Name: Council Regulation (EEC) No 3049/91 of 29 July 1991 amending Regulation (EEC) No 3420/83 on import arrangements for products originating in State-trading countries, not liberalized at Community level
 Type: Regulation
 Subject Matter: trade policy;  international trade
 Date Published: nan

 23 . 10 . 91 Official Journal of the European Communities No L 292/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3049/91 of 29 July 1991 amending Regulation (EEC) No 3420/83 on import arrangements for products originating in State-trading countries, not liberalized at Community level there should be no longer be a different classification for China; whereas Annexes II a and II b to the said Regulation (EEC) No 3420 / 83 can accordingly be merged to form a single Annex II ; Whereas the Community's import arrangements have already been subject to various other amendments and whereas the Annexes to the said Regulation (EEC) No 3420 / 83 should therefore be generally updated, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, ¦ Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 3420 / 83 ( ! ) as last amended by Regulation (EEC) No 2727/90 (2 ), refers to the nomenclatures of the Common Customs Tariff and NIMEXE ; whereas the said nomenclatures have been replaced by the 'combined nomenclature' (CN), the codes and product descriptions of which replace those of the other two nomenclatures from 1 January 1988 ; whereas Article 1 (4) of the said Regulation (EEC) No 3420/ 83 and Annexes II and III thereto should therefore be amended accordingly; Whereas the new classification of textiles in categories laid down in Council Regulation (EEC) No 768 / 88 of2 February 1988 amending Regulation (EEC) No 4136 / 86 on common rules for imports of certain textile products originating in third countries ( 3 ) and , as regards China, in Council Regulation (EEC) No 668 / 88 of 2 February 1988 amending Regulation (EEC) No 2072 / 84 on common rules for imports of certain textile products originating in the People's Republic of China ( 4 ) should be used ; whereas the latter Regulation provides that for products covered by the arrangement regarding international trade in textiles (MFA) Article 1 Regulation (EEC) No 3420/ 83 is hereby amended as follows: 1 . In Article 1 (4), the figure 62 shall be replaced by the figure 63 . 2 . Annexes II a and II b shall be replaced by Annex II to this Regulation . Article 2 This Regulation shall enter into force on the third day following that of its publication in the OfficialJournal of the European Communties. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 July 1991 . For the Council The President H. VAN DEN BROEK ( ») OJ No L 346 , 8 . 12 . 1983 , p. 6 . ( 2 ) OJ No L 262 , 26 . 9 . 1990 , p. 11 . ( 3 ) OJ No L 84, 29 . 3 . 1988 , p . 1 . {*) OJ No L 73 , 18 . 3 . 1988 , p . 1 . No L 292/2 Official Journal of the European Communities 23 . 10 . 91 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I - ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I LISTA DE LOS PAÃ SES DE COMERCIO DE ESTADO A QUE SE REFIERE EL ARTÃ CULO 1 LISTE OVER DE I ARTIKEL 1 OMHANDLEDE STATSHANDELSLANDE LISTE DER STAATSHANDELSLÃ NDER NACH ARTIKEL 1 Ã ÃÃ Ã Ã Ã Ã £ ÃÃ Ã  Ã §Ã ©Ã ¡Ã ©Ã  Ã Ã ¡Ã TIÃ Ã Ã ¥ Ã Ã Ã Ã Ã ¡ÃÃ Ã ¥ Ã Ã Ã ¥ Ã Ã Ã Ã ¦Ã Ã ¡Ã Ã Ã ¤Ã Ã Ã £Ã ¤Ã  Ã Ã ¡ÃÃ ¡Ã  1 LIST OF STATE-TRADING COUNTRIES REFERRED TO IN ARTICLE 1 LISTE DES PAYS Ã COMMERCE D'Ã TAT Ã L'ARTICLE 1er LISTA DEI PAESI A COMMERCIO DI STATO DI CUI Ã LL'Ã RTICÃ LÃ  1 LIJST DER IN ARTIKEL 1 BEDOELDE LANDEN MET STAATSHANDEL LISTA DOS PAÃ SES DE COMÃ RCIO DE ESTADO REFERIDOS NO ARTIGO 1 ? Albania Bulgaria HungrÃ ­a Polonia Rumania Checoslovaquia URSS RepÃ ºblica Popular de China Corea del Norte Vietnam Mongolia Albanien Bulgarien Ungarn Polen RumÃ ¤nien Tschechoslowakei UdSSR Volksrepublik China Nordkorea Vietnam Mongolei Ã Ã »Ã ²Ã ±Ã ½Ã ¯Ã ± Ã Ã ¿Ã Ã »Ã ³Ã ±Ã Ã ¯Ã ± Ã Ã Ã ³Ã ³Ã ±Ã Ã ¯Ã ± Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ± Ã ¡Ã ¿Ã Ã ¼Ã ±Ã ½Ã ¯Ã ± Ã ¤Ã Ã µÃ Ã ¿Ã Ã »Ã ¿Ã ²Ã ±Ã ºÃ ¯Ã ± Ã Ã £Ã £Ã  Ã Ã ±Ã Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Ã Ã ·Ã  Ã Ã ¯Ã ½Ã ±Ã  Ã Ã Ã Ã µÃ ¹Ã ± Ã Ã ¿Ã Ã ­Ã ± Ã Ã ¹Ã µÃ Ã ½Ã ¬Ã ¼ Ã Ã ¿Ã ³Ã ³Ã ¿Ã »Ã ¯Ã ± Albania Bulgaria Hungary Poland Romania Czechoslovakia USSR People's Republic of China North Korea Vietnam Mongolia Albanien Bulgarien Ungarn Polen RumÃ ¦nien Tjekkoslovakiet Sovjetunionen Folkerepublikken Kina Nordkorea Vietnam Mongoliet Albanie Bulgarie Hongrie Pologne Roumanie TchÃ ©colsovaquie Union soviÃ ©tique RÃ ©publique populaire de Chine Cor6e du Nord ViÃ ªt-nam Mongolie Albania Bulgaria Ungheria Polonia Romania Cecoslovacchia URSS Repubblica popolare cinese Corea del Nord Vietnam Mongolia AlbaniÃ « Bulgarije Hongarije Polen Roemenie Tsjechoslowakije USSR Volksrepubliek China Noord-Korea Vietnam MongoliÃ « Albania Bulgaria Hungria Pol6nia Romania ChecoslovÃ ¡quia URSS RepÃ ºblica Popular da China Coreia do Norte Vietname Mone61ia 23 . 10 . 91 Official Journal of the European Communities No L 292 / 3 ANNEX II LIST OF TEXTILE PRODUCTS REFERRED TO IN ARTICLE 1 (4 ) ORIGINATING IN STATE-TRADING COUNTRIES 1 . Without prejudice to the rules for the interpretation of the combined nomenclature , the wording of the description ofgoods is considered to be of indicative value only , since the products covered by each category are determined , within this Annex, by CN codes . Where there is an 'ex' symbol in front of a CN code , the products covered in each category are determined by the scope of the CN code and by that of the corresponding description . 2 . Garments which are not recognizable as being garments for men or boys or as being garments for women or girls are classified with the latter . 3 . Where the expression 'babies' garments' is used , this is meant also to cover girls' garments up to and including commercial size 86 . GROUP I A Category CN code Description Units ( 1 ) (2) (3 ) (4 ) 1 5204 11 00 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 Cotton yarn , not put up for retail sale Tonnes No L 292/4 Official Journal of the European Communities 23 . 10 . 91 1 ) (2) (3 (4 1 (cont'd) 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 2 TonnesWoven fabries of cotton , other than gauze , terry fabrics , narrowwoven fabrics , pile fabrics, chenille fabrics , tulle and other net fabrics : 5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 23 . 10 . 91 Official Journal of the European Communities No L 292/5 (1 2 3 4 2 (cont'd.) 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 52114100 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 521211 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 No L 292/ 6 Official Journal of the European Communities 23 . 10 . 91 (l (2) 3 (4) 2 a a) Of which : Other than unbleached or bleached 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51. 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 23 . 10 . 91 Official Journal of the European Communities No L 292 /7 i 2 3 (4 3 TonnesWoven fabrics of synthetic fibres (discontinuous or waste) other than narrowwoven fabrics, pile fabrics (including terry fabrics) and chenille fabrics 5512 11 00 5512 19 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 5513 11 10 5513 11 30 5513 11 90 5513 12 00 5513 13 00 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 ii oa 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 10 5515 11 30 5515 11 90 5515 12 10 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 No L 292/ 8 Official Journal of the European Communities 23 . 10 . 91 1 (3 (4 3 (cont'd) (2 ) 29 90 91 10 91 30 91 90 92 11 9219 92 91 92 99 9910 99 30 99 90 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5803 90 30 ex 5905 00 70 ex 6308 00 00 3 a a ) Of which: Other than unbleached or bleached 5512 19 10 5512 19 90 5512 29 10 5512 29 90 5512 99 10 5512 99 90 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 30 5515 11 90 5515 12 30 5515 12 90 5515 13 19 5515 13 99 5515 19 30 5515 19 90 5515 21 30 5515 21 90 5515 22 19 5515 22 99 5515 29 30 5515 29 90 5515 91 30 5515 91 90 23 . 10 . 91 Official Journal of the European Communities No L 292/ 9 ( 1 ) (2) (3 ) (4 ) 3 a ) (cont'd) 5515 92 19 5515 92 99 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 ¢ ( No L 292 / 10 Official Journal of the European Communities 23 . 10 . 91 GROUP I B l 2 3 ) 4 4 1 000 piecesShirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers (other than ofwool or fine animal hair), undervests and the like, knitted or crocheted 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 t&gt;J.AU ZU IV 6110 30 10 5 1 000 pieces6101 10 90 6101 20 90 6101 30 90 Jerseys , pullovers , slip-overs , waistcoats , twinsets , cardigans, bed-jackets and jumpers (other than jackets and blazers ), anoraks, windcheaters , waister jackets and the like , knitted or crocheted 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 611010 39 6110 10 91 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 6 1 000 piecesMen's or boys' woven breeches , shorts other than swimwear and trousers (including slacks); women's or girls woven trousers and slacks , of wool , of cotton or of man-made fibres 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 7 Women's or girls' blouses, shirts and shirt-blouses , whether or not 1 000 pieces knitted or crocheted, of wool , cotton or man-made fibres 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 8 Men's or boys' shirts , other than knitted or crocheted, of wool , cotton or man-made fibres 1 000 pieces6205 10 00 6205 20 00 6205 30 00 23 . 10 . 91 Official Journal of the European Communities No L 292/ 11 GROUP II A l 2 (3 4 9 Tonnes5802 11 00 5802 19 00 ex 6302 60 00 Terry towelling and similar woven terry fabrics of cotton; toilet linen and kitchen linen , other than knitted or crocheted , of terry towelling and woven terry fabrics, of cotton 20 Bed linen , other than knitted or crocheted Tonnes6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 22 Yarn of staple or waste synthetic fibres , not put up for retail sale Tonnes5508 10 11 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 5508 10 19 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 61 10 5509 61 90 5509 62 00 5509 69 00 22 a ) a) Of which acrylic 23 Yarn of staple or waste artificial fibres , not put up for retail sale Tonnes5508 20 10 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 No L 292/ 12 Official Journal of the European Communities 23 . 10 . 91 (D (2 ) (3 ) (4) 32 32 a ) 5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 5801 22 00 Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow woven fabrics ) and tufted textile surfaces , of wool , of cotton or of man-made textile fibres a ) Of which : Cotton corduroy Tonnes 39 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 Table linen , toilet and kitchen linen , other than knitted or crocheted , other than of terry towelling or similar terry fabrics of cotton Tonnes / 23 . 10 . 91 Official Journal of the European Communities No L 292 / 13 GROUP II B ( 1 ) (2) (3 ) (4 ) 12 6115 12 00 6115 19 10 6115 19 90 6115 2011 6115 20 90 6115 91 00 6115 92 00 6115 93 10 6115 93 30 6115 93 99 6115 99 00 Panty-hose and tights , stockings , understockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , other than for babies , including stockings for varicose veins , other than products of category 70 1 000 pairs 13 14 6107 11 00 6107 12 00 610719 00 6108 21 00 6108 22 00 6108 29 00 6201 11 00 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6210 20 00 Men's or boys' underpants and briefs , women's or girls' knickers and briefs , knitted or crocheted , of wool , cotton or man-made fibres Men's or boys' woven overcoats , raincoats and other coats , cloaks and capes , of wool , of cotton or of man-made textile fibres (other than parkas) (of category 21 ) J 1 000 pieces 1 000 pieces 15 6202 11 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 Women's or girls' woven overcoats, raincoats and other coats, cloaks and capes; jackets and blazers , of wool , of cotton or of man-made textile fibres (other than parkas) (of category 21 ) 1 000 pieces 16 6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 Men's or boys' suits and ensembles , other than knitted or crocheted , of wool , of cotton or of man-made fibres, excluding ski suits 1 000 pieces 17 6203 31 00 6203 32 90 6203 33 90 6203 39 19 Men's or boys' jackets and blazers , other than knitted or crocheted , of wool , of cotton or of man-made fibres 1 000 pieces 18 6207 11 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 Men's or boys' singlets and other vests , underpants , briefs , nightshirts , pyjamas , bathrobes, dressing gowns and similar articles , other than knitted or crocheted Tonnes No L 292/ 14 Official Journal of the European Communities 23 . 10 . 91 1 .(2) 3 4 18 (cont'd) Women's or girls' singlets and other vests , slips, petticoats , briefs, panties, nightdresses , pyjamas , n £glig £s , bathrobes , dressing gowns and similar articles, other than knitted or crocheted 6207 92 00 6207 99 00 6208 11 00 6208 19 10 620819 90 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 19 6213 20 00 6213 90 00 Handkerchiefs, other than knitted or crocheted 1 000 pieces 21 Parkas; anoraks, windcheaters, waister jackets and the like , other than knitted or crocheted, of wool , of cotton or man-made fibres 1 000 piecesex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 24 Men's or boys' nightshirts , pyjamas, bathrobes , dressing gowns and similar articles , knitted or crocheted 1 000 pieces6107 21 00 6107 22 00 6107 29 00 6107 91 00 6107 92 00 ex 6107 99 00 6108 31 10 6108 31 90 6108 3211 6108 32 19 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 Women's or girls' nightdresses, pyjamas , n £glig £s, bathrobes , dressing gowns and similar articles , knitted or crocheted 26 Women's or girls' dresses, of wool , of cotton or man-made fibres 1 000 pieces6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 27 Women's or girls' skirts , including divided skirts 1 000 pieces6104 51 00 6104 52 00 6104 53 00 6104 59 00 23 . 10 . 91 Official Journal of the European Communities No L 292/ 15 ( i ) (2 ) 3 &lt;4 27 (cont'd) 6204 51 00 6204 52 00 6204 53 00 6204 59 10 28 Trousers , bib and brace overalls , breeches and shorts (other than swimwear), knitted or crocheted , of wool , of cotton or man-made fibres 1 000 pieces6103 41 10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 29 Women's or girls' suits and ensembles, other than knitted or crocheted , of wool, of cotton or man-made fibres , excluding ski suits 1 000 pieces6204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 90 6204 23 90 6204 29 19 31 6212 10 00 Brassieres, woven , knitted or crocheted 1 000 pieces 68 TonnesBabies' garments and clothing accessories , excluding babies' gloves , mittens and mitts of categories 10 and 87 , and babies' stockings , socks and sockettes , other than knitted or crocheted , of category 88 6111 10 90 611120 90 6111 30 90 ex 6111 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 1 000 pieces73 611211 00 611212 00 611219 00 Track suits of knitted or crocheted fabric, of wool , of cotton or of man-made textile fibres 76 TonnesMen's or boys' industrial or occupational clothing, other than knitted or crocheted Women's or girls' aprons , smock-overalls and other industrial or occupational clothing, other than knitted or crocheted 6203 22 10 6203 23 10 6203 29 11 6203 32 10 6203 33 10 6203 39 11 6203 4211 6203 42 51 6203 43 11 6203 43 31 6203 49 11 6203 49 31 6204 22 10 6204 23 10 6204 29 11 No L 292 / 16 Official Journal of the European Communities 23 . 10 . 91 ( 1 ) (2) 3 4 76 (cont'd) 6204 32 10 6204 33 10 6204 39 11 6204 6211 6204 62 51 6204 63 11 6204 63 31 6204 69 11 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 77 ex 6211 20 00 Ski suits , other than knitted or crocheted Tonnes 78 TonnesGarments , other than knitted or crocheted , excluding garments of categories 6 , 7, 8 , 14 , 15 , 16 , 17, 18 , 21 , 26 , 27, 29 , 68 , 72 , 76 and 77 6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 6211 41 00 6211 42 90 6211 43 90 83 TonnesOvercoats , jackets , blazers and other garments , including- ski suits , knitted or crocheted, excluding garments of categories 4 , 5 , 7 , 13 , 24 , 26 , 27 , 28 , 68 , 69 , 72 , 73 , 74 , 75 6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 611410 00 6114 20 00 6114 30 00 23 . 10 . 91 Official Journal of the European Communities No L 292 / 17 GROUP III A ( l ) (2) ( 3 ) (4 33 Tonnes5407 20 11 6305 31 91 6305 31 99 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene , less than 3 m wide Sacks and bags, of a kind used for the packing of goods , not knitted or crocheted , obtained from strip or the like 34 5407 20 19 Woven fabrics of synthetic filament yarn , obtained from strip or the like of polyethylene or polypropylene , 3 m or more wide Tonnes 35 Woven fabrics of synthetic fibres (continuous), other than those for tyres of category 114 Tonnes5407 10 00 5407 20 90 5407 30 00 5407 41 00 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 51 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 30 5407 60 51 5407 60 59 5407 60 90 35 a ) a) Of which : Other than unbleached or bleached No L 292/ 18 Official Journal of the European Communities 23 . 10 . 91 4( 1 ) (2 3 35 a) (cont'd) 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 36 Woven fabrics of continuous artificial fibres , other than those for tyres of category 114 Tonnes5408 10 00 5408 21 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 5408 10 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 36 a a) Of which: Other than unbleached or bleached 37 Woven fabrics of artificial staple fibres Tonnes5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 23 . 10 . 91 Official Journal of the European Communities No L 292 / 19 (l 2 (3 4 37 (cont'd) 37 a a) Of which: Other than unbleached or bleached 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 5516 12 00 5516 13 00 551614 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 32 00 5516 33 00 5516 34 00 5516 42 00 5516 43 00 5516 44 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 38 A Tonnes6002 43 11 6002 93 10 Knitted or crocheted synthetic curtain fabric including net curtain fabric 38 B Net curtains , other than knitted or crocheted Tonnesex 6303 91 00 ex 6303 92 90 ex 6303 99 90 40 TonnesWoven curtains ( including drapes , interior blinds , curtain and bed valances and other furnishing articles), other than knitted or crocheted, of wool , of cotton or of man-made fibres ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 41 TonnesYarn of synthetic filament (continuous), not put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 5401 10 11 5401 10 19 5402 10 10 5402 10 90 5402 20 00 5402 31 10 5402 31 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 10 5402 51 30 No L 292 /20 Official Journal of the European Communities 23 . 10 . 91 (41 2 3 41 (cont'd) 5402 51 90 5402 5210 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 62 10 5402 62 90 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 42 TonnesYarn of continuous man-made fibres , not put up for retail sale : Yarn of artificial fibres ; yarn of artificial filaments , not put up for retail sale , other than single yarn ofviscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of cellulose acetate 5401 20 10 5403 10 00 5403 20 10 5403 20 90 ex 5403 32 00 5403 33 90 5403 39 00 5403 41 00 5403 42 00 5403 49 00 ex 5604 20 00 43 Yarn ofman-made filament, yarn of staple artificial fibres, cotton yarn, put up for retail sale Tonnes- 5204 20 00 5207 10 00 5207 90 00 5401 10 90 5401 20 90 5406 10 00 5406 20 00 5508 20 90 5511 30 00 46 Carded or combed sheep's or lambs' wool or other fine animal hair Tonnes5105 10 00 5105 21 00 5105 29 00 5105 30 10 5105 30 90 47 Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair , not put up for retail sale Tonnes5106 10 10 5106 10 90 5106 2011 5106 20 19 5106 20 91 5106 20 99 5108 10 10 5108 10 90 48 TonnesYarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for retail sale 5107 10 10 510710 90 5107 20 10 5107 20 30 23 . 10 . 91 Official Journal of the European Communities No L 292 / 21 w (2) (3 ) (4 ) 48 (cont'd) 5107 20 51 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 49 5109 10 10 5109 10 90 5109 90 10 5109 90 95 Yarn of sheep's or lambs' wool or of fine animal hair , put up for retail sale Tonnes 50 5111 11 00 5111 19 10 5111 19 90 5111 20 00 5111 30 10 5111 30 30 5111 30 90 5111 90 10 5111 90 91 5111 90 93 5111 90 99 5112 11 00 511219 10 5112 19 90 5112 20 00 5112 30 10 5112 30 30 5112 30 90 5112 90 10 5112 90 91 5112 90 93 5112 90 99 Woven fabrics of sheep's or lambs' wool or of fine animal hair Tonnes * 51 5203 00 00 Cotton , carded or combed Tonnes 53 5803 10 00 Cotton gauze Tonnes 54 5507 00 00 Staple artificial fibres , including waste , carded, combed or otherwise processed for spinning Tonnes 55 5506 10 00 5506 20 00 5506 30 00 5506 90 10 5506 90 91 5506 90 99 Synthetic staple fibres, including waste , carded or combed or otherwise processed for spinning Tonnes 56 5508 10 90 5511 10 00 5511 20 00 Yarn of staple synthetic fibres (including waste), put up for retail sale Tonnes 58 5701 10 10 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 Carpets, carpetines and rugs , knotted (made up or not) Tonnes No L 292/22 Official Journal of the European Communities 23 . 10 . 91 ( 1 ) (2) (3) (4 ) 59 5702 10 00 5702 31 10 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 10 10 5703 10 90 5703 20 11 5703 20 19 5703 20 91 5703 20 99 5703 30 11 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 5703 90 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 Carpets and other textile floor coverings, other than the carpets of category 58 Tonnes 60 5805 00 00 Tapestries, hand-made, of the type Gobelins, Flanders , Aubusson , Beauvais and the like, and needleworked tapestries (for example, petit point and cross stitch ) made in panels and the like by hand Tonnes 61 ex 5806 10 00 5806 20 00 5806 31 10 5806 31 90 5806 32 10 5806 32 90 5806 39 00 5806 4000 Narrowwoven fabrics , and narrow fabrics (bolduc) consisting ofwarp without weft assembled by means of an adhesive , other than labels and similar articles of category 62 Elastic fabrics and trimmings (not knitted or crocheted), made from textile materials assembled from rubber thread Tonnes 62 5606 00 91 5606 00 99 5804 10 11 5804 10 19 5804 10 90 5804 21 10 5804 21 90 5804 29 10 5804 29 90 5804 30 00 Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn): Tulle and other net fabrics but not including woven , knitted or crocheted fabrics, hand or mechanically-made lace, in the piece , in strips or in motifs Tonnes 23 . 10 . 91 Official Journal of the European Communities No L 292 /23 ( 1 ) 2 (3 (4 62 (cont'd) Labels , badges and the like of textile materials , not embroidered, in the piece , in strips or cut to shape or size , woven Braids and ornamental trimmings in the piece; tassels , pompoms and the like Embroidery , in the piece , in strips or in motifs 5807 10 10 5807 10 90 5808 10 00 5808 90 00 5810 10 10 5810 10 90 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90 63 TonnesKnitted or crocheted fabric of synthetic fibres containing by weight 5 % or more of elastomeric yarn and knitted or crocheted fabric containing by weight 5 % or more of rubber thread 5906 91 00 ex 6002 10 10 6002 10 90 ex 6002 30 10 6002 30 90 ex 6001 10 00 6002 20 31 6002 43 19 Raschel lace and long-pile fabric of synthetic fibres 65 Knitted or crocheted fabric other than those of categories 38 A and 63 , of wool , of cotton or of man-made fibres Tonnes5606 00 10 ex 6001 10 00 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 No L 292 /24 Official Journal of the European Communities 23 . 10 . 91 ( 1 ) (2 ) (3 ) (4) 65 (cont'd) 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 66 6301 10 00 6301 20 91 6301 20 99 6301 30 90 ex 6301 40 90 ex 6301 90 90 Travelling rugs and blankets , other than knitted or crocheted, ofwool, of cotton or of man-made fibres Tonnes 23 . 10 . 91 Official Journal of the European Communities No L 292 /25 GROUP III B ( l ) (2 ) 3 4 10 Gloves , mittens and mitts, knitted or crocheted 1 000 pairs6111 10 10 6111 20 10 6111 3010 ex 6111 90 00 61161010 6116 10 90 6116 91 00 6116 92 00 6116 93 00 6116 99 00 67 TonnesKnitted or crocheted clothing accessories other than for babies ; household linen of all kinds , knitted or crocheted; curtains ( including drapes) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted; knitted or crocheted blankets and travelling-rugs, other knitted or crocheted articles including parts of garments or of clothing accessories 5807 90 90 6113 00 10 611710 00 6117 20 00 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 ex 6305 39 00 ex 6305 90 00 6305 31 10 6307 10 10 6307 90 10 67 a) 6305 31 10 a ) Of which: Sacks and bags of a kind used for the packing of goods , made from polyethylene or polypropylene strip 69 Women's or girls' slips and petticoats , knitted or crocheted 1 000 pieces6108 11 10 6108 11 90 6108 19 10 6108 19 90 70 1 000 pairs6115 11 00 6115 2019 6115 93 91 Panty-hose and tights of synthetic fibres, measuring per single yarn less than 67 decitex ( 6,7 tex) Women's full-length hosiery of synthetic fibres No L 292 / 26 Official Journal of the European Communities 23 . 10 . 91 ( 1 ) (2) (3 ) (4) 72 6112 31 10 6112 31 90 6112 39 10 6112 39 90 6112 41 10 6112 41 90 6112 49 10 6112 49 90 6211 11 00 6211 12 00 Swimwear, of wool , of cotton or of man-made fibres 1 000 pieces 74 6104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 Women's or girls knitted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski suits 1 000 pieces 75 6103 11 00 6103 12 00 6103 19 00 6103 21 00 6103 22 00 6103 23 00 Men's or boys' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski suits 1 000 pieces 6103 29 00 84 6214 20 00 6214 30 00 6214 40 00 6214 90 10 Shawls, scarves, mufflers , mantillas, veils and the like other than knitted or crocheted, of wool , of cotton or man-made fibres Tonnes 85 6215 20 00 6215 90 00 Ties, bow ties and cravats not knitted or crocheted, of wool , of cotton or man-made fibres Tonnes 86 6212 20 00 6212 30 00 6212 90 00 Corsets , corset-belts, suspender belts , braces , suspenders, garters and the like, and parts thereof, whether or not knitted or crocheted 1 000 pieces 87 6216 00 00 Gloves, mittens and mitts , not knitted or crocheted Tonnes ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 88 6217 10 00 6217 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 Stockings , socks and sockettes, not knitted or crocheted; other clothing accessories, parts of garments or of clothing accessories , other than for babies , other than knitted or crocheted Tonnes 23 . 10 . 91 Official Journal of the European Communities No L 292 /27 i 3 4 90 Twine , cordage , ropes and cables of synthetic fibres, plaited or not Tonnes (2) 5607 41 00 5607 49 11 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 91 Tents Tonnes6306 21 00 6306 22 00 6306 29 00 93 ex 6305 20 00 ex 6305 39 00 Sacks and bags , of a kind used for the packing of goods of woven fabrics, other than made from polyethylene or polypropylene strip Tonnes 94 Wadding of textile materials and articles thereof; textile fibres , not exceeding 5 mm in length (flock), textile dust and mill neps Tonnes5601 10 10 5601 10 90 5601 21 10 5601 21 90 5601 22 10 5601 22 91 5601 22 99 5601 29 00 5601 30 00 95 TonnesFelt and articles thereofj whether or not impregnated or coated , other than floor coverings 5602 10 19 5602 10 31 5602 10 39 5602 10 90 5602 21 00 5602 29 90 5602 90 00 . ex 5807 90 10 ex 5905 00 70 6210 10 10 6307 90 91 96 TonnesNon-woven fabrics and articles of such fabrics , whether or not impregnated , coated , covered or laminated 5603 00 10 5603 00 91 5603 00 93 5603 00 95 5603 00 99 ex 5807 90 10 ex 5905 00 70 6210 10 91 6210 10 99 ex 6301 40 90 ex 6301 90 90 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 99 10 No L 292/ 28 Official Journal of the European Communities 23 . 10 . 91 4(1 3 96 (cont'd) (2 ) ex 6304 19 90 ex 6304 93 00 ex 6304 99 00 ex 6305 39 00 6307 10 30 ex 6307 90 99 97 TonnesNets and netting made of twine , cordage or rope and made up fishing nets of yarn , twine , cordage or rope 5608 11 11 5608 11 19 5608 11 91 5608 11 99 5^08 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 98 Tonnes5609 00 00 5905 00 10 Other articles made from yarn , twine , cordage , rope or cables , other than textile fabrics, articles made from such fabrics and articles of category 97 99 Tonnes5901 10 00 5901 90 00 Textile fabrics coated with gum or amylaceous substances , of a kind used for the outer covers of books and the like; tracing cloth ; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations Linoleum, whether or not cut to shape; floor coverings consisting of a coadng or covering applied on a textile backing , whether or not cut to shape 5904 10 00 5904 91 10 5904 91 90 5904 92 00 5906 10 10 5906 10 90 5906 99 10 5906 99 90 5907 00 00 Rubberized textile fabrics, not knitted or crocheted, excluding those for tyres Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio back-cloths or the like , other than ofcategory 100 100 TonnesTextile fabrics impregnated , coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 5903 10 10 5903 10 90 5903 20 10 5903 20 90 5903 90 10 5903 90 91 5903 90 99 101 ex 5607 90 00 TonnesTwine , cordage , ropes and cables , plaited or not , other than of synthetic fibres 109 Tarpaulins , sails , twinings , and sunblinds Tonnes6306 11 00 6306 12 00 6306 19 00 6306 31 00 6306 39 00 23 . 10 . 91 Official Journal of the European Communities No L 292 /29 ( 1 ) (2) (3 ) (4) 110 6306 41 00 630649 00 Woven pneumatic mattresses Tonnes 111 6306 91 00 6306 99 00 Camping goods, woven , other than pneumatic mattresses and tents Tonnes 112 6307 20 00 ex 6307 90 99 Other made up textile articles, woven , excluding those of categories 113 and 114 Tonnes 113 6307 10 90 Floor cloths , dish cloths and dusters , other than knitted or crocheted Tonnes 114 &lt; 5902 10 10 5902 10 90 5902 20 10 5902 20 90 5902 90 10 5902 90 90 5908 00 00 5909 00 10 5909 00 90 5910 00 00 5911 10 00 ex 5911 20 00 5911 31 11 5911 31 19 5911 31 90 5911 3210 5911 32 90 5911 40 00 5911 9010 5911 90 90 Woven fabrics and articles for technical uses Tonnes No L 292 / 30 Official Journal of the European Communities 23 . 10 . 91 GROUP IV 1 (2) 3 4 Tonnes115 Flax or ramie yarn5306 10 11 5306 10 19 5306 10 31 5306 10 39 5306 10 50 5306 10 90 5306 20 11 5306 20 19 5306 20 90 5308 90 11 5308 90 13 5308 90 19 117 Woven fabrics of flax or of ramie Tonnes5309 11 11 5309 11 19 5309 11 90 5309 19 10 5309 19 90 5309 21 10 5309 21 90 5309 29 10 5309 29 90 5311 00 10 5803 90 90 5905 00 31 5905 00 39 118 TonnesTable linen, toilet linen and kitchen of flax or ramie, other than knitted or crocheted 6302 29 10 6302 39 10 6302 29 30 6302 52 00 ex 6302 59 00 6302 92 00 ex 6302 99 00 Tonnes120 ex 6303 99 90 6304 19 30 ex 6304 99 00 Curtains (including drapes), interior blinds , curtain and bed valances and other furnishing articles , not knitted or crocheted , of flax or ramie 121 ex 5607 90 00 Twine , cordage , ropes and cables , plaited or not, of flax or ramie Tonnes 122 ex 6305 90 00 Sacks and bags , of a kind used for the packing of goods , used , of flax, other than knitted or crocheted Tonnes 123 Tonnes5801 90 10 6214 90 90 Woven-pile fabrics and chenille fabrics of flax or ramie , other than narrow woven fabrics Shawls, scarves , mufflers , mantillas , veils and the like , of flax or ramie, other than knitted or crocheted 1 23 . 10 . 91 Official Journal of the European Communities No L 292 / 31 GROUP V (l (2) 3 4 124 TonnesSynthetic staple fibres5501 10 00 5501 20 00 5501 30 00 5501 90 00 5503 10 11 5503 10 19 5503 10 90 5503 20 00 5503 30 00 5503 40 00 5503 90 10 5503 90 90 5505 10 10 5505 10 30 5505 10 50 5505 10 70 5505 10 90 125 A Synthetic filament yarn (continuous) not put up for retail sale , other than yarn of category 41 Tonnes5402 41 10 5402 41 30 5402 41 90 5402 42 00 5402 43 10 5402 43 90 125 B Monofilament, strip (artificial straw and the like) and imitation catgut of synthetic materials Tonnes5404 10 10 5404 10 90 5404 9011 5404 90 19 5404 90 90 ex 5604 20 00 ex 5604 90 00 126 Artificial staple fibres Tonnes5502 00 10 5502 00 90 55041000 5504 90 00 5505 20 00 127 A Tonnes5403 31 00 ex 5403 32 00 5403 33 10 Yarn of artificial filaments (continuous) not put up for retail sale, other than yarn of category 42 127 B 5405 00 00 TonnesMonofilament , strip ( artificial straw and the like ) and imitation catgut of artificial textile materials 128 5105 40 00 Coarse animal hair , carded or combed Tonnes 129 5110 00 00 Yarn of coarse animal hair or of horsehair Tonnes 130 A Silk yarn other than yarn spun from silk waste Tonnes5004 00 10 5004 00 90 5006 00 10 No L 292/ 32 Official Journal of the European Communities 23 . 10 . 91 ( 1 ) (2) (3 ) (4 ) 130 B 5005 00 10 5.005 00 90 5006 00 90 Silk yarn other than of category 130 A; silk-worm gut Tonnes 131 5308 90 90 Yarn of other vegetable textile fibres Tonnes 132 5308 30 00 Paper yarn Tonnes 133 5308 20 10 5308 20 90 Yarn of true hemp Tonnes 134 5605 00 00 Metallized yarn Tonnes 135 5113 00 00 Woven fabrics of coarse animal hair or of horsehair Tonnes 136 5007 10 00 5007 20 10 5007 20 21 5007 20 31 5007 20 39 5007 20 41 5007 20 51 5007 20 59 5007 20 61 5007 20 69 5007 20 71 5007 90 10 5007 90 30 5007 90 50 5007 90 90 5803 90 10 ex 5905 00 90 ex 5911 20 00 Woven fabrics of silk or of silk waste &gt; Tonnes 137 ex 5801 90 90 ex 5806 10 O0 Woven pile fabrics and chenille fabrics and narrow woven fabrics of silk , or of silk waste Tonnes 138 5311 00 90 ex 5905 00 90 Woven fabrics of paper yarn and other textile fibres other than of ramie Tonnes 139 5809 00 00 Woven fabrics of metal threads or of metallized yarn Tonnes 140 ex 6001 10 00 6001 29 90 6001 99 90 6002 20 90 6002 49 00 6002 99 00 Knitted or crocheted fabric of textile material other than wool or fine animal hair , cotton or man-made fibres Tonnes 141 ex 6301 90 90 Travelling rugs and blankets of textile material other than wool or fine animal hair , cotton or man-made fibres : Tonnes No L 292/3323 . 10 . 91 Official Journal of the European Communities ( 1 ) (2) (3 ) (4 ) 142 ex 5702 39 90 ex 5702 49 90 ex 5702 59 00 ex 5702 99 90 ex 5705 00 90 Carpets and other textile floor coverings of sisal , of other fibres of the Agave family or of Manila hemp Tonnes 144 5602 10 35 5602 29 10 Felt of coarse animal hair Tonnes 145 5607 30 00 ex 5607 90 00 Twine , cordage , ropes and cables plaited or not abaca (Manila hemp) or of true hemp Tonnes 146 A ex 5607 21 00 ^Binder or baler twine for agricultural machines, of sisal or other fibres of the Agave family Tonnes 146 B ex 5607 21 00 5607 29 10 5607 29 90 Twine , cordage , ropes and cables of sisal or other fibres of the Agave family , other than the products of category 146 A Tonnes 146 C 5607 10 00 Twine , cordage , ropes and cables, whether of not plaited or braided , of jute or of other textile bast fibres of heading No 5303 Tonnes 147 5003 90 00 Silk waste (including cocoons unsuitable for reeling), yarn waste and garnetted stock, other than not carded or combed Tonnes 148 A 5307 10 10 5307 10 90 5307 20 00 Yarn of jute or of other textile bast fibres of heading No 5303 Tonnes 148 B 5308 10 00 Coir yarn Tonnes 149 5310 10 90 ex 5310 90 00 Woven fabrics of jute or of other textile bast fibres of a width of more than 150 cm Tonnes 150 5310 10 10 ex 5310 90 00 6305 10 90 Woven fabrics of jute or of other textile bast fibres of a width of not more than 150 cm Sacks and bags , of a kind used for the packing of goods , of jute or of other textile bast fibres , other than used Tonnes Tonnes 151 A 5702 20 00 Floor coverings of coconut fibres (coir ) Tonnes 151 B ex 5702 39 90 ex 5702 49 90 ex 5702 59 00 ex 5702 99 00 Carpets and other textile floor coverings , of jute or of other textile bast fibres , other than tufted or flocked Tonnes 152 5602 10 11 Needle loom felt of jute or of other textile bast fibres not impregnated or coated , other than floor coverings Tonnes 153 6305 10 10 Used sacks and bags , of a kind used for the packing of goods , qf jute or . of other textile bast fibres of heading No 5303 Tonnes 23 . 10 . 91No L 292 / 34 Official Journal of the European Communities ( 1 ) (2) (3 ) (4 ) 154 5001 00 00 5002 00 00 5003 10 00 5101 11 00 5101 19 00 5101 21 00 5101 29 00 5101 30 00 5102 10 10 5102 10 30 5102 10 50 5102 10 90 5102 20 00 5103 10 10 5103 10 90 5103 20 10 5103 20 91 5103 20 99 5103 30 00 5104 00 00 5301 10 00 5301 21 00 5301 29 00 5301 30 10 5301 30 90 5305 91 00 5305 99 00 5201 00 10 5201 00 90 5202 10 00 5202 91 00 5002 99 00 5302 10 00 5302 90 00 5305 21 00 5305 29 00 5303 10 00 5303 90 00 5304 10 00 5304 90 00 5305 11 00 5305 19 00 5305 91 00 5305 99 00 Silkworm cocoons suitable for reeling Raw silk (not thrown) Silk waste (including cocoons unsuitable for reeling), yarn waste and garnetted stock , not carded or combed Wool not carded or combed Fine or coarse animal hair , not carded or combed Waste ofwool or of fine or coarse animal hair , including yarnwaste but excluding garnetted stock Garnetted stock of wool or fine or coarse animal hair Flax, raw or processed but not spun : flax tow and waste ( including yarn waste and garnetted stock) Ramie and other vegetable textile fibres raw or processed but not spun: tow, noils and waste, other than coir and abaca of heading No 5304 Cotton, not carded or combed Cotton waste (including yarn waste and garnetted stock) True hemp (Cannabis sativa L. ), raw or processed but not spun : tow and waste of true hemp (including yarn waste and garnetted stock) Abaca (Manila hemp or Musa textilis Nee), raw or processed but not spun : tow, noils and waste of abaca (including yarn waste and garnetted stock) Jute and other textile bast fibres (excluding flax, true hemp and ramie), raw or processed but not spun: tow and waste of true hemp (including yarn waste and garnetted stock ) Other vegetable textile fibres , raw or processed but not spun: tow, noils and waste of such fibres ( including yarn waste and garnetted stock) Tonnes 156 6106 90 30 ex 6110 90 90 - Blouses and pullovers knitted or crocheted of silk or silk waste for women and girls Tonnes No L 292/3523 . 10 . 91 Official Journal of the European Communities 1 2 3 4 157 Garments , knitted or crocheted, other than those ofcategories 1 to 123 and of category 156 Tonnes6101 90 10 6101 90 90 6102 90 10 6102 90 90 ex 6103 39 00 6103 49 99 ex 6104 19 00 ex 6104 29 00 ex 6104 39 00 ex 6104 49 00 6104 69 99 6105 90 90 6106 90 50 6106 90 90 ex 6107 99 00 6108 99 90 6109 90 90 6110 9010 ex 6110 90 90 ex 6111 90 00 6114 90 00 159 Tonnes6204 49 10 6206 10 00 6214 10 00 6215 10 00 Dresses, blouses and shirt-blouses, not knitted or crocheted, of silk or silk waste Shawls , scarves , mufflers , mantillas, veils and the like , not knitted or crocheted , of silk or silk waste Ties , bow ties and cravats of silk or silk waste 160 6213 10 00 Handkerchiefs of silk or silk waste Tonnes 161 TonnesGarments, not knitted or crocheted, other than those of categories 1 to 123 and category 159 6201 19 00 6201 99 00 6202 19 00 6202 99 00 6203 19 90 6203 29 90 6203 39 90 6203 49 90 6204 19 90 6204 29 90 6204 39 90 6204 49 90 6204 59 90 6204 69 90 6205 90 10 6205 90 90 6206 9010 6206 90 90 ix 6211 20 00 6211 39 00 6211 49 00 23 . 10 . 91No L 292/ 36 Official Journal of the European Communities ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III mencionado en el apartado 1 del artÃ ­culo 2 vedrÃ ¸rende artikel 2 , stk . 1 betreffend Artikel 2 Absatz 1 Ã ±Ã ½Ã ±Ã Ã µÃ Ã Ã ¼Ã µÃ ½Ã ¿ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 2 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 referred to in Article 2 ( 1 ) visÃ ©e Ã l'article 2 paragraphe 1 menzionato all'articolo 2 , paragrafo 1 als bedoeld in artikel 2 , lid 1 referido no n? 1 do artigo 2 ? SituaciÃ ³n al 1 de enero de 1991  Situationen pr. 1 , januar 1991  Lage am 1 . Januar 1991  Ã Ã ±Ã Ã ¬Ã Ã Ã ±Ã Ã · Ã Ã ·Ã ½ 1Ã · ÃÃ ±Ã ½Ã ¿Ã Ã ±Ã Ã ¯Ã ¿Ã 1991  Situation at 1 January 1991  Situation au 1er janvier 1991  Situazione al I o gennaio 1991  Situatie per 1 januari 1991  SituaÃ §Ã £o em 1 de Janeiro de 1991 NB: El rÃ ©gimen de importaciÃ ³n previsto en el presente Anexo se establece sin perjuicio del rÃ ©gimen aplicable a las empresas estatales a las que los Estados miembros concedan , de hecho o de derecho , privilegios exclusivos o especiales en el comercio con paÃ ­ses terceros . NB: Importregime som angivet i dette bilag gÃ ¦lder med forbehold for de regler , der gÃ ¦lder for de statsforetagender, for hvilke medlemsstaterne indrÃ ¸mmer , juridisk eller i praksis , eksklusive eller specielle sÃ ¦rrettigheder i handelen med tredjelande. NB: Die Einfuhrregelung, die in diesem Anhang aufgefÃ ¼hrt ist , bezieht sich nicht auf die besonderen Regeln fÃ ¼r Staatsbetriebe , denen die Mitgliedstaaten auf rechtlicher oder tatsÃ ¤chlicher Grundlage ausschlieÃ liche oder besondere Vorrechte im Handel mit DrittlÃ ¤ndern einrÃ ¤umen . NB: Ã ¤Ã ¿ Ã ºÃ ±Ã ¸Ã µÃ Ã Ã Ã  Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  ÃÃ ¿Ã ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã Ã Ã ¿ ÃÃ ±Ã Ã Ã ½ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¯Ã Ã Ã ·Ã ºÃ µ Ã ´Ã ¯Ã Ã Ã  Ã ½Ã ± Ã µÃÃ ·Ã Ã µÃ ¬Ã ¶Ã µÃ ¹ Ã Ã ¿ Ã ºÃ ±Ã ¸Ã µÃ Ã Ã Ã  Ã Ã Ã ½ Ã ºÃ Ã ±Ã Ã ¹Ã ºÃ Ã ½ Ã µÃ Ã ±Ã ¹Ã Ã µÃ ¹Ã Ã ½ Ã Ã Ã ½ Ã ¿ÃÃ ¿Ã ¯Ã Ã ½ Ã Ã ± Ã ºÃ Ã ¬Ã Ã · Ã ¼Ã ­Ã »Ã · ÃÃ ±Ã Ã ­Ã Ã ¿Ã Ã ½, Ã ½Ã Ã ¼Ã ¹Ã ¼Ã ± Ã ® Ã ¼Ã µ ÃÃ ¬Ã ³Ã ¹Ã ± Ã Ã ±Ã ºÃ Ã ¹Ã ºÃ ® , Ã ±ÃÃ ¿Ã ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¬ Ã ® Ã µÃ ¹Ã ´Ã ¹Ã ºÃ ¬ Ã µÃ ¼ÃÃ ¿Ã Ã ¹Ã ºÃ ¬ ÃÃ Ã ¿Ã ½Ã Ã ¼Ã ¹Ã ± Ã Ã Ã ¹Ã  Ã Ã Ã ½Ã ±Ã »Ã »Ã ±Ã ³Ã ­Ã  Ã Ã ¿Ã Ã  Ã ¼Ã µ Ã Ã Ã ¯Ã Ã µÃ  Ã Ã Ã Ã µÃ . NB: The import regime set out in this Annex is drawn up without prejudice to the rules applicable to State enterprises to which Member States grant , formally or in effect , exclusive or special privileges in trade with third countries . NB: Le rÃ ©gime d'importation prÃ ©vu dans la prÃ ©sente annexe est fixÃ © sans prÃ ©judice du rÃ ©gime applicable Ã des entreprises d'Ã tat, auxquelles certains Ã tats membres accordent , en droit ou en fait , des privilÃ ¨ges exclusifs ou spÃ ©ciaux dans le commerce avec les pays tiers . NB: II regime di importazione previsto nel presente allegato Ã ¨ stato compilato salvo ed impregiudicato il regime applicabile alle aziende di Stato alle quali gli Stati membri concedono , di diritto o di fatto , privilegi esclusivi o speciali nel commercio con i paesi terzi . NB: De invoerregeling voorzien in deze bijlage is opgesteld zonder afbreuk te doen aan de regeling van toepassing met betrekking tot overheidsondernemingen , waaraan Lid-Staten in rechte of in feite exclusieve of bijzondere privileges in de handel met derde landen toekennen . NB: O regime de importaÃ §Ã £o previsto no presente anexo Ã © fixado sem prejuÃ ­zo do regime aplicÃ ¡vel pelas empresas do Estado a que os Estados-membros concedam , de direito ou de facto , privilÃ ©gios exclusivos ou especiais relativos ao comÃ ©rcio com paÃ ­ses terceiros . No L 292/ 3723 . 10 . 91 Official Journal of the European Communities Significado de los sÃ ­mbolos T = Totalmente sujeto a restricciones cuantitativas . P = Parcialmente sujeto a restricciones cuantitativas . Para la designaciÃ ³n exacta del producto , vÃ ©anse las notas de la pÃ ¡gina 90 . Y = Para los productos seÃ ±alados con este signo, originarios de HungrÃ ­a y Polonia, las restricciones cuantitativas han sido eliminadas a partir del 1 de enero de 1990 (Reglamento (CEE ) n ° 3381 / 89 del Consejo ; DO n ° L 326 de 11 . 11 . 1989 , p . 6], para Bulgaria y Checoslovaquia , las restricciones cuantitativas han sido eliminadas a partir del 1 de octubre de 1 990 , para Rumania a partir de la entrada en vigor del Acuerdo sobre comercio y cooperaciÃ ³n comercial con este paÃ ­s [Reglamento (CEE ) n ° 2727 / 90 del Consejo ; DO n ° L 262 de 26 . 9 . 1990 , p . 11 ] y para la URSS a partir del 1 de agosto de 1991 [Reglamento (CEE ) n ° 2158 /91 del Consejo ; DO n ° L 201 de 24 . 7 . 1991 , p . 5]. N = Para los productos seÃ ±alados con este signo , originarios de HungrÃ ­a y Polonia , la aplicaciÃ ³n de las restricciones cuantitativas queda suspendida a partir del 1 de enero de 1990 [Reglamento (CEE) n ° 3691 / 89 del Consejo; DO n ° L 362 de 12 . 12 . 1989 , p . 1 ], para Bulgaria y Checoslovaquia , la aplicaciÃ ³n de las restricciones cuantitativas queda suspendida a partir del 1 de octubre de 1990 , y para Rumania a partir de la entrada en vigor del Acuerdo sobre comercio y cooperaciÃ ³n comercial con este paÃ ­s [Reglamento (CEE ) n ° 2727 / 90 del Consejo ; DO n ° L 262 de 26 . 9 . 1990 , p . 11 ]. Esta suspensiÃ ³n se aplicarÃ ¡ hasta el 31 de diciembre de 1991 , en todos los Estados miembros excepto EspaÃ ±a y Portugal . Esta suspensiÃ ³n no se aplicarÃ ¡ a los productos textiles que vuelvan a ser importados en la Comunidad tras haber sido objeto de perfeccionamiento , transformaciÃ ³n o elaboraciÃ ³n en Bulgaria , Checoslovaquia , Rumania o , a partir del 1 de enero de 1991 , en Polonia y HungrÃ ­a . Tegnforklaring T = Helt undergivet kvantitative restriktioner . P = Delvis undergivet kvantitative restriktioner . For den nÃ ¸jagtige betegnelse for varen se noten pÃ ¥ side 90 . Y = For varer med oprindelse i Ungarn og Polen , der er angivet sÃ ¥ledes , blev anvendelsen af de kvantitative restriktioner ophÃ ¦vet pr. 1 . januar 1990 (RÃ ¥dets forordning (EÃF) nr. 3381 / 89 (EFT nr . L 326 af 11 . 11 . 1989 , s . 6 )); for Bulgariens og Tjekkoslovakiets vedkommende blev anvendelsen af de kvantitative restriktioner ophÃ ¦vet pr. 1 . oktober 1990 , for RumÃ ¦niens vedkommende den dag, aftalen om handel og handelsmÃ ¦ssigt samarbejde med dette land trÃ ¥dte i kraft (RÃ ¥dets forordning (EÃF) nr . 2727/ 90 (EFT nr. L 262 af 26 . 9 . 1990 , s . 11 )), og for Sovjetunionens vedkommende den 1 . august 1991 (RÃ ¥dets forordning (EÃF) nr . 2158 / 91 (EFT nr . L 201 af 24 . 7 . 1991 , s . 5 )). N = For varer med oprindelse i Ungarn og Polen , der er angivet sÃ ¥ledes , har anvendelsen af de kvantitative restriktioner vÃ ¦ret suspenderet siden 1 . januar 1990 (RÃ ¥dets forordning (EÃF) nr . 3691 / 89 (EFT nr. L 362 , af 12 . 12 . 1989 , s . 1 )); for Bulgariens og Tjekkoslovakiets vedkommende har anvendelsen af de kvantitative restriktioner vÃ ¦ret suspenderet siden 1 . oktober 1990 og for RumÃ ¦niens vedkommende siden den dag, aftalen om handel og handelsmÃ ¦ssigt samarbejde med dette land trÃ ¥dte i kraft (RÃ ¥dets forordning (EÃF) nr . 2727 /90 (EFT nr. L 262 af 26 . 9 . 1990 , s . 11 )). Denne suspension gÃ ¦lder indtil 31 . december 1991 i samtlige medlemsstater med undtagelse af Spanien og Portugal . Denne suspension gÃ ¦lder ikke tekstilvarer, der genindfÃ ¸res til FÃ ¦lleskabet efter forÃ ¦dling , forarbejdning eller bearbejdning i Bulgarien , RumÃ ¦nien , Tjekkoslovakiet eller fra 1 . januar 1991 i Polen eller Ungarn. ZeichenerklÃ ¤rung T = VollstÃ ¤ndig unter mengenmÃ ¤Ã igen BeschrÃ ¤nkungen. P = Teilweise unter mengenmÃ ¤Ã igen BeschrÃ ¤nkungen . BezÃ ¼glich der genauen Bezeichnung der Ware siehe Anmerkung auf Seite 90 . Y = FÃ ¼r die Produkte mit diesem Zeichen , die aus Ungarn und Polen stammen , sind die mengenmÃ ¤Ã igen BeschrÃ ¤nkungen vom 1 . Januar 1990 an beseitigt (Verordnung (EWG) Nr. 3381 / 89 [ABl . Nr . L 326 vom 11 . 11 . 1989 , S. 6]): FÃ ¼r Bulgarien und die Tschechoslowakei sind die mengenmÃ ¤Ã igen BeschrÃ ¤nkungen vom 1 . Oktober 1991 an beseitigt und fÃ ¼r RumÃ ¤nien ab dem Zeitpunkt des Inkrafttretens des Abkommens Ã ¼ber den Handel und die handelspolitische Zusammenarbeit (Verordnung (EWG) Nr . 2727 / 90 [ABl . Nr. L 262 vom 26 . 9 . 1990 , S. 11 ]), und fÃ ¼r die UdSSR ab 1 . August 1991 (Verordnung (EWG) Nr. 2158 / 91 [ABl . Nr . L 201 vom 24 . 7. 1991 , S. 5]). N = FÃ ¼r die Produkte mit diesem Zeichen , die aus Ungarn und Polen stammen , ist die Anwendung der mengenmÃ ¤Ã igen BeschrÃ ¤nkungen vom 1 . Januar 1990 ausgesetzt (Verordnung (EWG) Nr. 3691 / 89 {ABl . Nr . L 362 vom 12 . 12 . 1989 , S. 1 ]): FÃ ¼r Bulgarien und die Tschechoslowakei ist die Anwendung der mengenmÃ ¤Ã igen BeschrÃ ¤nkungen vom 1 . Oktober 1990 an ausgesetzt und fÃ ¼r RumÃ ¤nien ab dem Zeitpunkt des Inkrafttretens des Abkommens Ã ¼ber den Handel und die handelspolitische Zusammenarbeit (Ver ­ ordnung (EWG) Nr . 2727 /90 [ABl . Nr. L 262 vom 26 . 9 . 1990 , S. 11 ]). Die Anwendung wird bis zum 31 . Dezember 1991 und fÃ ¼r alle Mitgliedstaaten mit Ausnahme von Spanien und Portugal ausgesetzt . Diese Aussetzung gilt nicht fÃ ¼r Textilerzeugnisse, die nach einer Veredelung bzw. Be- oder Verarbeitung in Bulgarien , in der Tschechoslowakei , in RumÃ ¤nien und ab 1 . Januar 1991 auch in Polen oder Ungarn in die Gemeinschaft wiedereingefÃ ¼hrt werden . 23 . 10 . 91No L 292/ 38 Official Journal of the European Communities Ã Ã ½Ã ½Ã ¿Ã ¹Ã ± Ã Ã Ã ½ Ã Ã Ã ¼Ã ²Ã ¿Ã »Ã ¹Ã Ã ¼Ã Ã ½ T = Ã Ã ¾ Ã ¿Ã »Ã ¿Ã ºÃ »Ã ®Ã Ã ¿Ã Ã ÃÃ  ÃÃ ¿Ã Ã ¿Ã Ã ¹Ã ºÃ ¿Ã Ã  ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã Ã . P = Ã Ã ½ Ã ¼Ã ­Ã Ã µÃ ¹ Ã ÃÃ  ÃÃ ¿Ã Ã ¿Ã Ã ¹Ã ºÃ ¿Ã Ã  ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã Ã  . Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã ±Ã ºÃ Ã ¹Ã ²Ã ® ÃÃ µÃ Ã ¹Ã ³Ã Ã ±Ã Ã ® Ã Ã ¿Ã Ã µÃ ¼ÃÃ ¿Ã Ã µÃ Ã ¼Ã ±Ã Ã ¿Ã , Ã ²Ã »Ã ­ÃÃ µ Ã Ã ·Ã ¼Ã µÃ ¯Ã Ã Ã · Ã Ã Ã · Ã Ã µÃ »Ã ¯Ã ´Ã ± 90 . Y = Ã Ã ¹Ã ± Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ¼Ã µ Ã ±Ã Ã Ã  Ã Ã ¿ Ã Ã ®Ã ¼Ã ±, ÃÃ Ã ¿Ã µÃ Ã Ã Ã ¼Ã µÃ ½Ã ± Ã ±ÃÃ  Ã Ã ·Ã ½ Ã Ã Ã ³Ã ³Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã ¹ Ã Ã ·Ã ½ Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ± , Ã ¿Ã ¹ ÃÃ ¿Ã Ã ¿Ã Ã ¹Ã ºÃ ¿Ã ¯ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã ¯ Ã ºÃ ±Ã Ã ±Ã Ã ³Ã ¿Ã Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ·Ã ½ 1Ã · ÃÃ ±Ã ½Ã ¿Ã Ã ±Ã Ã ¯Ã ¿Ã 1990 [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 3381 /89 Ã Ã ¿Ã Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¯Ã ¿Ã Ã Ã ·Ã  6Ã ·Ã  Ã Ã ¿Ã µÃ ¼Ã ²Ã Ã ¯Ã ¿Ã 1989 : EE Ã ±Ã Ã ¹Ã ¸ . L 326 Ã Ã ·Ã  11 . 11 . 1989 . Ã  . 6] · Ã ³Ã ¹Ã ± Ã Ã · Ã Ã ¿Ã Ã »Ã ³Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã ¹ Ã Ã ·Ã ½Ã ¤Ã Ã µÃ Ã ¿Ã Ã »Ã ¿Ã ²Ã ±Ã ºÃ ¯Ã ±, Ã ¿Ã ¹ ÃÃ ¿Ã Ã ¿Ã Ã ¹Ã ºÃ ¿Ã ¯ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã ¯ Ã ºÃ ±Ã Ã ±Ã Ã ³Ã ¿Ã Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ·Ã ½ 1Ã · Ã Ã ºÃ Ã Ã ²Ã Ã ¯Ã ¿Ã 1990, Ã ³Ã ¹Ã ± Ã Ã · Ã ¡Ã ¿Ã Ã ¼Ã ±Ã ½Ã ¯Ã ± Ã ±ÃÃ  Ã Ã ·Ã ½ Ã ­Ã ½Ã ±Ã Ã ¾Ã · Ã ¹Ã Ã Ã Ã ¿Ã  Ã Ã ·Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ¯Ã ±Ã  Ã ³Ã ¹Ã ± Ã Ã ¿ Ã µÃ ¼ÃÃ Ã Ã ¹Ã ¿ Ã ºÃ ±Ã ¹ Ã Ã ·Ã ½ Ã µÃ ¼ÃÃ ¿Ã Ã ¹Ã ºÃ ® Ã Ã Ã ½Ã µÃ Ã ³Ã ±Ã Ã ¯Ã ± Ã ¼Ã µ Ã Ã · Ã Ã Ã Ã ± Ã ±Ã Ã Ã ® [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 2727/90 Ã Ã ¿Ã Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¯Ã ¿Ã Ã Ã ·Ã  25Ã ·Ã  Ã £Ã µÃÃ Ã µÃ ¼Ã ²Ã Ã ¯Ã ¿Ã 1990: EE Ã ±Ã Ã ¹Ã ¸. L 262 Ã Ã ·Ã  26. 9. 1990, Ã  . 1 1 ] Ã ºÃ ±Ã ¹ Ã ³Ã ¹Ã ± Ã Ã · Ã £Ã ¿Ã ²Ã ¹Ã µÃ Ã ¹Ã ºÃ ® Ã Ã ½Ã Ã Ã · Ã ±ÃÃ  Ã Ã ·Ã ½ 1Ã · Ã Ã Ã ³Ã ¿Ã Ã Ã Ã ¿Ã 1991 [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 2158/91 Ã Ã ¿Ã Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¯Ã ¿Ã Ã Ã ·Ã  15Ã ·Ã  ÃÃ ¿Ã Ã »Ã ¯Ã ¿Ã 1991 : EE Ã ±Ã Ã ¹Ã ¸ . L 201 Ã Ã ·Ã  24. 7 . 1991 , Ã  . 5]. N = Ã Ã ¹Ã ± Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ¼Ã µ Ã ±Ã Ã Ã  Ã Ã ¿ Ã Ã ®Ã ¼Ã ± , ÃÃ Ã ¿Ã µÃ Ã Ã Ã ¼Ã µÃ ½Ã ± Ã ±ÃÃ  Ã Ã ·Ã ½ Ã Ã Ã ³Ã ³Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã ¹ Ã Ã ·Ã ½ Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ±, Ã · Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® ÃÃ ¿Ã Ã ¿Ã Ã ¹Ã ºÃ Ã ½ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã Ã ½ Ã ­Ã Ã µÃ ¹ Ã ±Ã ½Ã ±Ã Ã Ã ±Ã »Ã µÃ ¯ Ã ±ÃÃ  Ã Ã ·Ã ½ 1Ã · ÃÃ ±Ã ½Ã ¿Ã Ã ±Ã Ã ¯Ã ¿Ã 1990 [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 3691 /89 Ã Ã ¿Ã Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¯Ã ¿Ã Ã Ã ·Ã  4Ã ·Ã  Ã Ã µÃ ºÃ µÃ ¼Ã ²Ã Ã ¯Ã ¿Ã 1989 : EE Ã ±Ã Ã ¹Ã ¸. L 362 Ã Ã ·Ã  12. 12 . 1989, Ã  . 1 ] Ã ³Ã ¹Ã ± Ã Ã · Ã Ã ¿Ã Ã »Ã ³Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã ¹ Ã Ã ·Ã ½ Ã ¤Ã Ã µÃ Ã ¿Ã Ã »Ã ¿Ã ²Ã ±Ã ºÃ ¯Ã ±, Ã · Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® ÃÃ ¿Ã Ã ¿Ã Ã ¹Ã ºÃ Ã ½ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã Ã ½ Ã ­Ã Ã µÃ ¹ Ã ±Ã ½Ã ±Ã Ã Ã ¿Ã »Ã µÃ ¯ Ã ±ÃÃ  Ã Ã ·Ã ½ 1Ã · Ã Ã ºÃ Ã Ã ²Ã Ã ¯Ã ¿Ã 1990 Ã ºÃ ±Ã ¹ Ã ³Ã ¹Ã ± Ã Ã · Ã ¡Ã ¿Ã Ã ¼Ã ±Ã ½Ã ¯Ã ± Ã ±ÃÃ  Ã Ã ·Ã ½ Ã ­Ã ½Ã ±Ã Ã ¾Ã · Ã ¹Ã Ã Ã Ã ¿Ã  Ã Ã ·Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ¯Ã ±Ã  Ã ³Ã ¹Ã ± Ã Ã ¿ Ã µÃ ¼ÃÃ Ã Ã ¹Ã ¿ Ã ºÃ ±Ã ¹ Ã Ã ·Ã ½ Ã µÃ ¼ÃÃ ¿Ã Ã ¹Ã ºÃ ® Ã Ã Ã ½Ã µÃ Ã ³Ã ±Ã Ã ¯Ã ± Ã ¼Ã µ Ã Ã · Ã Ã Ã Ã ± Ã ±Ã Ã Ã ® [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 2727/90 Ã Ã ¿Ã Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¯Ã ¿Ã Ã Ã ·Ã  25Ã ·Ã  Ã £Ã µÃÃ Ã µÃ ¼Ã ²Ã Ã ¯Ã ¿Ã 1990: EE Ã ±Ã Ã ¹Ã ¸ . L 262 Ã Ã ·Ã  26. 9. 1990, Ã  . 11 ]. H Ã ±Ã ½Ã ±Ã Ã Ã ¿Ã »Ã ® Ã ±Ã Ã Ã ® Ã ¸Ã ± Ã ¹Ã Ã Ã Ã µÃ ¹ Ã ¼Ã ­Ã Ã Ã ¹ Ã Ã ¹Ã  31 Ã Ã µÃ ºÃ µÃ ¼Ã ²Ã Ã ¯Ã ¿Ã 1991 Ã ºÃ ±Ã ¹ Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã µÃ Ã ±Ã ¹ Ã Ã µ Ã Ã »Ã ± Ã Ã ± Ã ºÃ Ã ¬Ã Ã · Ã ¼Ã ­Ã »Ã · , Ã µÃ ºÃ Ã Ã  Ã Ã ·Ã  ÃÃ ÃÃ ±Ã ½Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ·Ã  Ã Ã ¿Ã Ã Ã ¿Ã ³Ã ±Ã »Ã ¯Ã ±Ã . H Ã ±Ã ½Ã ±Ã Ã Ã ¿Ã »Ã ® Ã ±Ã Ã Ã ® Ã ´Ã µÃ ½ Ã ¹Ã Ã Ã Ã µÃ ¹ Ã ³Ã ¹Ã ± Ã Ã ± Ã ºÃ »Ã Ã Ã Ã ¿Ã Ã Ã ±Ã ½Ã Ã ¿Ã Ã Ã ³Ã ¹Ã ºÃ ¬ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ¿Ã Ã µÃÃ ±Ã ½Ã µÃ ¹Ã Ã ¬Ã ³Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ·Ã ½ Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± Ã ¼Ã µÃ Ã ¬ Ã ±ÃÃ  Ã Ã µÃ »Ã µÃ ¹Ã ¿ÃÃ ¿Ã ¯Ã ·Ã Ã · , Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã ® Ã µÃÃ µÃ ¾Ã µÃ Ã ³Ã ±Ã Ã ¯Ã ± Ã Ã Ã · Ã Ã ¿Ã Ã »Ã ³Ã ±Ã Ã ¯Ã ± , Ã Ã ·Ã ½ Ã ¤Ã Ã µÃ Ã ¿Ã Ã »Ã ¿Ã ²Ã ±Ã ºÃ ¯Ã ±, Ã Ã · Ã ¡Ã ¿Ã Ã ¼Ã ±Ã ½Ã ¯Ã ± Ã ® , Ã ¼Ã µÃ Ã ¬ Ã ±ÃÃ  Ã Ã ·Ã ½ 1Ã · ÃÃ ±Ã ½Ã ¿Ã Ã ±Ã Ã ¯Ã ¿Ã 1991 , Ã Ã Ã ·Ã ½ Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ± Ã ® Ã Ã ·Ã ½ Ã Ã Ã ³Ã ³Ã ±Ã Ã ¯Ã ±. Explanation of symbols T = Completely under quantitative restrictions . P = Partially under quantitative restrictions. For exact description of the product , see note on page 90 . Y = For products marked thus , originating in Hungary and Poland , quantitative restrictions were eliminated as from 1 January 1990 (Council Regulation (EEC ) No 3381 / 89 , OJ No L 326 , 11 . 11 . 1989 , p. 6 ); for Bulgaria and Czechoslovakia they were eliminated as from 1 October 1990 , and for Romania as from the date of entry into force of the Industrial and Cooperation Agreement with that country (Council Regulation (EEC) No 2727/ 90 , OJ No L 262 , 26 . 9 . 1990 , p. 11 ) and for the Soviet Union from 1 August 1991 (Council Regulation (EEC) No 2158 / 91 of 15 July 1991 : OJ No L 201 , 24 . 7 . 1991 , p. 5 ). N = For products market thus , originating in Hungary and Poland , the application of quantitative restrictions has been suspendet since 1 January 1990 (Council Regulation (EEC ) No 3691 / 89 , OJ No L 362 , 12 . 12 . 1989 , p. 1 ); for Bulgaria and Czechoslovakia application of quantitative restrictions has been suspended from 1 October 1990, and for Romania as from the date of entry into force of the Trade and Commercial Cooperation Agreement with that country , (Council Regulation (EEC) No 2727/90 , OJ No L 262,26 . 9 . 1990, p. 11 ). This suspension shall apply until 31 December 1991 , and is applicable in all Member states apart from Spain and Portugal . This suspension shall not apply to textile products re-imported into the Community after processing or working in Bulgaria , Czechoslovakia or Romania , or, after 1 January 1991 in Poland or Hungary . Valeur des symboles T = Totalement sous restrictions quantitatives. P = Partiellement sous restrictions quantitatives . Pour la dÃ ©signation exacte des produits , voir les notes Ã la page 90 . Y = Pour les produits marquÃ ©s de ce signe , originaires de la Hongrie et de la Pologne , les restrictions quantitatives ont Ã ©tÃ ©Ã ©liminÃ ©es Ã partir du 1er janvier 1990 [rÃ ¨glement (CEE ) n ° 3381 / 89 du Conseil du 6 novembre 1989 : JOn ° L 326 du 11 . 11 . 1989 , p. 6]: pour la Bulgarie et la TchÃ ©coslovaquie , les restrictions quantitatives ont Ã ©tÃ © Ã ©liminÃ ©es Ã partir du 1" octobre 1990, pour la Roumanie Ã partir de l'entrÃ ©e en vigueur de l'accord sur le commerce et la coopÃ ©ration industrielle avec ce pays [rÃ ¨glement (CEE ) n ° 2727/ 90 du Conseil du 25 septembre 1990: JO n ° L 262 du 26 . 9 . 1990 , p . 11 ] et pour l'Union soviÃ ©tique Ã partir du 1er aoÃ »t 1991 [rÃ ¨glement (CEE ) n0 2158 /91 du Conseil du 15 juillet 1991 : JO n ° L 201 du 24. 7 . 1991 , p . 5]. N = Pour les produitsmarquÃ ©s de ce signe, originaires de la Hongrie et de la Pologne , l'application des restrictions quantitatives est suspendue depuis le 1 er janvier 1990 [rÃ ¨glement (CEE ) n 0 3691 / 89 du Conseil du 4 dÃ ©cembre 1989 : JO n ° L 362 du 11 . 11 . 1989 , p . 1 ]: pour la Bulgarie et la TchÃ ©coslovaquie , l'application des restrictions quantitatives est suspendue depuis le 1 er octobre 1990 , et pour la Roumanie Ã partir de l'entrÃ ©e en vigueur de l'accord sur le commerce et la coopÃ ©ration commerciale avec ce pays [rÃ ¨glement (CEE ) n ° 2727 /90 du Conseil du 25 septembre 1990; JO n ° L 262 du 26 . 9 . 1990 , p . 11 ]. Cette suspension s'applique jusqu'au 31 dÃ ©cembre 1991 dans tous les Ã tats membres autres que l'Espagne et le Portugal . Cette suspension ne s'applique pas aux produits textiles rÃ ©importÃ ©s dans la CommunautÃ © aprÃ ¨s avoir subi un perfectionnement , une transformation ou une ouvraison en Bulgarie , en TchÃ ©coslovaquie , en Roumanie , ou Ã partir du 1er janvier 1991 , en Pologne ou en Hongrie . 23 . 10 . 91 Official Journal of the European Communities No L 292/39 Valore dei simboli T = interamente sotto restrizione quantitativa . P = parzialmente sotto restrizione quantitativa . Per la designazione esatta del prodotto riferirsi alle note a pagina 90 e seguenti . Y = Per i prodotti contraddistinti da questo segno , originari dell'Ungheria e della Polonia , le restrizioni quantitative sono state eliminate a partire dal 1 ° gennaio 1990 [regolamento (CEE ) n . 3381 / 89 del Consiglio , del 6 novembre 1989 : GU n . L 326 dell'I 1 . 11 . 1989 , pag. 6]; per la Bulgaria e la Cecoslovacchia , le restrizioni quantitative sono state eliminate a partire dal 1 0 ottobre 1 990 , per la Romania a partire dall'entrata in vigore dell'accordo sul commercio e la cooperazione industriale con tale paese [regolamento (CEE ) n . 2727 / 90 del Consiglio , del 25 settembre 1990 : GU n. L 262 del 26 . 9 . 1990 , pag. 11 ] e per l'URSS a partire dal 1 ° agosto 1991 [regolamento (CEE ) n . 2158 / 91 del Consiglio , del 15 luglio 1991 : GU n . L 201 del 24 . 7 . 1991 , pag. 5]. N = Per i prodotti contraddistinti da questo segno , originari dell'Ungheria e della Polonia , l'applicazione delle restrizioni quantitative Ã ¨ sospesa dal 1 ° gennaio 1990 [regolamento (CEE ) n . 3691 / 89 del Consiglio , del 4 novembre 1989 : GUn.L 362 del 12. 12. 1989 , pag . 1 ]; per la Bulgaria e la Cecoslovacchia , l'applicazione delle restrizioni quantitative Ã ¨ sospesa dal 1 ° ottobre 1990 , e per la Romania a partire dall'entrata in vigore dell'accordo sul commercio e la cooperazione industriale con tale paese [regolamento (CEE) n . 2727 /90 del Consiglio , del 25 settembre 1990 : GU n . L 262 del 26 . 9 . 1990 , pag . 11 ]. Tale sospensione Ã ¨ applicabile fino al 31 dicembre 1991 in tutti gli Stati membri , ad eccezione della Spagna e del Portogallo . La sospensione non si applica ai prodotti tessili reimportati nella ComunitÃ dopo essere stati sottoposti a perfezionamento , trasformazione o lavorazione in Bulgaria , Cecoslovacchia , Romania e , a decorrere dal 1 ° gennaio 1991 , in Polonia o in Ungheria . Verklaring der tekens T = Volledig vallend onder de kwantitatieve beperkingen. P = Gedeeltelijk vallend onder de kwantitatieve beperkingen . Voor de juiste omschrijving van het produkt, zie opmerking op bladzijde 90 . Y = Voor de produkten afkomstig uit Hongarije en Polen , gemerkt met dit teken , zijn de kwantitatieve beperkingen opgeheven sinds 1 januari 1990 (Verordening (EEG) nr . 3381 / 89  PB nr. L 326 van 11 . 11 . 1989 , blz . 6 ), voor Bulgarije en Tsjechoslowakije zijn zij opgeheven sinds 1 oktober 1990 , voor RoemeniÃ « vanaf de datum van inwerkingtreding van de overeenkomst tussen de Gemeenschap en RoemeniÃ « inzake de handel en de commerciÃ «le samenwerking met dat land (Verordening (EEG) nr. 2727/ 90  PB nr . L 262 van 26 . 9 . 1990 , blz . 11 ) en voor de Sowjetunie sinds 1 augustus 1991 (Verordening (EEG) nr . 2158 / 91  PB nr . L 201 van 24 . 7 . 1991 , blz . 5 ). N = Voor de produkten afkomstig uit Hongarije en Polen , gemerkt met dit teken , is de toepassing van de kwantitatieve beperkingen opgeschorst vanaf 1 januari 1990 (Verordening (EEG ) nr . 3691 / 89  PB nr. L 362 van 12 . 12 . 1989 , blz . 1 ), voor Bulgarije en Tsjechoslowakije is de toepassing van de kwantitatieve beperkingen opgeschorst vanaf 1 oktober 1990 en voor RoemeniÃ « vanaf de datum van inwerkingtreding van de overeenkomst tussen de Gemeenschap en RoemeniÃ « inzake de handel en de commerciÃ «le samenwerking met dat land (Verordening (EEG ) nr. 2727/ 90  PB nr. L 262 van 26 . 9 . 1990 , blz . 11 ). Deze schorsing is van toepassing tot 31 december 1991 , in alle Lid-Staten behalve Spanje en Portugal . Deze schorsing geldt niet voor textielprodukten die weer in de Gemeenschap ingevoerd worden nadat zij in Bulgarije , Tsjechoslowakije , RoemeniÃ « of, vanaf 1 januari 1991 , in Polen ofHongarije veredeld , verwerkt of bewerkt zijn . Significado dos sÃ ­mbolos T = totalmente sujeito a restriÃ §Ã µes quantitativas . P = parcialmente sujeito a restriÃ §Ã µes quanitativas . Ver notas das pÃ ¡ginas 90 e seguintes a fim de conhecer a designaÃ §Ã £o exacta . Y = para os produtos assinalados com este sinal , originÃ ¡rios do Hungria e da PolÃ ³nia , as restriÃ §Ã µes quantitativas foram eliminadas a partir de 1 de Janeiro de 1990 [Regulamento (CEE ) n? 3381 / 89 do Conselho (JO n? L 326 de 1 1 . 11 . 1989 , p . 6 )], para a BulgÃ ¡ria e a ChecoslovÃ ¡quia , as restriÃ §Ã µes quantitativas foram eliminadas a partir de 1 de Outubro de 1 990 , para a RomÃ ©nia , a partir da entrada em vigor do acordo sobre o comÃ ©rcio e a cooperaÃ §Ã £o comercial com este paÃ ­s [Regulamento (CEE ) n? 2727 / 90 do Conselho (JO n? L 262 de 26 . 9 . 1990 , p . 11 )], e para a UniÃ £o SoviÃ ©tica , a partir de 1 de Agosto de 1991 [Regulamento (CEE ) n? 2158 / 91 do Conselho (JO n? L 201 de 24 . 7 . 1991 , p . 5 )]. N = para os produtos assinalados com este sinal , originÃ ¡rios da Hungria e da PolÃ ³nia , a aplicaÃ §Ã £o das restriÃ §Ã µes quantitativas Ã © suspensa desde 1 de Janeiro de 199Ã  [Regulamento (CEE ) n ? 3691 / 89 do Conselho (JO n? L 362 de 12. 12 . 1989 , p . 1 )], para a BulgÃ ¡ria e a ChecoslovÃ ¡quia , a aplicaÃ §Ã £o das restriÃ §Ã µes quantitativas Ã © suspensa desde 1 de Outubro de 1990 , e para a RomÃ ©nia , a partir da entrada em vigor do "acordo sobre o comÃ ©rcio e a cooperaÃ §Ã £o comercial com este paÃ ­s [Regulamento (CEE ) n? 2727 /90 do Conselho (JO n? L 262 de 26 . 9 . 1990 , p . 11 )]. Esta suspensÃ £o aplica-se em todos os Estados-membros , excepto Portugal e Espanha , atÃ © 31 de Dezembro de 1991 . Esta suspensÃ £o nÃ £o se aplica aos produtos tÃ ªxteis reimportados pela Comunidade apÃ ³s aperfeiÃ §oamento, transformaÃ §Ã £o ou ornamentaÃ §Ã £o na BulgÃ ¡ria , ChecoslovÃ ¡quia , RomÃ ©nia ou , a partir de 1 de Janeiro de 1991 , na Hungria ou PolÃ ³nia . No L 292 /40 Official Journal of the European Communities 23 . 10 . 91 Albanien Bulgarien Ungarn Polen RumÃ ¤nien Tschechoslowakei UdSSR Volksrepublik China Nordkorea Vietnam Mongolei Albanie Bulgarie Hongrie Pologne Roumanie TchÃ ©coslovaquie Union soviÃ ©tique RÃ ©publique populaire de Chine CorÃ ©e du Nord ViÃ ªt-nam Mongolie AlbÃ ¢nia BulgÃ ¡ria Hungria PolÃ ³nia RomÃ ©nia ChecoslovÃ ¡quia URSS RepÃ ºblica Popular da China Coreia do Norte Vietname Ã  /Ã ¤  ¢ Ã Ã, · Ã » AL = Albania BG = Bulgaria H = HungrÃ ­a PL = Polonia R = Rumania CS = Checoslovaquia SU = URSS RPC = RepÃ ºblica Popular de China COR = Corea del Norte VN = Vietnam MO = Mongolia AL = Ã Ã »Ã ²Ã ±Ã ½Ã ¯Ã ± BG = Ã Ã ¿Ã Ã »Ã ³Ã ±Ã Ã ¯Ã ± H = Ã Ã Ã ³Ã ³Ã ±Ã Ã ¯Ã ± PL = Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ± R = Ã ¡Ã ¿Ã Ã ¼Ã ±Ã ½Ã ¯Ã ± CS = Ã ¤Ã Ã µÃ Ã ¿Ã Ã »Ã ¿Ã ²Ã ±Ã ºÃ ¯Ã ± SU = Ã Ã £Ã £Ã  RPC = Ã Ã ±Ã Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Ã Ã ·Ã  Ã Ã ¯Ã ½Ã ±Ã  COR = Ã Ã Ã Ã µÃ ¹Ã ± Ã Ã ¿Ã Ã ­Ã ± VN = Ã Ã ¹Ã µÃ Ã ½Ã ¬Ã ¼ MO = Ã Ã ¿Ã ³Ã ³Ã ¿Ã »Ã ¯Ã ± AL = Albania BG = Bulgaria H = Ungheria PL = Polonia R = Romania CS = Cecoslovacchia SU = URSS RPC = Repubblica popolare cinese COR = Corea del Nord VN = Vietnam MO = Mongolia Albanien Bulgarien Ungarn Polen RumÃ ¦nien Tjekkoslovakiet USSR Folkerepublikken Kina Nordkorea Vietnam Mongoliet Albania Bulgaria Hungary Poland Romania Czechoslovakia USSR People's Republic of China North Korea Vietnam Mongolia AlbaniÃ « Bulgarije Hongarije Polen RoemeniÃ « Tsjechoslowakije USSR Volksrepubliek China Noord-Korea ViÃ «tnam MoneoliÃ « 23 . 10 . 91 Official Journal of the European Communities No L 292 /41 C6digo/Kode/Code / KCO5IK6C/Codice BNL DEU DNK ESP FRA GBR GRC ITA IRL PRT (1 2) (3 4 5 ) (6 7 8 ( 9 ) 10 11 ( 2 ) PN (2 ) PN (2 ) PN (2 ) PN (2 ) TN (2 ) TN ( 3 ) TN ( 3 ) TN ( 3) TN 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0103 10 00 0103 91 10 0103 92 11 0103 92 19 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0206 30 21 0206 30 31 0206 41 91 0206 49 91 0208 10 10 0209 00 11 . 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 021019 70 0210 19 81 0210 19 89 0210 90 31 ( 4 ) TN (4 ) TN ( «) TN (2 ) TN ( 2 ) TN ( 2 ) TN ( 2 ) tn ( 2 ) TN (2 ) TN (2 ) TN ( 2 ) XN ( 2 ) TN ( 2 ) TN ( 4 ) TN ( 4 ) TN ( 4 ) TN (4 ) TN ( 4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN ( 4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN ( 4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN No L 292/42 Official Journal of the European Communities iu . yi 1 (2 3 4 5 (6 ) (7) 8 ( 9 ) ; io ) ( 11 ) ( 4 ) TN {*) PN ( s ) TN ( s ) PN ( 5 ) TN ( 5 ) TN ( s ) PN ( 5 ) TN ( 5 ) PN (5 ) TN ( s ) TN ( s ) PN ( s ) PN ( s ) TN ( s ) TN (5 ) PN ( 5 ) TN (5 ) PN (*) PN (2 ) PN (2 ) PN (2 ) PN (2) PN (2 ) PN (2 ) PN (2 ) PN (2 ) PN (2 ) PN (2 ) PN (2 ) PN (2 )- PN (2 ) TN (2 ) TN (2 ) XN ( 50 ) PY ( 50 ) pY ( so ) pY ( so ) pY ( 50 ) PY ( 50 ) PY ( 2 ) PN (2 ) PN ( 2 ) PN ( so ) pY ( 50 ) PY ( 50 ) PY ( 50 ) PY ( 50 ) PY ( 50 ) PY ( 2 ) TN ( 2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) PN (2 ) TN (2 ) TN ( 2 ) TN mo 90 39 3210 90 90 )302 50 10 3302 50 90 3302 69 35 3302 69 55 3302 69 65 3302 69 85 3302 69 98 3303 78 10 3303 79 83 3304 10 31 3304 10 98 3304 20 57 3304 90 47 3305 62 00 3305 69 10 3306 24 90 3307 91 00 3401 10 10 3401 10 90 3401 20 11 D401 20 19 3401 20 91 3401 20 99 3401 30 11 3401 30 19 3401 30 31 3401 30 39 3401 30 91 3401 30 99 3403 10 22 0403 10 24 3403 10 26 3403 10 51 3403 10 53 3403 10 59 3403 10 91 3403 10 93 3403 10 99 ­ 3403 90 51 3403 90 53 3403 90 59 3403 90 71 3403 90 73 3403 90 79 3403 90 91 D403 90 93 3403 90 99 3404 10 91 3404 90 11 3404 90 13 3404 90 19 3404 90 31 3404 90 33 3404 90 39 3405 00 10 3405 00 90 3406 10 10 0406 10 90 3406 20 10 3406 20 90 ( 50 ) PY ( 50 ) PY (50 ) PY (5 ° ) PY ( 50 ) PY ( 50 ) PY ( SO ) PY ( 50 ) PY ( SO ) PY ( SO ) PY ( 50 ) PY ( 50 ) PY 23 . 10 . 91 Official Journal of the European Communities No L 292/43 ( 1 ) (2) (3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10) ( 11 ) 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 9011 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 0406 90 99 0409 00 00 0601 20 10 0701 10 00 0701 90 10 0701 90 51 0701 90 59 0701 90 90 0702 00 10 0702 00 90 0705 11 10 0705 11 90 0705 19 00 0705 29 00 0708 20 10 0708 20 90 0709 10 00 0709 90 10 0710 10 00 0712 10 00 0803 00 10 0803 00 90 0804 30 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 080710 90 0809 10 00 ' TN TN TN TN TN (") PY PN PN PN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2) TN (2 ) TN (2 ) TN TN TN ' TN TN TN TN TN TN TN TN TN TN TN TN TN TN (so ) TY TN ( 24 ) XN (24 ) TN TN TN TN TN TN TN TN TN TN ( jo ) TY TN TN TN PN TN PN TN PN PN PN PN PN PN TN TN TN TN TN PN TN PN PN ( 32 ) TY ( «) TY ( so ) TY ( j °) pY (50 ) TY ( 50 ) pY (50) pY (50) PY (50) PY ( 50 ) TY ( 50 ) TY (8 ) TN ( 8 ) TN ( 8 ) TN (8 ) TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN (50 ) TY ( 50) TY ( 50 ) TY ( 50 ) TY TN TN TN TN TN TN TY TN TN TN TN TN TN TN TN &gt;Jo L 292 /44 Official Journal of the European Communities 23 . 10 . 91 l (2) (4 ) (5 ) (7) ( 10 )(3 ) (6 ) ( 8 ) ( 9 ) ( 11 ) 1001 90 99 1004 00 90 1101 00 00 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 14 00 1103 19 10 1103 19 30 1103 19 90 1104 11 10 1104 1210 1104 19 10 110419 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 2911 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1105 10 00 1105 10 00 1105 20 00 1105 20 00 1108 11 00 1109 00 00 1212 10 10 1212 10 91 1212 10 99 1212 99 10 1302 19 30 1501 00 11 1501 00 19 1501 00 90 1519 30 00 1601 00 10 1601 00 91 1601 00 99 1602 10 00 1602 20 90 1602 41 10 ( 2 ) PN (4 ) PN (4 ) TN (4 ) TN (4 ) TN ( 4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN (4 ) TN (4) TN (4 ) TN (4 ) TN (4 ) TN (4) PN (4 ) PN (4) PN (4 ) PN ( 4 ) TN (4 ) TN (4) TN (4) TN ( 4 ) TN (4 ) TN (4 ) TN (4) TN (4 ) TN (4 ) TN (4) TN (4 ) TN (4 ) TN (4) TN (4 ) TN (4 ) TN (4) TN (4 ) TN (4 ) TN (4) TN (4 ) TN ( 4) TN ( 50 ) XN PN ( JO ) TN PN (4) TN (4) TN TN ( 54 ) XY ( 4 ) TN (4 ) TN (4 ) TN TN (4) TN (4 ) TN (4) TN (4 ) PN ( 4 ) TN (4 ) TN PN PN ( so ) XY ( 13 ) TN ( i3 ) TN ( 1J ) TN TN ( 50) TY TN 23 . 10 . 91 Official Journal of the European Communities No L 292/45 ( 1 ) (2) (3 ) W (5 ) (6 ) (7 8 (9 10 ( ID PN PN PN PN PN TN 1602 42 10 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1604 13 10 1604 14 10 1604 19*30 1604 20 50 1604 20 70 1704 90 10 1704 90 30 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 10 10 1806 10 30 1806 10 90 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 3210 1806 32 90 1806 9011 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 20 10 1902 20 30 1904 10 10 1904 10 30 1904 10 90 1904 90 10 1904 90 90 2004 10 10 2004 10 91 2004 10 99 2005 10 00 2005 20 10 2005 20 90 2005 90 90 2009 11 11 2009 11 19 (4 ) TN ( «) TN (4 ) TN (&lt;) TN (&lt;) TN (&lt;) TN (4 ) TN (&lt;) PN (4 ) TN . PN PN PN PN PN TN ( J4 ) TY ( J4 ) XY ( J4 ) TY (") TY ( 54 ) XY ( J4 ) TY (54 ) XY ( 54 ) XY ( 54 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY (50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY (50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) PY ( 50 ) PY PN (4 ) PN ( 50 ) PY ( 50 ) PY ( 50 ) PY ( 50 ) PY (50 ) PY ( 50 ) XY TN PN TN PN ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) PY ( 50 ) PY ( 50 ) PY ( 50 ) PY ( 50 ) PY ( 50 ) PY ( 50 ) PY PN (50 ) XY ( 50 ) XY ( 50 ) XY TN TN TN TN ( 50 ) XY ( so ) XY TN J0 \ TV TN TN No L 292/46 Official Journal of the European Communities 23 . 10 . 91 (4 ) (5 )( 1 ) (2) (3 ) (6 ) 17) 8 ) (9 ) ( 10) ( 11 ) TN TN TN TN TN TN (7 ) PN ( 7) PN (7 ) PN (7 ) PN TN TN TN PN PN PN TN TY ( 50 ) pY ( 50 ) pY TN TN TN ( so ) TY 2009 11 91 2009 11 99 2009 19 11 2009 19 19 2009 19 91 2009 19 99 2009 20 11 2009 20 19 2009 3011 2009 30 19 2009 30 31 2009 30 39 2009 30 91 2009 30 95 2009 30 99 2009 60 11 2009 60 19 2009 60 51 2009 60 59 2009 60 71 2009 60 79 2009 60 90 2009 90 71 2009 90 73 2009 90 79 2101 3011 2101 30 19 2105 00 10 2105 00 91 2105 00 99 220410 11 2204 10 19 2204 10 90 2204 21 10 2204 21 21 2204 21 23 2204 21 25 2204 21 29 2204 21 31 2204 21 33 2204 21 35 2204 21 39 2204 21 49 2204 21 59 2204 21 90 2204 29 10 2204 29 21 2204 29 23 2204 29 25 2204 29 29 2204 29 31 2204 29 33 2204 29 35 2204 29 39 2204 29 49 2204 29 59 2204 29 90 2204 30 10 2204 30 91 2204 30 99 2205 10 10 2205 10 90 ( 5 ° ) TY ( 50 ) PY ( so ) TY ( 2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) TN TN TN ( 50 ) PY ( 50 ) PY ( SO ) PY (2 ) PN (2 ) PN (2 ) PN (2 ) PN (2 ) TN (2 ) TN (2 ) TN (2 ) TN (2 ) PN (2 ) PN (2 ) PN (2 ) PN ( 2) TN (2 ) TN (2 ) TN (2 ) TN (2 ) PN (2 ) PN (2 ) PN (2) TN (2 ) TN (2 ) TN ( so ) TY ( 5 ° ) TY [ 3 ) PN [ 3 ) TN [ 3 ) TN [ 3 ) TN [ 3 ) TN [ 3 ) TN [ 3 ) TN [ 3 ) TN ( 3 ) TN [3 ) PN [ 3 ) TN ( 3 ) TN ( 3) TN (3 ) TN ( 3 ) TN ( 3 ) TN ( 3 ) TN [3) TN ( so ) ty ( 50 ) ty r J0 ) ty 23 . 10 . 91 Official Journal of the European Communities No L 292/47 1 (2) 3 (4 ( 5 ) ( 6 ) 7 8 9 ( 10 ) ( 11 ) so TY TN TN 29 TY TN TN TN TN TN TN TN TN so TY ( SO ) PY TN TN TN TN TN TN TN TN TN TN TN so TY TN ( so ) TY ( so) XY ( so) XY ( so) XY 2205 90 10 2205 90 90 2207 10 00 2207 20 00 2208 10 10 2208 20 10 2208 20 90 2208 40 10 2206 40 90 2208 50 91 2208 50 99 2208 90 11 2208 90 19 2208 90 31 2208 90 33 2208 90 39 2208 90 51 2208 90 53 2208 90 71 2208 90 73 2208 90 91 2208 90 99 2209 00 91 2209 00 99 2402 10 00 2402 20 00 2402 90 00 2403 10 00 2403 91 00 2403 99 10 2403 99 90 2523 10 00 2523 21 00 2523 29 00 2523 30 00 2523 90 10 2523 90 30 2523 90 90 2529 10 00 2529 21 00 2529 22 00 2529 30 00 2621 00 00 2701 11 10 2701 11 90 270J. 12 10 2701 12 90 2701 19 00 2701 20 00 2704 0011 2704 00 90 2705 00 00 2707 20 10 2707 30 10 2707 50 10 2707 50 99 2707 60 10 2707 60 30 2707 60 90 2707 99 30 2707 99 30 2707 99 91 ( SO ) XY (so) XY TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN ( so ) XY ( so ) TY (50 ) TY ( so ) XY ( so) XY . ( so ) XY TY (so) XY ( so) XY ( so) XY ( so ) TY ( so ) XY ( so ) XY ( so) TY (ss ) TY ( ss ) XY (.") TY ( ss ) PY ( 40 ) PY ( so) XY ( so) XY ( so) XY ( 50 ) XY (50 ) XY (50 ) XY ( so ) XY ( so ) pY ( so ) XY (S4 ) XY (S4 ) XY (S4) XY ( so) XY ( so ) pY ( so ) pY ( so ) pY ( so ) XY (37 ) pY ( so) XY ( so XY so XY (so ) XY ( so) XY ( so ) XY ( so ) XY (so ) XY (so ) XY (so ) XY ( so) XY ( so) XY (50) XY ( so) XY ( so) XY (") TY (ss) TY (") PY (so) XY (so) pY (so) TY ( jo) PY (50) pY lo L 292/48 Official Journal of the European Communities 23 . 10 . 91 mi( l ) (2 3 4 (5 ( 6 ) (7 (8 ) (9) ( 10) TY TY TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN ( so ) TY ( so ) XY ( jo ) XY ( 40 ) XY PN TN TN PN PN TN PN PN TN PN PY PN PN TN &gt;709 00 10 1709 00 90 &gt;710 00 11 £710 00 15 £710 00 21 £710 00 25 £710 0b 33 £710 00 35 £710 00 37 £710 00 39 £710 00 41 £710 00 45 £710 00 51 £710 00 59 £710 00 61 £710 00 65 £710 00 69 £710 00 71 £710 00 75 £710 00 79 2710 00 91 £710 00 93 2710 00 95 2710 00 99 2711 11 00 2711 1211 2711 12 19 2711 12 91 2711 12 93 2711 12 99 2711 13 10 2711 13 30 2711 13 90 2711 14 00 2711 19 00 2711 21 00 2711 29 00 2716 00 00 2815 11 00 2815 12 00 2818 20 00 2818 30 00 2819 1 0 00 2824 10 00 2824 90 00 2827 10 00 2827 39 00 2833 22 00 2833 23 00 2833 25 00 2833 30 10 2834 29 90 2840 30 00 2841 20 00 2841 40 00 2844 40 00 2847 00 00 2849 90 90 2901 21 00 2901 22 00 2901 23 00 2901 24 00 TN TN TN TN TN TN TN TN TN TN PN TN PN ( J4 ) XY ( jo ) XY ( j ° ) XY (jj ) XY ( S3 ) XY (29 ) XY ( so) XY ( jo ) XY (S3 ) XY (29) XY (29) XY (S3 ) XY (") PY ( 32 ) XY (") TY (29 ) XY (29 ) PY (29 ) XY ( 35 ) XY ( «) PY (") TY (s «) xy ( ») PY ( 40 ) XY PNPN TN ( ») PY ( 33 ) PY ( ») PY ( ») PY 23 . 10 . 91 Official Journal of the European Communities No L 292 /4 « ( l ) (2) 3 4 5 6 7 8 (9 ( 10 ) ( 11 ) (") PY (33 ) PY (50 ) PY ( 50 ) TY (55 ) TY (50) TY ­ ( SO ) TY (50 ) TY SO ) TY 32 ) TY 32) PY 32 ) TY 32 ) TY 32 ) TY 32 ) TY 32 ) TY 32 ) ty 32) TY 32 ) TY 32 ) TY 32 ) pY 32) TY 50 ) TY SO ) TY 50 ) TY 50 ) TY 55 ) pY (") PY (") PY (50) TY (") PY ( 50 ) PY ( 50 ) TY (55 ) TY ( SO) TY (50) TY ( SO ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32) pY ( 32 ) PY ( SO ) TY ( 50 ) TY (50 ) TY ( SO ) TY ( SO ) TY (50 ) TY ( 50) TY ( SO ) TY ( SO ) TY ( SO ) TY ( 50 ) TY (50 ) TY (50 ) ty ( SO ) TY ( 50 ) TY ( 33 ) TY ( 33 ) TY ( 33 ) TY ( 33 ) TY ( 33 ) TY ( 50 ) PY ( 33 ) TY (") PY ( SO ) TY ( 32 ) TY ( 32 ) TY (") TY ( 32 ) TY (32 ) TY (32 ) TY (32 ) TY (32 ) TY ( 50 ) PY 2901 29 10 2901 29 90 2902 50 00 2902 90 90 2903 11 00 2903 12 00 2903 14 00 2903 15 00 2903 16 00 2903 19 00 2903 21 00 2903 22 00 2903 23 00 2903 29 00 2903 30 10 2903 30 31 2903 30 39 2903 40 10 2903 40 20 2903 40 30 2903 40 40 2903 40 50 2903 40 61 2903 40 69 2903 40 70 2903 40 80 2903 40 91 2903 40 92 2903 40 98 2903 61 00 2903 62 00 2903 69 00 2904 10 00 2904 20 10 290420 90 2904 90 10 2904 90 90 2905 12 00 2905 14 10 2905 14 90 2905 16 10 2905 16 90 2905 19 90 2905 22 10 2905 22 90 2905 29 00 2905 49 90 2905 50 10 2905 50 30 2905 50 90 2907 22 90 2907 23 10 2907 23 90 2907 29 90 2912 11 00 2912 12 00 2912 50 00 2912 60 00 291411 00 2915 11 00 2917 14 00 2917 33 00 ( 55 ) TY ( SO ) pY ( 55 ) TY (") PY (32 ) TY (32 ) TY (32 ) TY (50 ) PY ( S3 ) PY (29 ) TY (53 ) TY (S3 ) TY (58 ) TY (29 ) TY (29) pY (29) TY ( 50 ) TY ( SO ) TY (50) TY ( SO ) TY 33 TY ( 32 ) TY ( so ) ty No L 292/ 50 Official Journal of the European Communities 23 . 10 . 91 l 2 3 (4 ) 5 6 (7) ( 8 ) W ( 10) ( 11 ) ( M PY ( ) PY ( j ° ) XY ( so ) py ( so ) jy 2917 34 10 2917 34 10 2917 34 90 2917 35 00 2917 39 90 2918 13 00 2918 14 00 2918 29 30 2918 29 90 2918 30 00 2921 12 00 2921 19 30 2921 21 00 2921 22 00 2921 29 00 2921 30 10 2921 42 90 2921 44 00 2921 45 00 ( 33 ) TY ( 33 ) TY ( 33 ) TY (") PY ( 33 ) JY ( 33 ) XY ( 33 ) JY 2921 49 10 ( J0 ) TY (") TY ( so ) pY ( so ) pY ( s ° ) TY ( so ) PY ( S3 ) TY ( SO ) TY (S3 ) ty ( S3 ) TY ( 29 ) TY ( St ) TY ( S8 ) TY ( 33 ) TY ( 33 ) TY ( S8 ) TY ( 3S ) TY ( S8 ) TY (") PY ( S8 ) TY ( 3S ) TY ( 35 ) PY (3S ) TY ( SS ) TY (") PY ( S8 ) TY ( 3S ) TY ( S8 ) TY (") PY ( SS ) TY ( SS ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 35 ) YY ( S8 ) TY ( 32 ) TY ( 32 ) TY ( SO ) TY ( 32 ) TY ( SO ) PY ( S8 ) TY ( SO ) TY ( SO ) TY ( 33 ) TY 2921 49 90 2922 12 00 2922 19 00 2922 49 10 2922 49 30 2922 49 90 2922 50 00 2926 10 00 2929 10 00 2931 00 90 2932 11 00 2932 19 00 2933 11 10 2933 11 90 2933 19 90 2933 29 90 2933 39 90 2933 40 90 2933 59 90 2933 61 00 2933 69 90 2933 71 00 2933 79 00 2933 90 50 2933 90 60 2933 90 70 2933 90 90 2934 10 00 2934 20 50 2934 20 90 2934 30 90 2934 90 40' 2934 90 50 2934 90 60 2934 90 70 2934 90 80 2934 90 90 2936 26 00 2941 10 00 2941 30 00 2941 40 00 2941 50 00 ( 33 ) TY ( 33 ) TY (33 ) TY ( 33 ) TY ( 33 ) TY (SS ) TY (33 ) TY (SS ) TY ( 33 ) XY (") TY ( SS ) TY (") TY ( 33 ) TY ( 33 ) TY ( 33 ) TY ( 33) TY ( SS ) TY (SS ) TY ( 33 ) TY ( SS ) TY ( ») TY ( SO ) TY ( SO ) TY ( SO ) TY ( so ) TY 23 . 10 . 91 Official Journal of the European Communities No L 292/ 51 l 3 4 ( 5 ) ( 6) (7) ( 8) (9 ) ( 10) ¢ ( 11 )( 2 ) ( 50 ) TY ( 50 ) XY TN TN TN TN TN TN TN TN TN PN TN PN TN TN (") PY TN TN TN TN TN TN TN TN TN TN TN TN TN TN (SO ) PY ( 54 ) TY TN TN TN TN TN TN TN TN TN . PN TN PN TN TN (40) XY (40 ) TY (4 ° ) JY (40 ) XY (40 ) XY (40) XY (40 ) PY (40 ) XY ( SO) XY ( JO) XY ( jo) XY (50 ) XY ( jo ) XY (50) XY (50 ) XY ( 50 ) XY 2941 90 00 3003 10 00 3003 20 00 3003 31 00 3003 39 00 3003 40 00 3003 90 10 3003 90 90 3006 40 00 3006 60 90 3101 00 00 3102 10 10 3102 10 91 3102 10 99 3102 21 00 3102 29 10 3102 29 90 3102 30 10 3102 30 90 3102 4010 3102 40 90 3102 50 90 3102 60 00 3102 70 00 3102 80 00 3102 90 00 3103 10 00 3103 90 00 310410 00 3104 20 10 3104 20 50 3104 20 90 3104 30 00 3104 90 00 3105 20 10 3105 20 90 3105 30 10 3105 30 90 3105 40 10 3105 40 90 3105 51 00 3105 59 00 3105 60 10 3105 60 90 3105 90 10 3105 90 91 3105 90 99 3203 0019 3204 11 00 3204 12 00 3204 13 00 3204 14 00 3204 15 00 3204 16 00 3204 17 00 3204 19 00 3204 20 00 3204 90 00 3206 10 90 3206 20 90 3206 30 00 3206 41 00 ( 5 «) TY (29 ) XY (29 ) XY (29 ) XY (29 ) XY (5.) XY (53 ) XY (53) XY (53 ) XY (53) XY (53 ) XY (53 ) XY (53 ) XY (53 ) XY (53 ) XY (53) XY (53 ) XY (53 ) XY (53 ) XY (53) XY (50 ) XY ( 53 ) XY (53 ) XY (53) XY (53) XY (53 ) XY (53 ) XY .(") TY (53 ) XY (53 ) XY (53 ) XY (53 ) XY (") TY (") . TY ( ») TY (33 ) XY (33) XY (33 ) XY (50) pY ( 50 ) XY (jo) XY (50 ) XY (50 ) XY (50 ) XY (5 ° ) XY (50 ) XY (50 ) XY (50 ) XY (50 ) XY (33 ) XY (") PY (") PY (") PY No L 292/52 Official Journal of the European Communities 23 . 10 . 93 1 (2 ) 3 4 5 6 7 (8 (9 ) ( 10) ( 11 ) ( 33 ) XY ( SS ) Ty ( 33 ) py ( 33 ) TY ( ») PY (3J ) PY ( ss ) xy (") PY ( 33 ) XY ( 32 ) XY ( 32 ) XY ( 32 ) XY ( SO ) XY (50 ) TY (40 ) pY {") PY TY (18 ) PN ( 18 ) pN (U ) PN ( 18 ) pN ( 18 ) pN ( 18 ) pN ( 18 ) xn ( 18 ) XN ( 18 ) XN ( 18 ) XN ( 18 ) TN ( 18 ) XN ( so ) XY (47 ) XY ( SO ) XY (47 ) XY ( SO ) XN (") TN ( so ) xn ( ») PN ( so ) XY (47 ) XY ( so ) XY (47 ) TY ( so ) XY I47 ) TY ( so ) XY 3206 42 00 3206 43 00 3206 49 10 3206 49 90 3206 50 00 3301 11 10 3301 12 10 3301 13 10 3301 14 10 3301 19 10 3307 49 00 3307 49 00 3403 11 00 3403 19 10 3405 10 00 3405 20 00 3405 30 00 3405 40 00 3405 90 90 3407 00 00 3505 10 10 3505 10 90 3505 20 10 3505 20 30 3505 20 50 3505 20 90 3601 00 00 3601 00 00 3602 00 00 3602 00 00 3603 00 10 3603 00 10 3603 00 90 3603 00 90 3604 10 00 3604 10 00 3604 90 00 3604 90 00 3605 00 00 3605 00 00 3606 10 00 3606 90 10 3606 90 90 3701 20 00 3702 10 00 3703 10 00 3703 20 10 3703 20 90 3703 90 90 3704 00 90 3801 20 10 3801 30 00 3801 90 00 3803 00 90 3804 00 90 3805 90 00 3808 10 00 3808 20 10 3808 20 90 3808 30 10 3808 30 30 3808 30 90 ( SO ) XY ( so ) pY ( so ) XY ( so ) TY ( so) XY ( SO ) XY (SO ) XY ( 29 ) XY ( 29 ) XY (29 ) XY ( 29 ) XY TN ( 53 ) XY ( 53 ) XY ( S3 ) XY ( 53 ) XY ( S3 ) XY ( 50 ) XY ( 58 ) XY (35 ) PY ( 53 ) XY ( 53 ) XY ( 33 ) XY ( 53 ) XY ( 33 ) XY ( 33 ) XY /33 } PY 32 XY (SO ) XY ( SO ) XY ( 1 «) XY ( 33 ) XY ( 33 ) XY (") TY ( 33 ) XY 13 . 10 . 91 No L 292/53Official Journal of the European Communities i (2 ) (3 4 ( 5 ) (6 7 (8 ) (9 10 ( 11 ) ( 33 ) JY ( 33 ) XY ( 50 ) JY ( SO ) PY ( 50 ) PY ( 33 ) TY ( 33 ) TY ' ( 53 ) JY (") ( 53 ) TY ( 53 ) TY ( 53 ) XY ( 50 ) TY (53 ) TY ( 53 ) XY ( 50 ) XY ( J3) xy ( 50 ) XY ( 53 ) XY ( 53 ) XY ( 53 ) XY ( 53 ) XY (29 ) XY ' ( 29 ) XY ( 53 ) XY (") TY ( 53 ) XY ( 53 ) XY ( 58 ) XY ( S8 ) TY ( 53 ) XY ( 53 ) XY ( 33 ) XY ( 29 ) XY (") TY ( 29 ) XY ( 29 ) XY ( 53 ) XY ( 53 ) XY ( 58 ) XY ( 53 ) XY ( 58 ) XY ( ») TY ( 29 ) XY ( 58 ) XY ( 53 ) XY ( 58 ) XY ( 53 ) XY ( 58 ) XY ( 53 ) XY ( 33 ) XY ( 33 ) XY (") TY ( 50 PY 3808 40 00 3808 90 00 3809 91 00 3809 99 00 3811 11 10 3811 11 90 3811 19 00 3811 21 00 3811 29 00 3811 90 00 3812 20 00 3812 30 20 3812 30 80 3815 11 00 3815 12 00 3815 19 00 3815 90 00 3816 00 00 3818 00 10 3818 00 90 3819 00 00 3822 00 00 3823 10 00 3823 20 00 3823 30 00 3823 40 00 3823 50 10 3823 50 90 3823 6011 3823 60 19 3823 60 91 3823 60 99 3823 90 10 3823 90 20 3823 90 30 3823 90 40 3823 90 50 3823 90 60 3823 90 70 3823 90 81 3823 90 83 3823 90 85 3823 90 87 3823 90 91 3823 90 93 3823 90 95 3823 90 96 3823 90 97 3823 90 98 3901 10 10 3901 10 90 3901 20 00 3902 10 00 3902 20 00 3903 11 00 3903 19 00 3903 20 00 3903 30 00 3903 90 00 3904 10 00 3904 10 00 3904 21 00 50 XY ( 50) XY ( 50 ) XY ( 50 ) XY ( 54 ) XY ( 54 ) XY ( 54 ) XY ( 54 ) XY ( 54 ) XY ( 54 ) XY ( 54) XY ( 54 ) XY ( 54 ) XY ( 54 ) XY ( 54) TN ( «) TN (") TN slo L 292/ 54 Official Journal of the European Communities 23 . 10 . 91 ( l ) ( 21 (3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10 ) ( 11 ) 3904 21 00 3904 22 00 3904 22 00 3904 30 00 3904 40 00 3904 50 00 3904 61 00 3904 69 00 3904 90 00 3905 11 00 3905 19 00 3905 20 00 390590 00 3906 10 00 3906 90 00 3907 10 00 3907 20 11 3907 20 19 3907 20 19 3907 20 90 3909 10 00 3911 10 00 3911 9010 3912 11 00 3912 12 00 3912 20 11 3912 20 19 3912 20 90 3912 31 00 3912 39 10 3912 39 90 3912 90 10 3912 90 90 3914 00 00 3915 10 00 3915 10 00 3915 20 00 3915 20 00 3915 30 00 3915 30 00 3915 90 11 3915 90 11 3915 90 13 3915 90 13 3915 9019 3915 90 19 3915 90 93 3915 90 99 3916 10 00 3916 20 00 3916 20 00 3916 90 19 3916 90 51 3916 90 59 3916 90 90 3917 10 10 3917 10 90 3917 10 90 3917 21 10 3917 21 99 3917 22 10 3917 22 99 ( S1 ) TN (S4 ) TN ( 51 ) TN ( 54 ) TY (M ) PY ( 54 ) XY ( 54 ) XY ( 54 ) XY ( 54 ) PY ( 54 ) XY ( 54) XY ( 54 ) XY ( 54 ) XY (54) XY ( 54 ) XY (50 ) XY ( 32 ) XY ( 32 ) XY ( 50) XY (") PY ( 54 ) PY (50 ) XY (54) XY (54) XY (54 ) XY ( 54 ) XY (54) XY ( 54 ) XY (54 ) XY (54) XY ( 54 ) XY (54 ) XY (") PY (") TN (") TN (2&lt; ) TN (54 ) TN (2 «) TN (54 ) TN (") TN (54) TN (S4 ) TN ( 26 ) pN (") TN (S4 ) PN (54) XY ( 54 ) TY (54 ) TY (J4) TN (51 ) TN ( 50 ) XY ( J4 ) TY (54 ) XY ( S4 ) TY ( 18 ) PN ( 18 ) PN ( S4 ) PN ( 54 ) TY ( is ) TN ( 54 ) TY ( 18 ) TN ( 50 ) TY ( 28 ) XY ( 50 ) PY ( 50 ) XY (50 ) XY (5 ° ) XY (50) XY (50 ) XY (50) XY (50) XY (50 ) XY (50 ) XY (50) XY 23 . 10 . 91 Official Journal of the European Communities No L 292 / 5 * i ( 2) (3 ) (4 ) (5 ) (6 ) (7&gt;- ( 8 ) [9 ) ( 10) ( 11 ) ( 50 ) TY 3917 23 10 3917 23 10 3917 23 99 3917 29 13 3917 29 15 3917 29 19 3917 29 99 3917 32 19 3917 32 31 3917 32 35 3917 32 35 3917 32 39 3917 32 51 3917 32 91 3917 32 99 3917 33 90 3917 39 13 3917 39 15 3917 39 15 3917 39 19 3917 39 99 3917 40 90 3918 1010 3918 1010 3918 1010 3918 10 90 1918 10 90 3918 10 90 3918 90 00 3918 90 00 3919 10 10 3919 10 39 391910 51 3919 10 51 3919 10 59 3919 10 90 3919 90 10 3919 90 39 3919 90 50 3919 90 90 3920 10 11 3920 10 19 3920 10 90 3920 20 21 3920 20 29 3920 20 71 3920 20 79 3920 20 90 3920 30 00 3920 41 11 3920 41 11 3920 41 19 3920 41 19 3920 4211 3920 4211 3920 42 19 3920 42 19 3920 51 00 3920 59 00 3920 71 11 3920 71 19 3920 71 90 ( M ) TN (") PN ( is ) XN ( 50 ) TY ( 54 ) XY ( 54 ) XY ( 18 ) PN ( 50 ) XY ( 54 ) XY ( 54 ) pN ( «) PN ( 54 ) XY ( 54 ) XY ( 18 ) XN ( 18 ) pN ( 18 ) pN ( 50 ) XY TN (") PN ( 54 ) XY ( 18 ) pN ( 18 ) pN ( S4 ) PN ( 40 ) pN ( 51 ) TN ( 18 ) pN ( 54 ) PN (") PN ( 18 ) pN ( S4 ) PN ( 37 ) PY (50) XY (") PN ( «) PN ( 54 ) XY (") PY ( 18 ) pN (50 ) PY ( S4 ) TN (") PY (") PY (") PY ( 54 ) PY ( 54 ) PY (") PY (") PY (")' PY (") PY (S4 ) TY (S4 ) PN (M ) . PN (S4 ) PN (") PN ( i4 ) PN (") PN (54 ) PN ( 51 ) PN (54 ) TY (S4 ) TY (54 ) TY ( S4 ) TY ( S4 \ xy Sjo L 292 / 56 Official Journal of the European Communities 23 . 10 . 91 ( l ) (2) ( 3) (4) ( 5 ) [ 6 ) 7 ( 8 ) ( 9) ( 10) ( 11 ) 3920 72 00 3920 73 10 3920 73 50 3920 73 90 3920 79 00 3920 91 00 3920 99 1 9 3920 99 50 3921 11 00 3921 1200 3921 12 00 3921 14 00 3921 19 90 3921 90 50 3921 90 60 3921 90 60 3921 90 90 3922 10 00 3922 20 00 3922 90 00 3923 10 00 3923 21 00 3923 29 10 3923 29 90 3923 30 10 3923 30 90 3923 40 10 3923 40 90 3923 50 10 3923 50 90 3923 90 10 3923 90 90 3924 10 00 3924 9011 3924 90 19 3924 90 90 3925 10 00 3925 20 00 3925 30 00 3925 90 10 3925 90 90 3926 10 00 3926 20 00 3926 30 00 3926 40 00 3926 90 50 3926 90 91 3926 90 99 4002 11 00 4002 19 00 4002 20 00 400231 00 4002 39 00 4002 41 00 4002 49 00 4002 51 00 4002 59 00 4002 60 00 4002 70 00 4002 91 00 4002 99 10 4002 99 90 ( j4 ) TY (J4 ) TY ( J4 ) TY (") TY ( J4 ) TY ( 54 ) TY ( 54 ) TY ( 54 ) TY (5*f TY ( 54) TN ( 51 ) TN ( 54 ) TY ( i4) PY ( 50 ) PY (") PN ( 54 ) TN ( 54 ) TY ( 18 ) TN ( 18 ) TN ( 18 ) pN ( 18 ) PN ( 18 ) TN ( 18 ) TN ( 18 ) pN ( 18 ) pN ( 18 ) pN ( 18 ) pN ( 18 ) pN ( 18 ) pN ( 18) pN ( 18 ) pN ( 18 ) pN ( 18 ) PN ( 18 ) tn ( 18 ) tn (' ») PN ( 18 ) pN ( 18 ) pN ( 18 ) PN ( 18 ) pN ( 18 ) pN ( ») PN ( 18 ) pN ( 18 ) pN ( 18 ) pN ( 18 ) TN ( 18 ) pN ( 18 ) pN ( 50 ) TY ( 50) TY ( 50 ) TY ( 50 ) TY ( 50) TY ( 50 ) TY ( 50 ) TY / 5QV rj-ny. ( 50 ) TY ( 32 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY 23 . 10 . 91 Official Journal of the European Communities No L 292/57 ( 1 ) (2) (3 ) 4 (5 (6 ) 7 (8 9 ( 10 ) ( 11 ) (53 XY so PY (") PY ( 55 ) PY ( 50 ) TN ( SO ) XN ( SO ) pN ( SO ) XN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN ( 32 ) XY ( 32 ) XY ( 32 ) XY ( 32 ) XY (32 ) XY ( 50 py ( SO ) pN TN TN TN TN TN TN TN TN TN TY TN TN TN TN TN TN TY TY TY TY TY TY TY TY TY TY TY PY ( 53 ( S3 ) (") ( S3 ) &lt;") ( S3 ) ( S3 ) (") &lt;") 4005 20 00 4005 99 00 4010 91 00 4010 99 00 4011 10 00 4011 20 00 401140 00 4011 50 10 4011 50 90 4011 91 00 401199 00 4012 10 90 4012 20 90 4012 90 10 4012 90 90 4013 10 10 4013 10 90 4013 20 00 4013 90 10 4013 90 90 410410 91 4104 10 95 410410 99 4104 21 00 4104 22 90 4104 29 00 4104 31 11 4104 31 19 4104 31 30 4104 31 90 4104 39 10 4104 39 90 4202 11 10 4202 11 10 4202 11 90 4202 11 90 4202 12 11 4202 12 19 4202 12 50 4202 12 91 4202 12 91 4202 12 99 420212 99 420219 91 4202 19 99 4202 21 00 4202 21 00 4202 22 10 4202 22 90 4202 29 00 4202 31 00 4202 31 00 4202 32 10 4202 32 90 4202 32 90 4202 39 00 4202 39 00 4202 91 10 4202 91 10 4202 91 50 4202 91 50 4202 91 90 (") (") ( 29 ) ( 55 ) XY ( 55 ) XY (55 ) XY ( iS ) TY ( 55 ) XY (55) XY (55 ) XY ( 33 ) XN ( 18 ) XN ( 33 ) XJsJ ( 18 ) tn ( 18 ) tn ( 18 ) tn (") TN ( 33 ) TN ( 18 ) TN ( 33 ) TN ( 18 ) TN (") PY (") PY (") TN ( 18) TN ( 18 ) TN (") TN ( 18 ) tn (") PN ( 18) TN ( 18 ) TN (") TN ( 18 ) TN (") PN ( is ) PN ( 33 ) TN ( 18 ) tn ( 33 ) TN ( 18 ) TN (") TN No L 292/58 Official Journal of the European Communities 15 . 1U . 5*1 ( l ) (2) 3 (4 (5 6 7 8 (9) ( 10) ( 11 ) 55 TY 55 TY / 55 XY (") TN ( ») TN ( i «) XN ( ») TN (") TN ( is ) XN ( 33) TN ( is ) XN {") TN ( i8 ) XN ( 33 ) XY (33 ) XY (40 ) XY (50 ) XY ( 32 ) XY ( 32 ) XY (50 ) XY (40) XY (40 ) XY (40 ) PY (40 ) XY (29 ) XY ( 29 ) XY ( 29 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 32 ) XY ( 32 ) XY 4202 91 90 4202 9211 4202 92 15 4202 92 19 4202 92 91 4202 92 91 4202 92 95 4202 92 95 4202 92 99 4202 92 99 4202 99 10 4202 99 90 4203 1000 4203 21 00 4203 29 10 4203 29 91 4203 29 99 4203 30 00 4203 40 00 4303 90 00 4407 10 10 4407 10 30 4407 10 50 4407 21 10 4407 21 31 4407 21 50 4407 22 10 4407 22 31 4407 22 50 4407 23 10 4407 23 30 4407 23 50 4407 91 10 4407 91 31 4407 91 50 4407 92 10 4407 92 30 4407 92 50 4407 99 11 4407 99 19 4407 99 31 4407 99 39 4407 99 51 4407 99 59 4408 10 10 4408 10 50 4408 20 10 4408 20 50 4408 90 10 4408 90 50 4409 10 90 4409 20 99 4410 10 10 4410 10 30 4410 10 50 4410 10 90 4410 90 10 4410 90 90 4411 11 00 4411 19 00 4411 21 00 4411 29 00 (40 ) XY (40 ) XY (40 ) XY (40 ) XY (40 ) XY (40 ) XY (40 ) XY (40 ) XY (40 ) XY (40 ) XY (40 ) XY (40 ) XY (40 ) XY (") TY ( 53 ) XY ( 53 ) XY ( 53 ) XY ( 53 ) XY ( 53 ) XY ( 53 ) XY ( 53 ) XY ( 50 ) XY (32 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY 1 30 \ TV (40 ) XY ( 40 ) XY (40 ) XY (40 ) XY (40 ) XY (40 ) XY (40 ) XY ( 40 ) XY (40 ) PY (40 ) PY ( 54 ) XY ( 54 ) XY ( 54 ) XY ( 54 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY / 50 \ ( 32 ) XY ( 32 ) XY ( 32 ) XY 23 . 10 . 91 Official Journal of the European Communities No L 292 /59 (l (2 ) ( 3 ) &lt;4 (5 ) ( 6 ) 17 ) 8 9 ( 10) ( 11 ) 30 TY ( 30 XY 30 XY 30 XY ( 32 ) XY ( 32 ) XY ( SO ) XY ( SO ) XY ( SO ) XY ( so ) XY ( SO ) XY ( 32 ) XY ( 32 ) XY ( 58 ) XY ( 58 ) XY ( 58 ) XY 4411 31 00 4411 39 00 4411 91 00 4411 99 00 4412 11 00 4412 12 00 ­ 4412 19 00 4412 21 00 4412 29 10 4412 29 90 4412 91 00 4412 99 10 4412 99 90 441 S 10 90 4415 20 10 4418 30 10 4418 30 90 4418 50 00 4419 00 10 4419 00 90 4420 9011 4420 90 19 4421 10 00 4421 90 99 4421 90 99 4501 10 00 4501 90 00 4502 00 00 4602 10 91 4602 10 99 4602 90 10 4602 90 90 4801 00 10 4801 00 90 4802 20 00 4802 30 00 4802 40 10 4802 40 90 4802 51 10 4802 51 90 4802 52 00 4802 52 00 4802 53 11 4802 53 19 4802 53 90 4802 53 90 4802 60 10 4802 60 10 4802 60 90 4802 60 90 4803 00 10 4803 00 31 4803 00 39 4803 00 90 4804 11 11 4804 11 15 4804 11 19 480411 90 4804 19 11 4804 19 15 4804 19 19 4804 19 31 ( so ) XY ( so ) XY (50 ) XY ( so ) XY ( 54 ) XY ( 54 ) XY (54 ) XY ( 54 ) XY ( 54 ) XY '(") TY ( 54 ) XY ( 54 ) XY ( 54 ) XY (40 ) PY (40 ) XY ( 54 ) XY ( 54 ) XY (40 ) XY (40 ) XY ( 40 ) XY ( 54 ) XY ( 54 ) XY (40 ) XY ( 33 ) PY (40 ) PY (40 ) XY (40 ) PY (40 ) XY (40 ) PY ( so ) XY ( 5 ° ) XY ( 50 ) XY (50) XY (50) XY ( 50 ) XY (SO ) XY (SO) XY (50 ) XY (50 ) XY ( SO ) XY ( SO ) XY ( SO ) XY ( SO ) XY ( 50 ) PY ( 50 ) PY ( 5 ° ) XY ( SO ) XY ( 50 ) XY (50) XY (50) XY (50 ) XY (50 ) XY / 50 ) XY 50 PY ( so ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY (50 ) XY ( SO ) XY ( 50 ) XY (50 ) PY (50 ) PY (50 ) PY (") PY ( 50 ) PY ( 33 ) PY (") PY ( 50 ) PY (50 ) PY ( 50 ) XY ( SO ) XY (50 ) XY ( SO ) XY ( 33 ) PY ( SO ) PY ( SO ) PY ( SO ) PY ( 50 ) PY 50 PY ( S3 ) XY (50 ) XY (50 ) XY (50 ) XY ( 50 ) XY ( 50 ) XY ( SO ) XY ( SO ) XY (SO ) XY No L 292/ 60 Official Journal of the European Communities 23 . 10 . 91 ( 1 ) (2) (3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10 ) ( 11 ) 4804 19 35 4804 19 39 4804 19 90 4804 21 10 4804 21 90 4804 29 10 4804 29 90 4804 31 10 4804 31 51 4804 31 59 4804 31 90 4804 39 10 4804 39 51 4804 39 59 4804 39 90 4804 41 10 4804 41 91 4804 41 99 4804 42 10 4804 42 90 4804 49 10 4804 49 90 4804 51 L0 4804 51 90 4804 5210 4804 52 90 4804 59 10 4804 59 90 4805 10 00 4805 21 00 4805 22 10 4805 22 90 4805 23 00 4805 29 10 4805 29 90 4805 30 10 4805 30 90 4805 40 00 4805 50 00 4805 60 10 4805 60 30 4805 60 90 4805 70 11 4805 70 19 4805 70 90 4805 80 11 4805 80 19 4805 80 90 4808 20 00 4808 30 00 4809 90 00 4814 20 00 , 4814 20 00 4814 90 10 4814 90 10 4902 10 00 4910 00 00 6401 10 10 6401 10 90 6401 91 10 6401 91 90 6401 92 10 ( so ) PY ( 50) PY ( JO ) PY ( jo) XY ( J0 ) TY ( jo ) TY ( joj xy ( jo ) XY (jo ) TY ( jo ) TY ( jo) TY ( 50 ) TY (50) TY (50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY (50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50) TY ( 50 ) TY (50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY (50) TY ( 50 ) TY ( 50 ) TY ( 50) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY (50 ) TY ( 50 ) TY ( 50 ) TY ( JO) TY (") PN (51 ) PN ( ») PN ( J4 ) pN , TN TN TN TN TN (50 )- PY ( J5 ) TY ( 50 ) TY ( 32 ) TY ( 50 ) TY ( 32 ) TY ( 50) TY ( jo ) PY ( jo ) TY ( JO ) PY (50 ) PY ( 50 ) PY ( 50) PY (50 ) PY (50 ) PY ( 50 ) PY ( 50 ) TY ( 50 ) PY ( 50 ) PY ( 50 ) PY ( 50 ) PY ( so) PY ( 50 ) PY (50) TY ( 50 ) TY ( 50 ) PY ( 50 ) PY ( 50 ) PY ( 50 ) TY ( 50 ) PY ( 50 ) TY ( 50 ) PY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY (50 ) TY ( 50 ) TY ( 50) TY (50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY (50 ) TY (50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY (50). TY (50 ) TY ( 50 ) TY ( 50 ) TY (50) TY ( 50 ) TY ( 50 ) TY ( JO ) TY ( 50 ) TY ( JO ) TY ( JO ) TY ( JO) TY (50) TY ( 50 ) TY ( 29 ) TY (29 ) TY (50 ) TY ( 32 ) TY ( 50 ) TY ( 53 ) TY ( 50 ) TY (53 ) TY ( 50) TY ( 31 ) TN ( 3l ) TN ( 31 ) TN ( 31 ) TN ( 31 ) TN TN TN TN TN TN 23 . 10 . 91 Official Journal of the European Communities No L 292/ 61 (D (2) (3 ) (4) ( 5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10) ( 11 ) 6401 92 90 6401 99 10 6401 99 90 640211 00 6402 19 00 6402 20 00 6402 30 10 6402 30 90 6402 91 10 6402 91 90 6402 99 10 6402 99 31 6402 99 39 6402 99 50 6402 99 91 6402 99 93 6402 99 96 6402 99 98 6403 11 00 6403 11 00 6403 19 00 6403 19 00 6403 20 00 6403 20 00 6403 30 00 6403 30 00 6403 40 00 6403 40 00 6403 51 11 6403 51 11 6403 51 15 6403 51 19 6403 51 91 6403 51 91 6403 51 95 6403 51 99 6403 59 11 6403 59 11 6403 59 31 6403 59 31 6403 59 35 6403 59 39 6403 59 50 6403 59 50 6403 59 91 6403 59 91 6403 59 95 6403 59 99 6403 91 11 6403 91 11 6403 91 13 6403 91 16 6403 91 18 6403 91 91 6403 91 91 6403 91 93 6403 91 96 6403 91 98 6403 99 11 6403 99 11 6403 99 31 6403 99 31 ( so ) pY ( so ) pY ( jo ) pY ( 5 ° ) PY (39 ) TY (29) 7Y ( ») PY ( 29 ) PY ( 39 ) PY (29 ) PY ( 39 ) pY (29 ) pY ( 39 ) pY (29 ) pY ( 39 ) pY (29 ) pY ( so ) fY (39 ) PY (29 ) pY ( JO ) TY ( 39 ) PY (29 ) pY ( 39 ) pY (29 ) pY ( JO ) TY (39 ) PY (29 ) PY ( 39 ) pY (29 ) pY ( JO ) TY ( 39 ) PY (29 ) pY ( JO ) TY ( JO ) TY (39 ) PY (29 ) PY ( JO ) TY ( JO ) TY (39 ) PY (29 ) PY ( 39 ) PY (29 ) PY ( JJ ) TY ( JJ ) TY ( 32 ) TY ( JJ ) TY ( JO ) TY ( JO ) TY ( JJ ) TY ( JO ) TY ( JO ) TY ( jj ) TY ( 33 ) TY ( JJ ) TY ( J0 ) TY (40 ) TY ( jj ) TY ( JO ) TY ( JO ) TY ( JO ) TY ( JJ ) ty ( JO ) TY ( JO ) TY ( JO ) tY (jj) TY ( JO ) TY ( JO ) TY ( JO ) ty ( JO ) ty ( JO ) ty ( j °) TY ( j ° ) TY ( JO ) ty ( JO ) TY ( JO ) ty (j °) TY ( JO) TY ( JO ) TY ( 50 ) TY ( j ° ) TY ( JO ) TY ( J ° ) TY ( JO ) ty ( JO ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 5 ° ) TY ( 50 ) TY ( JO ) TY ( JO ) TY (j °) TY TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN ( J4 ) TY ( 54 ) TY ( 54 ) TY ( 54 ) TY ( 54 ) TY (54 ) TY ( 54 ) TY (J4 ) TY ( J4 ) TY ( J4 ) TY ( J4 ) TY ( J4 ) TY ( J4 ) TY ( J4 ) TY ( J4 ) TY ( J4 ) TY ( J4 ) TY ( J4 ) TY ( J4 ) TY ( S4 ) TY ( J4 ) TY ( J4 ) TY ( J4 ) TY ( 54 ) TY ( J4 ) TY (J4 ) TY (") TY ( J4 ) TY (J4 ) TY ( 32 ) TY ( JO ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( JO ) TY ( 32 ) TY ( JO ) TY ( 32 ) TY ( JO ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY . ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ­ ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) XY (32 ) TY ( 32) TY ( J3 ) TY ( 50 ) TY ( S3 ) TY ( 53 ) TY ( 53 ) TY ( JO ) TY ( JO ) TY ( J3 ) TY ( JO ) TY ( J3 ) TY ( JO ) TY ( 53 ) TY ( J3 ) TY ( J3 ) TY ( J3 ) TY (J3 ) TY ( J3 ) TY ( J3 ) TY ( JO ) TY ( JO ) TY ( JO ) TY (50 ) TY ( 50 ) TY (50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY (50 ) TY ( JO ) TY ( JO) TY ( JO ) TY ( jo ) ty ( JO ) TY ( JO ) TY ( 50 ) TY ( JO ) TY ( JO ) ty ( JO ) TY ( JO ) TY (j ° ) TY ( JO ) ty ( JO ) TY ( JO ) TY ( JO ) TY ( JO ) TY (50 ) TY ( 50 ) TY ( 31 ) TN ( 31 ) TN ( 31 ) TN ,( 31 ) TN ( 31 ) TN ( 31 ) TN ( 31 ) TN (31 ) TN ( 31 ) TN ( 31 ) TN (31 ) TN ( 31 ) TN ( 31 ) TN ¢ ( 31 ) TN (31 ) TN (31 ) TN ( 31 ) TN ( 31 ) TN c TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN "Jo L 292 / 62 Official Journal of the European Communities 23 . 10 . 91 i (2 ) (3 ) (4) (5 ) (6 ) (7 ) (8 ( 9 ) ( 10 ) ( 11 ) ; 33 ) TY [ ») TY ( 5S ) TY [ 50 ) TY ( s ° ) TY [ 50 ) TY ( soy XY ( 50 ) TY ( 50 ) xy (50 ) TY ( 50 ) XY (50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY (50 ) XY ( 50 ) PY ( 50 ) XY ( 50 ) XY ( 31 ) XN (  31 ) TN ( 31 ) TN ( J1 ) TN ( 31 ) TN ( 32 ) XY ( 32 ) XY ( 32 ) XY ( 32 ) XY ( 32 ) XY ( 32 ) XY ( 32 ) XY ( 32 ) XY ( 50 ) PY ( 50 ) XY ( 50 ) XY ( 32 ) XY ( 32 ) XY ( 32 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( so) PY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY (  50 ) TY ( 50 ) XY ( 50 ) XY ( 50 ) XY (M ) PY ( 50 ) XY ( 50 ) XY ( 54 ) XY ( 54 ) XY ( 54 ) XY ( 54 ) XY ( 54 ) XY ( 54 ) XY ( 54 ) XY ( 54 ) XY TN TN TN TN TN PN TN TN TN TN TN ( 50 ) XY ( 50 ) XY ( 50) XY ( 5 ° ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY TN TN TN TN TN ( 50 ) xy ( 50 ) XY ( 39 ) PY ( 29 ) PY ( 39 ) PY ( 29 ) PY ( 50 ) XY ( 50 ) XY ( 39 ) PY ( 29 ) pY ( 39 ) pY ( 29 ) pY ( 39 ) pY (29 ) pY ( 39 ) pY (") PY ( 39 ) pY ( 29 ) pY ( 39 ) pY ( 29 ) pY (5 ° ) pY ( 50 ) pY ( 50 ) pY ( 50 ) pY ( 50 ) pY ( 50 ) pY ( 50 ) pY ( so ) pY ( 50 ) pY 6403 99 33 6403 99 36 6403 99 38 6403 99 50 6403 99 50 6403 99 91 6403 99 91 6403 99 93 6403 99 96 6403 99 98 6404 11 00 6404 11 00 6404 19 10 6404 19 10 6404 19 90 6404 19 90 6404 20 10 6404 20 10 6404 20 90 6404 20 90 6405 10 90 6405 90 10 6405 90 10 6501 00 00 6503 00 10 6503 00 90 6505 10 00 6505 90 11 6505 90 19 6505 90 30 6505 90 90 6506 10 10 6506 10 30 6506 10 90 6506 91 10 6506 91 90 6506 92 00 6506 99 00 6601 10 00 6601 91 00 6601 99 10 6601 99 90 6801 00 00 6815 91 00 6902 10 00 6904 10 00 6904 90 00 6906 00 00 6907 10 00 6907 90 10 6907 90 91 6907 90 93 6907 90 99 6908 10 00 6908 90 11 6908 90 19 6908 90 31 6908 90 51 6908 90 91 6908 90 93 6908 90 99 6910 10 00 ( 50 ) XY ( 50 ) XY ( 50 ) XY (50 ) XY ( so ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY (50) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 53 ) XY ( 53 ) XY ( 50 ) XY (50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 32 ) XY ( 55 ) XY (32 ) XY ( 50 ) XY ( 50 ) XY 23 . 10 . 91 No L 292/63Official Journal of the European Communities ( l ) (2) 3 4 5 (6 ) (7) ( 8 ) (9 ) ( 10) 11 ( so ) XY ( SO ) PY TN TN ( 34 ) PY ( 34 ) PY ( so ) TY ( so ) XY ( SO ) TY ( SO ) TY ( SO ) TY ( SO ) TY ( SO ) TY ( SO ) PY ( 32 ) TY SO ) TY SO ) TY 33 ) TY SO ) TY SO ) TY SO ) TY 33 ) TY 33 ) TY 33 ) TY 33 ) TY ") TY TN TN TN TN TN TN ( 33 ) TY ( 33 ) TY ( 33 ) TY ( 33 ) TY ( 33 ) TY ( 18 ) TN ( IS ) TN ( 18 ) TN 6910 90 00 6911 10 00 6911 90 00 6912 00 10 6912 00 30 6912 00 50 6912 00 90 6913 10 00 6913 90 10 6913 90 91 6913 90 93 6913 90 99 6914 10 00 6914 90 10 6914 90 90 7003 11 90 7003 19 90 7003 20 10 7003 20 90 7003 30 00 7004 10 30 7004 10 50 7004 10 90 7004 90 50 7004 90 70 7004 90 91 7004 90 93 7004 90 95 7004 90 99 7005 10 10 7005 10 31 7005 10 33 7005 10 35 7005 10 91 7005 10 93 7005 10 95 7005 21 10 7005 21 20 7005 21 30 7005 21 40 7005 21 50 7005 21 90 7005 29 10 7005 29 31 7005 29 33 7005 29 35 7005 29 91 7005 29 93 7005 29 95 7005 30 00 7006 00 90 7010 90 10 7010 90 21 7010 90 31 7010 90 41 7010 90 43 7010 90 45 7010 90 47 7010 90 51 7010 90 53 7010 90 55 7010 90 57 ( SO ) TY ( SO ) TY ( SO ) TY ( JO ) pY ( S ° ) PY ( SO ) PY ( SO ) PY ( SO ) TY ( so ) pY ( so ) pY ( SO ) TY ( JO ) TY ( SO ) PY ( SO ) TY ( JO ) TY ( JO ) PY ( ») TY ( J3 ) TY (29 ) TY (29 ) TY ( S3 ) TY ( 29 ) TY ( S3 ) TY ( S3 ) TY ( 29 ) TY ( J3 ) TY ( S3 ) TY ( S3 ) TY ( S3 ) TY ( S3 ) TY ( S3 ) TY ( S3 ) TY ( S3 ) TY ( S3 ) TY ( S3) TY ( S3 ) TY ( S3 ) TY ( S3 ) TY ( S3 ) TY ( S3 ) TY ( S3 ) TY ( S3 ) TY ( S3 ) TY ( S3 ) TY ( S3 ) TY ( S3 ) TY ( S3 ) TY ( S3 ) TY ( S3 ) TY ( S3 ) TY ( 29 ) TY ( S3 ) PY ( SO ) TY ( JO ) TY ( JO ) TY ( SO ) TY ( SO ) TY ( SO ) TY ( JO ) TY ( JO ) TY ( SO ) TY ( JO ) TY ( JO) TY ( JO) TY ( JO) TY ( JO ) TY ( JO) TY ( JO) TY ( J ° ) TY ( JO) TY ( JO) TY ( JO) TY ( JO) TY ( J4) TY ( JO ) pY ( so ) TY ( SO ) TY (JO) TY ( JO ) TY ( so ) TY ( SO ) TY ( JO) TY ( SO ) pY ( S ° ) PY ( SO) PY ( so) pY ( SO ) PY ( 50) PY ( SO) PY ( jo) pY ( 50) PY ( jo) PY No L 292/64 Official Journal of the European Communities 23 . 10 . 91 ( l ) (2 ) ( 3 ) (4 ) (5 ) (6 ) 7 (8 9 ( 10 ( 11 ) ( so ) pY (so ) pY ( SO ) PY ( so ) pY ( so) pY (so ) pY ( so ) PY ( so ) XY ( so) pY (so ) pY ( jo ) pY ( jo) pY ( jo ) pY ( jo ) PY ( so ) pY ( so ) pY ( jo ) pY ( jo ) PY ( jo ) pY ( so ) PY ( jo) pY ( so ) pY ( jo ) pY ( jo ) PY ( jo ) pY ( jo ) pY ( jo ) pY ( jo ) pY ( 50 ) PY ( JO) PY ( jo ) PY ( 50 ) PY (j3 ) TY (29) TY 7010 90 61 70i0 90 67 7010 90 71 7010 90 77 7010 90 81 7010 90 87 7010 90 99 7013 10 00 7013 21 11 7013 21 19 7013 21 91 7013 21 99 7013 29 10 7013 29 51 7013 29 59 7013 29 91 7013 29 99 7013 31 10 7013 31 90 7013 32 00 7013 39 10 7013 39 91 7013 39 99 7013 91 10 7013 91 90 7013 99 10 7013 99 10 7013 99 90 7016 90 10 7016 90 30 7017 20 00 7017 90 00 7117 1910 7117 19 10 711719 91 7117 19 99 7117 80 00 7117 90 00 7117 90 00 7202 19 00 7202 21 10 7202 21 90 7202 29 00 7202 30 00 7202 41 10 7202 41 90 7202 49 10 7202 49 50 7202 49 90 7202 50 00 7202 60 00 7202 7000 7202 80 00 7202 91 00 7202 92 00 7202 93 00 7202 99 30 7202 99 80 720719.19 7207 19 39 7207 20 19 7207 20 39 ( 32 ) TY ( 32 ) XY ( SO ) TY ( SO) TY (32 ) TY ( SO ) TY ( 32 ) TY ( JD) TY (JJ ) TY (") PY ( JO ) TY ( JO) TY ( JO ) ty ( SO ) TY ( SO ) TY ( 32 ) TY ( 32) TY ( J0) PY (") PY (S4) TY (54) TY (* ») PY (") PY (") PY (54) TY ( 54) TY ( 33 ) PY (") PY (54) TY (S4) PY (") PY (33 ) PY ( 54 ) TY (33 ) PY ( 54) TY ( 54) pY (") PY PY (") PY ( ») PY (50) PY ( 18 ) TN (") TN ( 18) TN (18 ) TN (18 ) TY (") PN (") PN TN TN TN TN TN TN TN TN TN TN TN (54 ) TY (54 ) TY (54 ) TY ( 54 ) XY TN (54 ) TY (54) TY (54 ) TY ( 50 ) TY ( 54 ) TY ( 17) PN (17) pN (" PY (50 ) TY (50 ) TY (50 ) TY ( 50) TY 23 . 10 . 91 Official Journal of the European Communities No L 292/65 1 (2) ( 3 ) (4 ) (5 ) (6 ) ( 7) ( 8 ) (9 ) ( 10 ) ( 11 ) 7207 20 59 7207 20 59 7207 20 79 7207 20 90 7208 90 90 7208 90 90 7209 90 90 7209 90 90 7210 11 90 7210 11 90 7210 12 90 7210 12 90 7210 20 90 7210 20 90 7210 31 90 7210 31 90 7210 39 90 7210 39 90 7210 41 90 7210 41 90 7210 49 90 7210 49 90 7210 50 90 7210 50 90 7210 60 90 7210 60 90 7210 70 90 7210 70 90 7210 90 10 7210 90 90 7210 90 90 7211 30 31 7211 30 39 7211 30 50 7211 30 90 7211 41 95 7211 41 99 7211 49 91 7211 49 99 7211 90 19 7211 90 19 7211 90 90 7211 90 90 7212 10 93 7212 10 93 7212 10 99 7212 10 99 7212 21 19 7212 21 19 7212 21 90 7212 21 90 7212 29 19 7212 29 19 7212 29 90 7212 29 90 7212 30 19 7212 30 19 7212 30 90 7212 30 90 7212 40 93 7212 40 93 7212 40 95 ( 50 ) TN ( 7!) pN (S4 ) TN PN (54) pN (67) pN (S4 ) PN (67) pN ( 54 ) PN (67) pN (S4 ) PN (67) pN (") PN (67 ) pN (54) PN (67 ) pN (S4 ) PN (67) PN (S4 ) PN ( «7 ) PN ( i4 ) PN (67) pN (S4 ) PN (67 ) pN (* ¢) PN (67) PN (i4 ) PN (67) pN ( J") TY ( J4 ) PN (67) pN (54) TY ( J4 ) TY (S4 ) TY TN (S4 ) TY ( i4) TY ( 54 ) TY TN (,4) TN (67) pN (S4) TN (67) pN (S4 ) TN (67) pN (54) TN (67) pN ( J4 ) TN (67) pN (S4) TN (67) pN (S4) TN (67) pN (54) PN (67) pN (") PN ( « 7) PN (54 ) PN ( «7) PN (J4 ) PN (67) pN (54 ) PN TN TN | TN TN TN TN TN TN TN TN TN TN TN (50 ) TY TN (30) TY ( 50 ) TY ( 50 ) TY (50) TY (50 ) TY (50) TY ( 50 ) TY (50 ) TY TN ( 50) TY TN (50) TY TN (50 ) TY TN (50 ) TY TN (50 ) TY TN TN - ( 30 ) ty ( 30 ) ty ( 3 ° ) ty ( 30 ) ty . ( 30 ) ty ( 30) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) ty ( 30 ) TY (30 ) TY ( 30) TY ( 3 ° ) TY ( 30 ) TY ( 30 ) TY (30 ) TY ( 30) TY ( 30) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY (30 ) TY ( 30 ) TY (30) TY ( 30 ) TY No L 292/ 66 Official Journal of the European Communities 23 . 10 . 91 ( 1 ) (2 ) (3 ) (4) (5 ) (6 ) (7 ) ( 8 ) (9 ) (10) ( 11 ) 7212 40 95 7212 40 98 7212 40 98 7212 50 10 7212 50 10 7212 50 39 7212 50 39 7212 50 59 7212 50 59 7212 50 71 7212 50 71 7212 50 73 7212 50 73 7212 50 75 7212 50 75 7212 50 85 7212 50 91 7212 50 91 7212 50 93 7212 50 93 7212 50 97 7212 50 97 7212 50 98 7212 50 98 7212 60 19 7212 60 19 7212 60 93 7212*0 93 7212 60 99 7212 60 99 7214 10 00 721410 00 7215 10 00 7215 20 10 7215 20 90 721 5 30 00 7215 40 00 7215 90 90 7715 90 90 7216 60 11 7216 60 11 7216 6019 7216 60 19 7216 60 90 7216 60 90 7216 90 50 7216 90 50 7216 90 60 7216 90 60 7216 90 91 7216 90 91 7216 90 93 . 7216 90 93 7216 90 95 7216 90 95 7216 90 97 7216 90 97 7216 90 98 7216 90 98 7217 11 10 721711 91 7217 11 99 ( 32 ) TY ( 50) TY (50) PY - ( « 7 ) pN (") PN ( «7 ) PN (") PN (67 ) pN (S4 ) PN (67 ) PN ( s «) PN ( «7 ) PN (") PN (") PN ( 54 ) PN (67 ) PN (") PN (67 ) PN (") TN (71 ) PN (") TN (71 ) PN (") TN (71 ) PN (") TN (71 ) PN (") TN (71 ) PN (S4) TN (71 ) PN (") TN (71 ) PN ( 50 ) TN (71 ) PN TN ( 50 ) TY ( 50 ) TY (50) TY TN (50 ) TN (71 ) PN (* ¢) TN ( «7) TN (") TN (") TN (") TN ( «7) TN ( 54 ) TN ( «7) TN (") TN ( «7) pN ( 54 ) TN (&lt;7) TN (") TN ( «7) TN (M) TN ( «7) TN (M) TN (&lt;7) TN (54) TN ( « 7) TN ( 54 ) TY ( 54 ) TY (") TY - ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY (30 ) TY ( 30 ) TY (30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY (30) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY (30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY TN ( 50 ) TY TN TN TN TN TN ( 50 ) TY TN TN TN ( 50 ) TY TN ( 50 ) TY TN TN TN ( 50 ) TY ( JO ) TY ( 50 ) TY TN TN TN TN TN TN ( 50 ) TY ( 50 ) TY TN TN TN TN ' 23 . 10 . 91 Official Journal of the European Communities No L 292/6 &gt; (2)1 (3 ) 4 (5 ) ( 6 ) (7 ) (8 ) (9 ) (10) ( 11 ) 7217 12 10 7217 12 90 7217 13 11 7217 13 19 7217 13 91 7217 13 99 7217 19 10 7217 19 90 7217 21 00 7217 22 00 7217 23 00 7217 29 00 7217 31 00 7217 32 00 7217 33 00 7217 39 00 7218 90 30 7218 90 91 7218 90 99 7219 90 91 7219 90 99 7220 20 31 7220 20 39 7220 20 51 7220 20 59 7220 20 91 7220 20 99 7220 90 19 7220 90 39 7220 90 90 7222 2011 7222 20 19 7222 20 91 7222 20 99 7222 30 51 7222 30 59 7222 30 91 7222 30 99 7222 40 91 7222 40 93 7222 40 99 7223 00 10 7223 00 90 7224 90 19 7224 90 91 7224 90 99 7225 20 90 7225 90 90 7226 10 91 7226 10 99 7226 20 39 7226 20 59 7226 20 79 7226 20 90 7226 92 91 7226 92 99 7226 99 19 7226 99 39 7226 99 90 7228 10 50 7228 10 90 7228 20 50 ( 54 ) TY (54 ) TY (54 ) TY (54 ) TY (54 ) TY (54 ) TY (J4 ) ty (54 ) TY (54 ) TY (54 ) TY (54 ) TY (54) TY (54 ) TY (54 ) TY (54 ) TY (54 ) TY TN TN TN TN TN TN TN TN TN TN TY TN TN TN TY TY TY TY TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN ( 30 ) TY ( 3 ° ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY (30 ) TY ( 30) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY (30) TY (30 ) TY ( 30 ) TY ( 30 ) TY ( 30) TY ( 30) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY (30) TY ( 30 ) TY (30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY (30) TY (30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30) TY ( 30) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY (30) TY ( 30 ) TY ( 30 ) TY TN TN TN TN TN TN TN TN TN TN TN TY TN TN TN TY TY TY TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN No L 292/68 Official Journal of the European Communities 23 . 10 . 91 ( 1 ) (2) (3 ) (4) (5 ) ( 6 ) (7 ) ( 8 ) (9 ) (10) (11 ) 7228 20 80 7228 40 00 7228 50 10 7228 50 90 7228 60 90 7228 70 91 7228 70 99 722910 00 7229 20 00 7229 90 00 7301 20 00 7303 00 10 7304 10 10 7304 10 30 730410 90 7304 20 10 7304 20 91 7304 20 99 7304 31 10 7304 31 91 7304 31 99 7394 39 10 7304 39 20 7304 39 30 7304 39 51 7304 39 59 7304 39 91 7304 39 93 7304 39 99 7304 41 10 7304 41 90 7304 49 10 7304 49 30 7304 49 91 7304 49 99 7304 51 11 7304 51 19 7304 51 30 7304 51 91 7304 51 99 7304 5910 7304 59 31 7304 59 39 7304 59 50 7304 59 91 7304 59 93 7304 59 99 7304 90 10 7304 90 90 7305 11 00 7305 12 00 7305 19 00 7305 20 10 7305 20 90 7305 31 00 7305 39 00 7305 90 00 7306 10 11 7306 10 19 7306 10 90 7306 20 00 7306 30 10 ( J0 ) TY (J0 ) TY ( JO ) pY ( JO ) XY ( jo) PY ( jo) pY ( JO ) pY ( JO ) pY ( jo) py (jo ) pY ( JO ) pY ( JO ) TY ( JO) TY ( JO ) pY ( JO ) pY ( JO ) XY (JO ) XY ( JO ) TY (JO) XY ( JO ) XY ( JO ) pY {") PY ( JO ) XY ( JO) XY ( JO) XY ( jo) XY (jo) XY   TN TN TN TN TN TN TN TN TN TN ( J4 ) XY ( J4 ) XY ( J4 ) XY (j4 ) XY ( J4 ) XY ( J4) XY ( J4) XY ( J4 ) XY ( J4 ) XY (54 ) XY ( J4 ) XY ( J4 ) XY ( J4 ) TY ( j4) XY ( j4) XY ( J4) XY ( J4 ) XY ( J4 ) TY ( 54 ) XY ( J4) XY ( J4) XY ( J4) XY ( j4) XY ( J4 ) XY ( j4 ) XY ( j4 ) XY ( S4 ) TY ( j4 ) XY ( jo) XY ( J4 ) XY ( J4) XY ( j4) XY ( J4 ) XY ( j4) XY ( j4) XY ("). TY ( J4) XY ( j4) XY ( J4 ) XY ( j4 ) xy (54) PY (") PY ( S4 ) PY ( j4) XY ( J4 ) XY (54) TY (54) XY (54) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY ( 30 ) XY TN TN TN TN TN TN TN TN TN TN ( JO ) XY (J3) TY ( J0 ) XY ( JO) XY ( JO ) XY (j °) XY ( jo) XY ( JO ) XY ( jo ) XY ( jo) XY ( jo ) XY ( jo) XY ( J 3 ) TY ( jo ) XY (jo) XY (so ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY (50 ) XY ( 50 ) XY ( 50 ) XY (50) XY (50 ) XY ( 50 ) XY ( 50 ) XY (50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY (50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( JO) XY ( J0 ) XY ( jo) XY (jo ) XY (jo) XY (jo) XY ( jo) XY ( 50) XY (50) XY (5 ° ) XY (50) XY (50) XY ( jo ) XY (jo ) XY ( jo) pY ( so ) pY ( jo ) pY ( jo) pY ( jo) pY ( jo) pY ( jo) PY ( jo) pY ( jo) pY ( jo) pY ( jo) pY ( jo) pY ( jo ) pY ( jo) pY ( jo) pY ( jo) pY ( jo ) pY ( jo) XY ( J ° ) pY ( jo) py ( jo ) pY ( JO ) pY ( jo) pY ( jo) pY ( jo) PY ( jo) pY ( jo) pY ( JO) pY ( 50 ) PY ( 50 ) pY ( jo) pY ( jo) pY ( 50 ) PY ( 50 ) PY (50) PY ( 50 ) XY ( JO ) PY ( JO ) PY ( JO) PY ( J ° ) pY 23.10.91 Official Journal of the European Communities No L 292/69 ( 1 ) (2 ) (3 ) (4 ) (5 ) ( 6 ) (7 ) ( 8 ) ( 9 ) ( 10) ( 11 ) &gt;306 30 21 7306 30 29 7306 30 51 7306 30 59 7306 30 71 7306 30 78 7306 30 90 7306 40 10 7306 40 91 7306 40 99 7306 5010 7306 50 91 7306 50 99 7306 60 10 7306 60 31 7306 60 39 7306 60 90 7306 90 00 7307 11 10 730711 90 7307 19 10 7307 19 90 7307 22 00 7307 23 10 7307 23 90 7307 29 10 7307 29 30 7307 29 90 7307 92 00 7307 93 11 7307 9319 7307 93 91 7307 93 99 7307 99 10 7307 99 30 7307 99 90 7308 10 00 7308 20 00 7308 30 00 7308 40 00 7308 90 10 7308 90 51 7308 9059 7308 90 99 7310 29 90 7312 10 10 731210 30 7312 10 50 7312 10 71 7312 10 75 7312 10 79 7312 10 91 7312 10 95 7312 10 99 7312 90 10 7312 90 90 7318 11 00 7318 12 10 7318 12 90 7318 13 00 7318 1410 7318 14 91 ( jo) ty ( 50 ) TY (50) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY (50 ) TY (50) PY ( 50 ). PY (50 ) PY (50 ) PY ( 32 ) TY ( 50 ) PY ( 32 ) TY ( 32 ) TY ( 54 ) TY ( 54 ) TY ( 54 ) TY ( 54 ) TY ( 54 ) TY ( 54 ) TY ( 54 TY ( 54 ) TY ( 54 ) TY (* ¢) TY ( 54 ) TY ( 54 ) TY ( 54 ) TY ( 54 ) TY (54 ) TY ( 54 ) TY (S4 ) TY (J4 ) TY (J4 ) TY (54 ) TY ( I4) TY (") TY (S4 ) TY (54 ) TY ( S4 ) TY ( 54 ) TY ( 54 ) TY (54 ) TY (S4 ) TY ( 50 ) TN ( 50 ) TN ( 50 ) TN ( 50 ) TN ( 50 ) TN ( 50 ) TN ( 30 ) TY (30) TY ( 30) TY (30) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY ( 30 ) TY (") PY (") PY ( ») PY (") PY ( 33 ) PY (") PY ( 50 ) TY ­ ( 50 ) TY ( 50) TY ( 50 ) TY ( 50 ) TY ( 50) TY ( JO ) TY ( JO ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( i0) TY ( 50 ) TY ( 50 ) TY ( JO ) TY ( JO ) TY ( 53 ) TY ( S3 ) TY ( 50 ) TY ( 53 ) TY ( 53 ) TY ( 53 ) TY ( 53 ) TY ( 53 ) TY ( 53 ) TY ( 53 ) TY ( 53) TY ( 53) TY ( 53) TY ( 53 ) TY ( 53 ) TY ( 53 ) TY ( 53 ) TY ( 53 ) TY ( 53 ) TY ( 53 ) TY ( 53 ) TY (53 ) TY ( 53 ) TY ( 53 ) TY ( 53 ) TY ( 53 ) TY ( 50 ) TY ( 50) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) PY ( 50 ) PY ( 50) pY ( 50 ) pY ( 50 ) TY ( 50 ) PY ( 50 ) PY ( 50 ) PY ( 50 ) PY ( 50 ) PY ( so ) PY ( 50 ) PY ( 50 ) PY ( 50 ) PY ( 50 ) PY No L 292/ / Official Journal of the European Communities 23 . 10 . 91 (3 (4 5 ) (6 (7 ( 8 ) (9 ) ( 10) ( 11 )( 1 ) (2) 32 ) TY ( so ) TN (jo ) TN ( jo ) TN (so ) TN ( jo ) TN ( so ) TN ( jo ) TN ( so ) TN (so ) TN ( JO ) TN (jo ) TN (50 ) TN ( so ) TN ( JO ) TN (50 ) TN ( so ) TN (50 ) TN (jo ) TN ( jo ) TN (50 ) TN ( is ) TN (") TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN (18 ) TN 0!) TN (18 ) TN (18 ) TN ( ») TN ( 18 ) TN (18 ) TN (") TN ( 32 ) TY (32 ) TY (32 ) "TY (32 ) TY 7318 14 99 7318 15 10 7318 15 20 7318 15 30 7318 15 41 7318 15 49 7318 15 51 7318 15 59 7318 15 61 7318 15 69 7318 15 70 7318 15 81 7318 15 89 7318 15 90 7318 16 10 7318 16 30 7318 16 50 7318 16 91 7318 16 99 7318 19 00 7323 10 00 7323 91 00 7323 92 00 7323 93 10 7323 93 90 7323 94 10 7323 94 90 7323 99 10 7323 99 91 7323 99 99 7324 10 90 7324 21 00 7324 29 00 7324 90 90 7325 91 00 7326 19 10 7326 19 90 7601 10 00 7601 20 10 7601 20 90 7604 10 10 7604 10 90 7604 20 10 7604 21 00 7604 29 10 7604 29 90 7605 11 00 7605 19 10 7605 19 90 7605 21 00 7605 29 10 7605 29 90 7606 11 10 7606 11 91 7606 11 93 7606 11 99 7606 12 10 7606 12 50 7606 12 91 7606 12 93 7606 12 99 7606 91 00 ( J3 ) TY (53 ) TY (J3 ) TY (32 ) TY (JJ ) TY (32 ) TY (4J ) TY (45 ) TY ( «) TY (29) TY (29) TY ( SO) TY (29) TY (53 ) TY (S3) TY (S3) TY (53 ) TY (S3 ) TY (S3) TY (53) TY ( 53 ) TY (29) TY (") TY (29) TY (29 ) TY (29) TY (29) XY (S3) TY (53 ) TY (53 ) TY (S3) TY ¢ 3 . 10 . 91 Official Journal of the European Communities No L 292/ 71 l (2 ) 3 (4) (5 ) (6) 7 8 9 ( 10 ) ( 11 ) ( 29 ) YY (29 ) TY (29 ) TY ( 29 ) TY (29 ) TY (29 ) XY (29 ) TY (29 ) TY (29 ) TY (29 ) TY (29 ) TY (29 ) TY (29 ) TY (29 ) TY (29 ) TY ( SO ) ty ( JO ) ty ( 50 ) TY ( ») TY ( J «) TY (58 ) TY (") TY (") TY (3 5 ) TY (") TY (3J ) TY (35) TY ( 32 ) TY 7606 92 00 7607 11 10 7607 11 90 7607 19 10 7607 19 90 7607 20 10 7607 20 90 7608 10 10 7608 10 91 7608 10 99 7608 20 10 7608 20 30 7608 20 91 7608 20 99 7609 00 00 7614 10 00 7614 90 10 7614 90 90 7803 00 00 7804 11 00 7804 19 00 7805 00 00 7901 11 00 7901 12 10 7901 12 30 7901 12 90 7901 20 00 7903 90 00 7904 00 00 7905 0011 7905 00 19 7905 00 90 7906 00 00 7907 90 00 8104 11 00 8104 19 00 8110 0011 8110 0011 8110 0019 8110 00 90 8201 10 00 8202 10 00 8202 20 10 8202 20 90 8202 31 10 8202 31 51 8202 31 59 8202 31 90 8202 32 10 8202 32 90 8202 40 00 8202 91 11 8202 91 19 8202 91 30 8202 91 90 8202 9911 8202 99 19 8202 99 90 8203 10 00 8203 20 10 8203 20 90 8203 30 00 ( 29 ) TY (29 ) TY (50) TY (29) TY (53 ) TY (29) TY (53 ) TY (53 ) TY (53 ) TY (50 ) TY( 33) TY (M) PY ( 32) TY (32 ) TY 50 TY ( 18 ) tn (18 ) tn ( 18 ) tn ( 18 ) TN ( 18 ) tn ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18) TN (18 ) TN ( 18 ) tn ( 18 ) TN ( 18 ) TN ( 18 ) TN (18 ) TN ( 18 ) TN ( ») TN ( 18 ) TN ( 18 ) TN ( 18) TN ( 18 ) TN No L 292/ 72 Official Journal of the European Communities 23 . 10 . 91 (9 ) ( 10)(1 (2 (3 4 5 (6 7 8 ) ( 11 ) 8203 40 00 8204 11 00 8204 12 00 8204 20 00 8205 10 00 8205 20 00 8205 30 00 8205 40 00 8205 51 00 8205 59 10 8205 59 30 8205 59 90 8205 60 00 8205 70 00 8205 80 00 8205 90 00 8206 00 00 8207 20 99 8207 30 90 8207 40 19 8207 40 39 8207 40 90 8207 50 30 8207 50 70 8207 60 39 8207 60 50 8207 60 79 8207 60 90 8207 70 31 8207 70 39 8207 80 19 8207 80 90 8207 90 30 8207 90 50 8207 90 91 8207 90 99 8211 10 00 8211 91 90 8211 92 90 8211 93 90 8215 10 10 8215 10 90 8215 20 10 8215 20 90 8215 91 00 8215 99 10 8215 99 90 8407 10 10 8407 10 90 8407 21 11 8407 21 19 8407 21 91 8407 21 99 8407 29 10 8407 29 30 8407 29 50 8407 29 70 8407 29 90 8407 31 00 8407 32 00 8407 33 10 8407 33 90 ( 18 ) TN ( 18 ) TN ( is ) tn ( 18 ) PN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN (") TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) tn ( 18 ) TN ( 18 ) TN ( ») PN ( is ) PN ( 18 ) PN ( 18 ) PN ( 18 ) PN ( 18 ) PN ( 18 ) PN ( 18 ) PN ( 18 ) PN ( 18 ) PN ( 18 ) PN ( 18 ) PN ( 18 ) PN ( 18 ) PN ( 18 ) PN ( 18 ) PN ( 18 ) PN ( 18 ) PN ( 18 ) PN TN TN TN TN (8 ) TN ( 8 ) TN ( «) TN (8 ) TN ( 8 ) PN (") PN (8 ) PN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN (33 ) TY ( jo) ty ( jo ) ty (JO) ty ( JO) ty ( jo ) ty ( jo) TY ( jo ) ty ( 50 ) TY ( jo ) TY ( jo ) TY (") PY ( «4) PY " PY 23 . 10 . 91 Official Journal of the European Communities No L 292/73 (6 ) ( 8 ) (9 ) ( 115(1 (2 ) (3 ) 4 (5 ) (7) ( 10 ) TN TN TN TN TN TN ( SO ) TY ( 50 ) TY ( JO ) TY ( jo ) XY ( 64 ) PY ( 6&lt;) PY (&lt;4 ) pY ( «") PY (") PY (64 ) PY (") PY ( 34 ) PY ( 64 ) pY ( 64 ) TY (64 ) PY (") PY (S4 ) PY ( 64 ) fY ( 64 ) pY (64 ) TY TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN ( 18 ) pN ( 18 ) pN ( 18 ) PN ( 18 ) pN ( 18 ) pN ( 18 ) pN ( 18 ) pN ( 18 ) pN ( 18 ) pN ( 18 ) pN 8407 34 10 8407 34 30 8407 34 91 8407 34 99 8407 90 10 8407 90 50 8407 90 70 8407 90 91 8407 90 93 8407 90 99 8407 90 99 8408 10 10 8408 10 21 8408 10 25 8408 10 30 8408 10 40 8408 10 50 8408 10 60 8408 10 70 8408 10 80 8408 10 90 8408 20 10 8408 20 31 8408 20 35 8408 20 37 8408 20 51 8408 20 55 8408 20 57 8408 20 99 8408 90 10 8408 90 21 8408 90 29 8408 9.0 31 8408 90 33 8408 90 36 8408 90 37 8408 90 51 8408 90 55 8408 90 57 8408 90 71 8408 90 75 8408 90 99 8409 10 10 8409 10 90 8409 91 00 8409 99 00 8426 12 00 8426 Al i)0 8426 49 00 8427 10 10 8427 10 90 8427 2011 8427 20 19 8427 20 90 8427 90 00 8431 20 00 8443 11 00 8443 12 00 8443 19 11 8443 19 19 8443 19 90 8443 21 00 ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 29 ) XY ( 53 ) XY ( 53 ) XY ( 53 ) XY ( J3 ) XY (29 ) XY STo L 292/74 Official Journal of the European Communities 23 . 10 . 91 ( 1 ) (2 3 ) 4 (5 ) (6 (7 (8 ) (9 ) ( 10 ) (11 ) (29 ) TY (29 ) JY (29 ) TY ( 53 ) TY ( 53 ) TY (53 ) TY (53 ) TY (53) TY TN TN TN TN TN TN ( 50) TY TN ( 50 ) TY ( 50) TY (50 ) TY ( 50) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY TN TN TN TN 8443 29 00 8443 30 00 8443 40 00 8443 50 19 8443 50 90 8443 60 00 8443 90 10 8443 90 90 8452 10 11 8452 10 19 8452 10 90 8452 21 00 8452 29 00 8452 30 00 8452 40 00 8452 90 00 8469 10 00 8469 21 00 8469 29 00 8469 31 00 8469 39 00 8480 30 90 8482 10 10 8482 10 90 8481 20 00 8482 30 00 8482 40 00 8482 50 00 8482 80 00 8482 91 10 8482 91 90 8482 99 00 8501 10 10 8501 10 91 8501 10 93 8501 10 99 8501 10 99 8501 20 10 8501 20 10 8501 20 90 8501 31 10 8501 31 10 8501 31 10 8501 31 90 8501 32 10 8501 32 10 8501 32 10 8501 32 91 8501 32 91 8501 32 99 8501 32 99 8501 33 10 8501 33 10 8501 33 10 8501 33 91 8501 33 99 8501 34 10 8501 34 50 8501 34 91 8501 34 99 8501 40 10 8501 40 90 TN TN TN TN TN TN ( 54) TY TN ( 54 ) TY ( 54 ) TY ( 54 ) TY ( 54 ) TY ( 54 ) TY ( 18 ) pN TN TN TN TN TN TN TN TN TN TN ( 50 ) TN ( 50 ) TN ( 50 ) TN ( 50 ) TN (71 ) PN (29 ) TN (") PN ( 50 ) TN (29 ) TN (") PN (") PN ( 50) TN (29 ) TN (37) PN (") PN ( 50 ) TN (") PN ( 50 ) TN (") PN (") TN ( 37) pN (") PN (50 ) TN (50) TN ( 50) TN (50 ) TN (50) TN (50 ) TN ( 29 ) TN ( 50) TN 23 . 10 . 91 Official Journal of the European Communities No L 292/75 1 (2 ) 3 (4 5 6 (7 8 9 10 ( ID (") TN (54 ) TN ( J4 ) TN (54 ) TN (54 ) TN (S4 ) TN (") TN ( so ) TN ( 54 ) TN (S4 ) TN ( jo ) TN ( jo) TN ( jo ) TN ( jo) TN ( jo ) TN ( jo ) TN jo TN ( jo ) TN ( jo ) TN ( jo) TN ( jo) TN ( jo) TN ( jo ) TN ( jo ) TN (jo ) TN (jo ) TN ( jo ) TN ( jo ) TN ( jo) TN 8501 51 10 8501 51 90 8501 52 10 8501 52 91 8501 52 93 8501 52 99 8501 53 10 8501 53 50 8501 53 91 8501 53 99 8501 61 10 8501 61 91 8501 61 99 8501 62 10 8501 62 90 8501 63 10 8501 63 90 8501 64 00 8502 11 10 8502 11 90 8502 12 10 8502 12 90 8502 13 10 8502 13 91 8502 13 99 8502 20 10 8502 20 91 8502 20 99 8502 30 10 8502 30 91 8502 30 99 8502 40 10 8502 40 90 8503 00 10 8503 00 91 8503 00 91 8503 00 99 8503 00 99 8504 10 10 8504 10 91 8504 10 99 8504 21 00 8504 22 10 8504 31 10 8504 31 31 8504 31 31 8504 31 39 8504 31 39 8504 31 90 8504 3210 8504 32 31 8504 32 39 8504 33 10 8504 40 10 8504 40 50 8504 40 91 8504 40 93 8504 40 94 8504 40 96 8504 40 97 8504 40 98 8504 50 10 ( J0 ) TN ( JO ) TN ( JO ) TN ( JO ) TN ( «4 ) TY( JO ) PY ( jo ) pY ( jo) PN ( jo) PN ( 71 ) PN ( jo ) PN ( 71 ) PN TN ( jo ) TN ( jo ) TN ( jo ) TN ( jo ) TN TN ( jo ) TN ( 71 ) PN ( jo ) TN PN (71 ) PN PN TN ( jo ) TN ( jo) TN TN TN (&lt;4 ) TY (64) TY (64 ) TY (") TY ( «4 ) TY ( 64 ) TY (64 ) TY ( «4 ) TY ( «4 ) TY ( «4) TY ( «4) TY (&lt;4 ) TY 17 TN 1 7 ) TN 17) TN I7) TN 17) TN 1 7 ) TN 17 ) TN TN No L 292 /76 Official Journal of the European Communities 23 . 10 . 91 ( 1 ) 2) 3 (4 (5 6 (7 8 9 ( 10) ( 11 ) ( 17 ) TN ( so ) TN ( 71 ) PN ( 50 ) TN ( 64 ) TY ( 64 ) TY (") TY ( 64 ) TY PN ( 71 ) pN ( 50 ) TN (40 ) TY 8504 50 90 8504 90 11 8504 90 11 8504 90 19 8504 90 19 8504 90 90 8505 20 00 8506 11 10 8506 11 90 8506 12 00 8506 13 00 8506 19 10 8506 19 90 8506 20 00 8506 90 00 8518 21 90 8518 22 90 8518 29 90 8518 40 30 8518 40 91 8518 40 99 8518 50 90 8518 90 00 8519 10 00 8519 21 00 8519 29 00 8519 31 00 8519 39 00 8519 40 00 8519 91 10 8519 91 91 8519 91 99 8519 99 10 8519 99 90 8520 10 00 8520 20 00 8520 31 11 8520 31 19 8520 31 30 8520 31 90 8520 39 10 8520 39 90 8520 90 90 8520 90 90 8521 10 10 8521 10 31 8521 10 39 8521 10 90 8521 90 00 8522 10 00 8522 90 10 8522 90 30 8522 90 91 8522 90 99 8525 10 90 8525 20 90 8525 30 10 8525 30 91 8525 30 99 8526 92 90 852711 10 RS27 1 1 90 TN TN TN TN TN TN TN TN ( 18 ) TN ( is ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN (18 ) TN ( 18 ) TN (40 ) PN ( 72 ) PN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( i «) TN ( 18 ) PN TN TN TN TN TN PN TN TN TN PN PN ( 55 ) TY (55 ) TY ( M PY 23 . 10 . 91 Official Journal of the European Communities No L 292/77 ( l ) (2 ) (3 ) 4 (5 ) (6 ) (7 ) 8 9 ( 10 ( 11 (")  TY ( js ) TY ( jj ) ty ( 55 ) TY ( SJ ) JY (sj) TY (jj ) ty (55) ty (ss ) ty (") TY (55) ty ( 55 ) TY ( 50 ) TY ( SO ) TY ( 50 ) TY (50 ) TY (50 ) TY (50) TY (50) TY ( SO ) TY ( 50 ) TY (50 ) TY ( SO ) TY (50 ) TY ( 50) TY (50 ) TY (50 ) TY ( SO) TY PN TN TN TN PN PN PN PN PN PN PN PN ( 50 ) pY ( 50 ) TY TN TN TN TN TN TN TN TN TN TN (50 ) TY ( SO ) TY (50) TY (50 ) TY TN TN (50 ) PY ( 32 ) TY ( 32 ) TY (32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) PY ( 32 ) TY ( 32 ) TY 8527 19 00 8527 21 10 8527 21 90 8527 29 00 8527 31 10 8527 31 91 8527 31 99 8527 32 10 8527 32 90 8527 39 10 8527 39 91 8527 39 99 8527 90 10 8527 90 91 8528 1011 8528 10 19 8528 10 30 8528 10 40 8528 10 50 852810 61 8528 10 69 8528 10 71 8528 10 73 8528 10 75 8528 10 78 8528 10 80 8528 10 91 8528 10 98 8528 20 20 8528 20 71 8528 20 73 8528 20 79 8528 20 91 8528 20 99 8529 10 10 8529 10 31 8529 10 39 8529 10 40 8529 10 50 852910 70 8529 10 90 8529 90 10 8529 90 99 8532 10 00 8532 21 00 ,8532 22 00 8532 23 00 8532 24 10 8532 24 90 8532 25 00 8532 29 00 8532 30 10 8532 30 90 8532 90 00 8533 10 00 «533 21 00 8533 29 00 8533 31 00 8533 39 00 8533 40 10 8533 40 90 8533 90 00 TN TN TN TN TN TN TN TN TN TN TN TN TN TN ( 18 ) tn ( 18 ) TN (18 ) TN (18 ) TN ( 18 ) TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN ( 18 ) tn ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ), TN ( 18 ) XN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN (56 ) pN ( 56 ) pN ( 56 ) pN (56) pN (56) pN (56) pN (56) pN No L 292/78 Official Journal of the European Communities 23 . 10 . 91 ( 1 ) (2) (3 ) (4) ( 5 ) ( 6 ) 7 ( 8 ) (9 ( 10) ( 11 ) ( 5S ) PN ( i «) PN ( 5 «) pN (") PN ( 56 ) pN ( S «) PN (") PN ( 56 ) pN ( ») PN (") PN ( 56 ) pN (56 ) pN ( 56 ) pN (56 ) pN ( 56 ) pN 8534 00 11 8534 00 19 8534 00 90 8535 10 00 8535 21 00 8535 29 00 8535 30 10 8535 30 90 8535 40 00 8535 90 00 8536 10 10 8536 10 50 8536 10 90 8536 20 10 8536 20 90 8536 30 10 8536 30 30 8536 30 90 8536 41 10 8536 41 90 8536 49 00 8536 50 00 8536 61 10 8536 61 90 8536 69 00 8536 90 01 8536 90 11 8536 90 19 8536 90 80 8537 10 10 8537 10 91 8537 10 99 8537 20 91 8537 20 99 8538 10 00 8538 90 10 8538 90 90 8539 10 90 8539 21 10 8539 21 30 8539 21 91 8539 21 99 8539 22 10 8539 22 90 8539 29 31 ( i ») TN ( ») TN ( 18 ) TN ( 18 ) TN (' ¢) TN ( 18 ) TN ( 18 ) TN - ( 18 ) TN (") TN ( 18 ) TN ( 18 ) XN ( 56 ) TN ( 18 ) XN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) TN ( 18 ) JN ( 18 ) TN ( 18 ) TN ( 18 ) XN ( 18 ) XN ( 18 ) XN ( 18 ) XN ( 18 ) XN ( 18 ) XN ( 18 ) XN ^ 18 ) XN ( 18 ) JN (IS ) TN ( 18 ) XN ( 18 ) XN ( 18) XN ( 18 ) XN ( 18 ) XN ( 18 ) XN ( 18 ) XN ( 18 ) XN ( IS ) TN ( ) TY ( ss ) TY (SS ) TY (ss ) TY LS . 10 . 91 Official Journal of the European Communities No L 292/ 79 ( l ) (2) (3 (4) !5 ) (6 ) (7) 8 ) 9 10 11 ) (") TY (") TY ( 55 ) TY (") TY ( ») TY (") TY (") TY ( 55 ) TY (5J ) TY (55 ) TY (55 ) TY (") TY ( 55 ) TY (55 ) TY (") PY ( 55 ) TY (55 ) TY (55) TY (55 ) TY (55 ) TY (55 ) TY ( 55 ) TY 8540 20 10 8540 20 30 8540 20 90 8540 30 10 8540 30 90 8540 41 00 8540 42 00 8540 49 00 8540 81 00 8540 89 11 8540 89 19 8540 89 90 8540 91 00 8540 99 00 8541 10 10 8541 10 91 8541 10 99 8541 21 10 8541 21 90 8541 29 10 _ 8541 29 90 8541 30 10 8541 30 90 8541 40 10 8541 40 91 8541 40 91 8541 40 93 8541 40 93 8541 40 99 8541 40 99 8541 50 10 8541 50 90 8541 60 00 8541 90 00 8542 11 10 8542 11 30 8542 11 41 8542 11 43 8542 11 45 8542 11 51 8542 11 52 8542 11 53 8542 11 55 8542 11 61 8542 11 63 8542 11 65 8542 11 66 8542 11 72 8542 11 76 8542 11 81 8542 11 83 8542 11 85 8542 11 87 8542 11 92 8542 11 93 8542 11 94 8542 11 99 9542 19 10 8542 19 20 8542 19 30 8542 19 50 8542 19 70 TN TN TN TN TN TN TN TN TN . TN TN ( J4 ) TY TN TN TN TN TN TN TN TN TN TN TN TN ( 40 ) TN (") TN ( 40 ) TN (") TN ( 40 ) TN (") TN TN TN TN TN TN TN TN TN TN TN TN . TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN No L 292/ 80 Official Journal of the European Communities 23 . 10 . 9 ] ( 1 ) 2 (3 (4) 5 6 (7 ) (8 ) (9 ) ( 10 ) ( 11 ) TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN ( S3 ) TY ( J3 ) XY (50 ) XY (S3 ) TY (32 ) XY 8542 19 90 8542 20 10 8542 20 50 8542 20 90 8542 80 00 8542 90 00 8543 10 00 8543 80 10 8544 11 10 8544 11 90 8544 19 10 8544 19 90 8544 20 10 8544 20 91 8544 20 99 8544 30 10 8544 30 90 8544 41 10 8544 41 90 8544 49 11 8544 49 19 8544 49 91 8544 49 99 8544 51 00 8544 59 10 8544 59 91 8544 59 93 8544 59 99 8544 60 11 8544 60 13 8544 60 19 8544 60 91 8544 60 93 8544 60 99 8544 70 00 8545 11 00 8545 11 00 8545 19 10 8545 19 90 8545 20 00 8545 90 10 8545 90 90 8546 10 00 8546 20 10 8546 20 91 8546 20 99 8546 90 10 8546 90 90 8701 10 10 8701 10 10 8701 10 90 8701 10 90 8701 20 10 8701 20 90 8701 30 00 8701 90 11 8701 90 15 8701 90 21 8701 90 25 8701 90 31 8701 90 35 8701 90 39 TN TN TN TN TN TN TN ( J4 ) xy TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN ( is ) PN (") TN (34) PN (") TY TN ( 50 ) xy TN ( J4 ) XY ( 54 ) TY (54) TY ( 54 ) XY ( 54 ) XY (") PY (49 ) XN (**) TN (49 ) XN ( ») TN (J4 ) XY (54 ) XY (54) XY ( « ») PN (49) pN R) PN (4 ») PN (49 ) pN (4?) PN I49 ) PN TN TN TN TN 23 . 10 . 91 Official Journal of the European Communities No L 292/ 81 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) ( 6 ) (7 ) ( 8 ) (9 ) ( 10 ) ( 11 ) 8701 90 50 8701 90 90 87021011 8702 10 19 8702 10 91 8702 10 99 8702 9011 8702 90 19 8702 90 31 8702 90 39 8702 90 90 8702 10 10 8703 10 90 8703 21 10 8703 21 90 8703 2211 8703 22 19 8703 22 90 8703 23 11 8703 23 19 8703 23 90 8703 24 10 8703 24 90 8703 31 10 8703 31 90 8703 3211 8703 32 19 8703 32 90 8703 33 11 8703 33 19 8703 33 90 8703 9010 8703 90 90 8704 1011 8704 10 19 8704 10 90 8704 21 10 8704 21 31 8704 21 39 870421 91 8704 21 99 8704 22 10 8704 22 91 8704 22 99 8704 23 10 8704 23 91 8704 23 99 8704 31 10 ' 8704 31 31 8704 31 39 8704 31 91 8704 31 99 8704 32 10 8704 32 91 8704 32 99 8704 90 00 8705 10 00 8705 10 00 8705 20 00 8705 20 00 8705 30 00 8704 30 00 ( 49 ) pN ( 54 ) Xy TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN ( so ) ty TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN ( 50 ) TY TN TN ( so ) TY (  50 ) TY TN ( SO ) TY TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN ( so ) TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN ( 50 ) TY ( 57) TY ( 50) JY ( 57) JY (50) TY ( 57 ) TY No L 292 / 82 Official Journal of the European Communities 23 . 10 . 91 ( 1 ) (2) (3 ) (4) (5 ) (6 ) (7) ( 8 ) (9 ) ( 10) ( 11 ) 8705 40 00 8705 40 00 8705 90 10 8705 90 10 8705 90 30 8705 90 30 8705 90 90 8705 90 90 8706 0011 8706 0019 8706 00 91 8706 00 99 870710 10 870710 90 8707 90 10 8707 90 90 8708 10 10 8708 10 90 8708 21 10 8708 21 90 8708 29 10 8708 29 90 8708 31 10 8708 31 91 8708 31 99 8708 39 10 8708 39 90 8708 40 10 8708 40 90 8708 50 10 8708 50 90 8708 60 10 8708 60 91 8708 60 99 8708 70 10 8708 70 50 8708 70 91 8708 70 99 8708 80 10 8708 80 90 8708 91 10 8708 91 90 8708 92 10 8708 92 90 8708 93 10 8708 93 90 8708 94 10 8708 94 90 8708 99 10 8708 99 30 8708 99 50 8708 99.92 8708 99 98 8709 11 90 8709 19 90 8709 90 10 8709 90 90 8710 00 00 8711 10 00 8711 20 10 8711 20 91 8711 20 99 ' (") TY ( so ) TY ^TN "TN TN TN TN TN TN TN TN TN ¢TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN ' TN TN TN TN TN TN TN TN TN TN TN (18 ) TN (18 ) TN ( 18 ) TN ( 18 ) TN ( SO) TY TN TN TN TN ( SO ) TY ( SO ) TY ( 2 ° ) TN ( 20 ) TN ( 20 ) TN ( 2 ° ) TN TN TN ( 20) TN (20 ) TN PN PN PN PN PN PN PN PN PN PN PN PN PN PN PN PN PN PN PN PN PN PN PN PN PN PN PN PN PN PN PN PN PN PN PN PN PN ( so ) TY TN TN TN - ( SO ) TY ( S7 ) TY ( SO ) TY ( S7 ) TY ( SO ) TY (S7 ) TY ( SO ) TY ( S7 ) TY TN TN TN TN TN TN TN TN &gt; 3 . 10 . 91 Official Journal of the European Communities No L 292/ 83 l (2 ) (4 ) (5 6 (7 (8 (9 ) 10) ( 11 )( 3 ) 67 pN TN ( 54 ) TN (54 ) TN (") TN ( i8j XN ) TY SO ) XY ( JO ) XY ( 50 ) XY / 50 ) TY , ° ) PY ; j o ) py TN TN so ) py so ) py jo ) py 50 ) py 50 ) PY 50 ) PY 50 ) PY 50 ) PY 50 ) PY 50 ) PY 50 ) PY 50 ) PY 50 ) PY 50 ) PY 50 ) PY 50 ) PY 50 ) PY 50 ) PY f Jo ) PY TN TN SI ) PN 51 ) PN st ) PN 51 ) PN 51 ) PN «) PN si ) PN S1 ) PN ") PN 54 ) PN 51 ) PN ") PN 5i ) PN ») PN 51 ) PN 51 ) PN 5i ) PN 51 ) PN si ) PN TN 50 XY 8711 30 00 ­ 8711 30 00 8711 40 00 8711 50 00 8711 90 00 8712 00 10 8712 00 90 8714 11 00 8714 19 00 8714 20 00 8714 91 10 8714 91 30 8714 91 90 8714 92 10 8714 92 90 8714 93 10 8714 93 90 8714 94 10 8714 94 30 8714 94 90 8714 95 00 8714 96 10 8714 96 30 8714 96 90 8714 99 10 8714 99 30 8714 99 50 8714 99 90 8901 10 10 8901 10 90 8901 20 10 8901 20 90 8901 30 10 8901 30 90 8901 90 10 8901 90 91 8901 90 99 8902 0011 8902 00 19 8902 00 90 8903 91 10 8903 92 10 8903 99 91 8903 99 99 8904 00 10 8906 00 10 8906 00 91 8906 00 99 9001 10 10 9001 10 90 9001 20 00 9001 30 00 9001 40 20 9001 40 41 9001 40 49 9001 40 80 9001 50 20 9001 50 41 9001 50 49 9001 50 80 9001 90 10 9001 90 90 TN ( 50 XY TN ( 50 ) XY ( 32 ) XY ( 32 ) XY ( 32 ) XY ( 32 ) XY ( 32 ) XY ( 32 ) TY TN ( 50 ) XY ( 50 ) XY TN TN TN (") TY TN TN ( 5 ° ) py ( 50 ) PY PN TN TN 50 ) XY 18 ) XN 18 ) PN 18 ) TN is ) xN is ) XN is ) xN is ) xN is ) xN is ) XN is ) xN is ) xN i8 ) xN i8 ) xN i8 ) TN No L 292 / 84 Official Journal of the European Communities 23 . 10 . 91 ( 1 ) ( 2) ( 3 ) (4) (5 ) (6 ) (7) ( 8 ) (9 ) ( 10) ( 11 ) 9004 10 10 9004 10 90 9004 90 00 9014 10 10 9014 10 90 9014 2011 9014 20 13 9014 20 15 9014 20 19 9014 20 90 9014 80 00 9015 10 10 9015 10 90 9015 20 10 9015 20 90 9015 30 10 9015 30 90 9015 40 10 9015 40 90 9015 8011 9015 80 19 9015 80 91 9015 80 93 9015 80 99 9016 00 10 9024 10 10 9024 10 91 9024 10 93 9024 10 99 9024 80 10 9024 80 99 9025 11 91 9025 19 10 9025 19 91 9025 19 99 9025 20 10 9025 20 90 9025 80 10 9025 80 91 9025 80 99 9026 10 10 9026 10 51 9026 10 59 9026 10 91 9026 10 99 9026 20 10 9026 20 30 9026 20 90 9026 80 10 9026 80 91 9026 80 99 9027 10 10 9027 10 90 9027 20 10 9027 20 90 9027 30 00 9027 40 00 9027 40 00 9027 50 00 9027 8011 9027 80 19 9027 80 99 ( 32 ) TY ( 18 ) JN ( 18 ) JN ( 18 ) TN PN PN PN PN PN PN PN PN TN PN TN PN . TN PN TN PN ( J4 ) XY TN PN PN PN PN TN PN PN PN TN PN PN TN PN PN PN PN TN PN PN TN TN PN PN PN TN PN PN TN PN TN PN PN PN PN '( «') PN (54 ) TN PN TN TN PN 23 . 10 . 91 Official Journal of the European Communities No L 292 / 85 (5 ) ( 10 )1 ) (2 ) ( 3 ) (4) (6 ) (7 ) ( 8 ) ( 9 ) ( 11 ) 9029 10 10 9029 10 90 9029 20 10 9029 20 31 9029 20 39 9030 10 10 9030 10 90 9030 20 10 9030 20 90 9030 31 10 9030 31 90 9030 39 10 9030 39 30 9030 39 91 9030 39 99 9030 40 10 9030 40 90 9030 81 10 9030 81 90 9030 89 10 9030 89 91 9030 89 99 9031 10 00 9031 20 00 9031 80 10 9031 80 31 9031 80 39 9031 80 51 9031 80 59 9031 80 99 9032 10 10 9032 20 10 9032 20 90 9032 89 10 9032 89 90 9111 10 10 9111 20 10 9111 20 90 9111 80 00 9111 90 00 9113 20 00 9113 90 10 9113 90 30 9113 90 90 9113 90 90 9205 10 00 9302 00 10 9302 00 90 9305 10 00 9305 21 00 9305 29 10 9305 29 30 9305 29 50 9305 29 90 9305 29 90 9305 90 10 9305 90 90 9305 90 90 9306 10 00 TN PN PN PN PN TN PN TN TN TN PN TN TN TN PN TN PN TN PN TN TN PN PN PN PN TN TN PN PN PN PN PN PN PN PN ' TN TN TN TN TN 18 ) TN 40 ) XY 18 ) TN 18) pN PN ; 47 ) XY [ 47 ) XY ; i8 ) TN I ") TN ; is ) TN ; i8 ) TN ; is ) TN I 18 ) PN PN ri8 ) TN PN ; 18 ) PN ; 50 ) TN [ ») TN [ ») TN &lt;16 ) TN ( 50 ) pN ( 32 ) TY ( SO ) TY . 9306 10 00 9306 21 00 9306 21 00 No L 272/ 86 Official Journal of the European Communities 2.5 . iu . yi ( l ) (2) 3 4 5 6 7 (8 (9 ) ( 10) ( 11 ) ( so ) xy ( so ) XY ( so ) XY ( so ) XY ( so) XY ( so ) XY ( so ) XY ( so ) XY ( so ) XY ( 50 ) XY ( so ) XN (2 «) XN ( so ) XN (") TN ( so ) XN (") TN ( so ) XN (") TN (so) XN (") TN (50) XN (") TN ( 50 ) XN ( 26 ) XN ( so ) xn (") TN ( so ) xn (") TN ( so ) XN (") TN (50 ) XN (") TN (so ) XN ( 26 ) xn ( so ) TY (so ) XY (so ) xy ( so ) xy ( 50 ) XY (50) XY ( SO ) XY (50 ) XY (50 ) XY ( SO ) PY ( 40 ) XY (40 ) XY (40) XY (40 ) XY ( 40 ) XY ( 40 ) XY ( 40 ) XY ( 40 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( SO ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( SO ) XY ( i0 ) PY 9306 29 10 9306 29 10 9306 29 20 9306 29 20 9306 29 40 9306 29 40 9306 29 80 9306 29 80 9306 30 10 9306 30 10 9306 30 30 9306 30 30 9306 30 91 9306 30 91 9306 30 93 9306 30 93 9306 30 95 9306 30 95 9306 30 99 9306 30 99 9306 90 10 9306 90 10 9306 90 90 9306 90 90 9401 30 10 9401 30 90 9401 40 00 9401 50 00 9401 61 00 9401 69 00 9401 71 00 9401 79 00 9401 80 00 9401 90 90 9403 10 10 9403 10 51 9403 10 59 9403 10 91 9403 10 93 9403 10 99 9403 20 91 9403 20 99 9403 30 11 9403 30 19 9403 30 91 9403 30 99 9403 40 00 9403 50 00 9403 60 10 9403 60 30 9403 60 90 9403 70 90 9403 80 00 9403 90 10 9403 90 30 9403 90 90 9404 10 00 9404 21 00 9404 29 10 9404 29 90 9404 30 10 9404 30 90 33 XY ( 50 ) XY ( SO ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( SO ) XY ( 33 ) XY 33 ) XY (40 ) XY ( 40 ) XY (40) XY (40 ) XY ( SO ) XY ( 50 ) XY ( 50 ) XY ( SO ) XY ( so ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50 ) XY ( 50) XY ( 32 ) XY ( 32 ) XY ( 32 ) XY 23 . 10 . 91 Official Journal of the European Communities No L 292/ 87 1 (2 ) (3 ) (4) 5 6 7 . ( 8 ) 9 ( 10 ) ( 11 ) ( 50 ) TY ( 50 ) TY ( 32 ) pY ( «) PY 33 JY (") TY ( 18 ) PN ( 18 ) pN (33 ) XY (40 ) pY ( 18 ) pN ( 18 ) pN ( 33 ) TY (40 ) pY ( 18 ) pN ( 18 ) pN ( 18 ) pN (") PY (") PY (33 ) PY ( 40 ) pN (") -PN ( 18 ) pN ( 18 ) pN ( 18 ) pN (48 ) pN ( ») PN ( 40 ) pN ( 18 ) pN ( 18 ) XN ( 18 ) tn ( 18 ) TN ( 18 ) tn TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN TN 9404 90 10 9404 90 90 9405 10 21 9405 10 29 9405 10 30 9405 10 99 9405 20 11 9405 20 19 9405 20 30 9405 20 99 9405 40 31 9405 40 35 9405 40 39 9405 40 91 9405 40 95 9405 40 99 9405 50 00 9405 50 00 9405 50 00 9405 60 91 9405 92 90 9405 99 90 9405 99 90 9405 99 90 9406 00 90 9502 10 10 9502 10 90 9502 91 00 9502 99 00 9503 10 10 9503 10 90 9503 20 10 9503 20 90 9503 30 10 9503 30 30 9503 30 90 9503 41 00 9503 49 10 9503 49 30 9503 49 90 9503 50 00 9503 60 10 9503 60 90 9503 70 00 9503 80 10 9503 80 90 9503 90 10 9503 90 31 9503 90 35 9503 90 37 9503 90 51 9503 90 55 9503 90 99 9504 40 00 9505 10 10 9603 21 00 9603 29 10 9603 29 30 9603 29 90 9603 30 10 9603 30 90 9603 40 10 TN TN TN TN TN TN TN TN ¢ TN TN TN TN TN TN ( 50 ) TY TN TN TN TN TN TN TN TN TN ( 32 ) TY ( 32 ) TY ( 32 ) TY ( ») TY ( 32 ) TY ( 32 ) TY ( 32 ) TY ( 32 ) TY (29 ) XY ( 35 ) TY ( 35 ) TY ( 35 ) TY ( 35 ) TY ( 35 ) TY ( 35 ) TY ( 35) TY (50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY ( 50 ) TY No L 292/ 88 Official Journal of the European Communities 23 . 10 . 91 ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10 ) ( 11 ) 9603 40 90 9603 90 91 9603 90 99 9605 00 00 9605 00 00 9607 11 00 9607 19 00 9607 20 11 9607 20 19 9607 20 91 9607 20 99 9615 90 00 9617 00 11 9617 00 19 ( 35 ) XY (") PY ( 55 ) XY ( 55 ) XY ( 50 ) XY ( 50 ) XY (50 ) XY ( 18 ) XN ( ») PN (40 ) TY (40 ) XY (40 ) TY (40) TY (40 ) TY (40 ) TY (! 8 ) pN | Notas  Noter  FuÃ noten  Ã £Ã ·Ã ¼Ã µÃ ¹Ã Ã Ã µÃ ¹Ã   Notes  Notes  Note  Aantekeningen  Notas Deben interpretarse las notas sin perjuicio de las notas de las pÃ ¡ginas 37 a 39 . UdlÃ ¦gningen af noterne berÃ ¸rer ikke noterne pÃ ¥ side 37 til 39 . Die FuÃ noten sind unbeschadet der Anmerkungen auf den Seiten 37 bis 39 auszulegen . Ã Ã ¹ Ã Ã ·Ã ¼Ã µÃ ¹Ã Ã Ã µÃ ¹Ã  ÃÃ Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã µÃ Ã ¼Ã ·Ã ½Ã µÃ Ã ¸Ã ¿Ã Ã ½ Ã ¼Ã µ Ã Ã ·Ã ½ Ã µÃÃ ¹Ã Ã Ã »Ã ±Ã ¾Ã · Ã Ã Ã ½ Ã Ã ·Ã ¼Ã µÃ ¹Ã Ã Ã µÃ Ã ½ Ã Ã Ã ½ Ã Ã µÃ »Ã ¯Ã ´Ã Ã ½ 37 Ã ­Ã Ã  39. The notes are to be interpreted without prejudice to the notes on pages 37 to 39 . Les notes doivent Ã ªtre interprÃ ©tÃ ©es sans prÃ ©judice des notes sur les pages 37 Ã 39 . Le note devono essere interpretate a prescindere dalle note alle pagine da 37 a 39 . De aantekeningen dienen te worden gelezen zonder afbreuk te doen aan de aantekeningen op de pagina's 37 tot en met 39 . As notas devem ser interpretadas sem prejuÃ ­zo das notas nas pÃ ¡ginas 37 a 39 . i 1 ) Artigo 343 ? do Acto de AdesÃ £o. ( 2 ) Letra c) del artÃ ­culo 77 del Acta de adhesiÃ ³n . ( 3 ) Artigo 280? (anexo XXVI ) do Acto de AdesÃ £o . ( 4 ) Letra c) del artÃ ­culo 77 del Acta de adhesiÃ ³n . ( 5 ) ArtÃ ­culo 176 (Anexo XIV) del Acta de adhesiÃ ³n . 6 ) Artigo 363 ? (anexo XXIX) do Acto de AdesÃ £o . 7 ) AL , BG , SU , RPC, VN , COR, MO. ( 8 ) AL , BG, H, PL , CS , SU , RPC, VN, COR, MO. ( ») H , PL , R , CS . ( 12 ) ArtÃ ­culo 94 del Acta de adhesiÃ ³n . 13 ) Artigo 245? (anexo XXI) do Acto de AdesÃ £o . t4 ) Artigo 292? do Acto de AdesÃ £o . ( ls ) AL , BG, SU , VN, COR , MO. (&gt; 7 ) AL , BG , H, PL , CS , SU , VN, COR, MO. ( 1S ) Apartado 1 del artÃ ­culo 177 [letra c) del Anexo XV] del Acta de adhesiÃ ³n . ( ,9 ) La mise en libre pratique de ces produits originaires de la Hongrie , de la Pologne , de la Roumanie et de la TchÃ ©coslovaquie est autorisÃ ©e sans limites quantitatives . (20 ) Sospesi nei confronti della Romania in conformitÃ al protocollo allegato all'accordo CEE-Romania , del 28 luglio 1980 , sul commercio dei prodotti industriali . ( 24 ) Letra b ) del apartado 2 del artÃ ­culo 4 del Protocolo n ° 2 del Acta de adhesiÃ ³n . 23 . 10 . 91 Official Journal of the European Communities No L 292 / 89 (2J ) H , PL , R, CS , RPC; apartado 3 del artÃ ­culo 177 [letra c) del Anexo XV] del Acta de adhesiÃ ³n . (26 ) Apartado 5 del artÃ ­culo 177 [letra b ) del Anexo XVI] del Acta de adhesiÃ ³n . (28 ) AL , SU , RPC , VN, COR, MO; l'immissione in libera pratica di questi prodotti Ã ¨ autorizzata senza limiti quantitativi . (") RPC , VN, COR, MO . ( 30 ) SU . ( 31 ) CS . ( 32 ) AL , RPC, VN, COR, MO. (") AL, SU , VN, COR, MO. 34 RPC . ( 37 ) R. ( 38 ) BG . ( 3S ) AL , SU . (40 ) AL , BG , R , CS , SU, RPC , VN , COR, MO; apartado 3 del artÃ ­culo 177 [letra c) del Anexo XV] del Acta de adhesiÃ ³n. (4S ) Restriction quantitative suspendue jusqu'au 31 dÃ ©cembre 1991 . Kwantitatieve beperking tot 31 december 1991 (TLA). (&lt; 7 ) AL , BG , R , CS , SU , RPC, VN , COR, MO; apartado 5 del artÃ ­culo 177 [letra b ) del Anexo XVI] del Acta de adhesiÃ ³n . 48 H, PL, R, CS , RPC . ( 49 ) Apartado 5 del artÃ ­culo 177 [letra a ) del Anexo XVI] del Acta de adhesiÃ ³n . ( i0 ) AL , SU , RPC , VN, COR, MO. ( 51 ) H, PL; apartado 3 del artÃ ­culo 177 [letra a ) del Anexo XV] del Acta de adhesiÃ ³n , en virtud del Reglamento (CEE ) n ° 3381 / 89 . ( «) AL , BG, R, CS , SU . ( S4 ) AL , BG, R , CS , SU , RPC , VN, COR, MO. (") AL, VN, COR, MO. ( 56 ) N? 3 do artigo 364 ? [alÃ ­nea c) do anexo XXX] do Acto de AdesÃ £o . ( 57 ) N? 2 do artigo 364 ? do Acto de AdesÃ £o . (6S ) AL , BG, CS , SU . (&lt;7 ) H , PL . ( 71 ) R, H, PL . ( 72 ) H , P; apartado 3 del artÃ ­culo 177 [letra c) del Anexo XV] del Acta de adhesiÃ ³n . No L 292 /90 Official Journal of the European Communities 23 . 10 . 91 DESCRIPTION OF PRODUCTS COVERED BY THE PARTIAL QUANTITATIVE RESTRICTIONS (P) LISTED IN ANNEX III CN code Member State Exact product description ex 0102 90 10 ex 0102 90 31 ex 0102 90 33 ex 0102 90 35 ex 0210 90 90 ex 0302 50 90 ex 0302 69 65 ex 0302 69 98 ex 0304 10 31 ex 0304 10 98 ex 0305 62 00 ex 0306 24 90 ex 0307 91 00 ex 0401 10 10 ex 0401 10 90 ex 0401 20 11 ex 0401 20 19 ex 0401 20 91 ex 0401 20 99 ex 0401 30 11 ex 0401 30 19 ex 0401 30 31 ex 0401 30 39 ex 0401 30 91 ex 0401 30 99 ex 0403 10 51 ex 0403 10 53 ex 0403 10 59 ex 0403 10 91 ex 0403 10 93 ex 0403 10 99 ex 0403 90 51 ex 0403 90 53 ex 0403 90 59 ex 0403 90 71 ex 0403 90 73 ex 0403 90 79 ex 0403 90 91 ex 0403 90 93 ex 0403 90 99 ex 0406 10 10 ex 0701 90 10 ex 0701 90 51 ex 0701 90 90 Spain Spain Spain Spain Spain Spain Spain Spain Spain Spain Spain Denmark Spain Spain Denmark Spain Spain Denmark Spain Denmark Excluding animals for corrida Only of domestic swine Cod (gadus ogac) fresh or chilled Hake of the species merluccius merluccius, fresh or chilled Horse mackerel (trachurus trachurus) fresh or chilled Fillets of certain species of cod (gadus morhua, gadus ogac) and of fish of the species boreogadus saida, fresh or chilled Other fillets and other fish meat (whether or not minced), fresh or chilled, of the following species :  gadus morhua, gadus ogac, boreogadus  anchovies (engraulis spp .)  horse mackerel ( trachurus trachurus)  hake (merluccius spp .) Certain species of cod (gadus morhua, gadus ogac), not dried, salted or in brine Spinous spider crab (maia squinado) fresh ( live) Venus clams (vettus gallina) fresh or chilled Only when without preservatives Only yoghurt containing added cocoa Dairy products other than fresh yoghurt , not concentrated nor sweetened, without added preservative , for human consumption Dairy products other than yoghurt in powder, granules or other solid forms, containing added cocoa Dairy products other than yoghurt in a form other than powder , granules or other solid forms , containing added cocoa Fresh cheese of the 'Holland' type, not fermented, excluding curd Potatoes : from 1 January to 31 March Potatoes: from 1 July to 31 March 23 . 10 . 91 Official Journal of the European Communities No L 292/ 91 CN code Member State Exact product description ex 0702 00 10 ex 0705 11 10 ex 0705 11 10 ex 0705 19 00 ex 0705 29 00 ex 0709 90 10 ex 0705 19 00 ex 0705 29 00 ex 0709 90 10 ex 0708 20 10 ex 0708 20 10 ex 0708 20 90 ex 0709 10 00 ex 0712 10 00 ex 0806 10 15 ex 0807 10 90 ex 0809 10 00 ex 1001 90 99 ex 1004 00 90 ex 1104 19 10 ex 1104 19 30 ex 1104 19 50 ex 1104 19 99 ex 1105 10 00 ex 1105 20 00 ex 1602 10 00 ex 1602 90 10 ex 1604 13 10 ex 1604 14 10 ex 1604 19 30 ex 1604 20 50 ex 1604 20 70 ex 1604 13 10 ex 1604 14 10 ex 1604 19 30 ex 1604 20 70 ex 1604 20 50 ex 1901 10 00 ex 1901 90 90 ex 1902 20 10 ex 1902 20 io ex 1902 20 30 France France United Kingdom France United Kingdom France United Kingdom France France Germany France France France Spain Spain Spain Germany Spain United Kingdom Germany Spain Spain Spain France Spain Spain Spain Denmark Spain France Spain Spain Tomatoes: from 1 November to 31 December Cabbage lettuce: from 14 to 30 November and from 1 April to 15 June Cabbage lettuce: from 1 January to 15 June and 15 November to 31 December From 15 November to 15 June: lettuce, chicory, curled endive and broadleaved endive From 15 November to 15 June Beans from 1 to 30 June, other than shelled or unshelled Beans from 1 to 30 June Beans ( Vigna spp., Phaseolus spp .): other than beans , shelled or unshelled Globe artichokes : from 15 March to 30 June Potatoes for human consumption Fresh table grapes: from 1 to 14 July and from 1 November to 31 January Melons other than watermelons: from 1 July to 15 October Apricots: from 15 June to 31 July Common wheat of breadmaking quality Clipped oats Rolled grains Flour and meal of potatoes for human consumption Flakes of potatoes for human consumption Only preparations and conserves which containing meat or edible offal of domestic swine Containing meat or edible offal of domestic swine In hermetically sealed containers (cans , jars, etc. ) In hermetically sealed containers Only tuna in sealed containers Only sardines in hermetically sealed containers Food preparations containing cocoa In hermetically sealed containers Only fillets of sardines or tuna Only sausages ofmeat, edible offal or blood of domestic swine; any preparations and preserves containing meat or edible offal of domestic swine No L 292/ 92 Official Journal of the European Communities " 23 . 10 . 91 CN code Member State Exact product description ex 1904 10 10 ex 1904 10 30 ex 1904 10 90 ex 1904 90 10 ex 1904 90 90 ex 2005 10 00 ex 2005 90 90 ex 2005 20 11 ex 2005 20 90 ex 2009 20 11 ex 2009 20 11 ex 2009 20 19 ex 2009 3011 ex 2009 30 19 ex 2009 30 31 ex 2009 30 39 ex 2009 90 71 ex 2009 90 73 ex 2009 90 79 ex 2105 00 10 ex 2105 00 91 ex 2105 00 99 ex 2204 10 11 ex 2204 10 19 ex 2204 10 90 ex 2204 21 10 ex 2204 21 49 ex 2204 21 59 ex 2204 21 90 ex 2204 29 10 ex 2204 29 49 ex 2204 29 59 ex 2204 29 90 ex 2204 21 10 ex 2204 29 10 ex 2208 90 19 ex 2208 90 91 ex 2304 00 00 ex 2305 00 00 ex 2529 30 00 ex 2529 30 00 ex 2621 00 00 ex 2704 00 90 ex 2707 50 10 ex 2707 60 10 ex 2707 60 30 ex 2707 60 90 ex 2707 60 90 ex 2707 99 30 Denmark Spain Spain United Kingdom Spain France Italy Italy Spain Spain Portugal France Italy Portugal Spain Italy Spain Italy Spain Italy Spain Italy Spain , Containing cocoa Only preparations of potatoes Preparations destined for human consumption Excluding grapefruit juice Grapefruit juice Other than lemon juice Mixtures of citrus fruit juices, excluding grapefruit juice, and pineapple juice Containing cocoa Other than quality wines produced in specified regions Wine put up other than in bottles with 'mushroom' stoppers held in place by ties or fastenings , with an excess pressure to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C Rum and taffia Other than typical dry liqueurs Oil cake Excluding leucite Nepheline and nepheline syenite Only slag and ash used as mineral or potassic fertilizers Coke and semi-coke of peat Other than solvant naphta Only purified phenols Purified phenols Only those destined for use as power or heating 23 . 10 . 91 Official Journal of the European Communities No L 292/ 93 CN code Member State Exact product description ex 2711 11 00 ex 2711 12 91 ex 2711 12 93 ex 2711 13 10 ex 2711 13 30 ex 2711 14 00 ex 2711 19 00 ex 2711 21 00 ex 2711 29 00 ex 2711 19 00 ex 2711 29 00 ex 2827 39 00 ex 2834 29 90 ex 2834 29 90 ex 2844 30 00 ex 2840 40 00 ex 2901 21 00 ex 2901 22 00 ex 2901 23 00 ex 2901 24 00 ex 2901 29 10 ex 2901 29 90 ex 2901 21 00 ex 2901 29 90 ex 2902 90 90 ex 2903 11 00 ex 2903 30 31 ex 2903 30 39 ex 2904 10 00 ex 2905 12 00 ex 2905 14 90 ex 2905 22 10 ex 2905 50 90 ex 2912 50 00 ex 2917 34 10 ex 2917 34 90 ex 2917 39 90 ex 2918 30 00 ex 2921 42 90 ex 2922 19 00 ex 2922 49 90 ex 2931 00 00 France Spain Italy Benelux Greece Spain Italy Italy Spam Italy Italy Italy Spain Italy Spain Spain Italy Italy Spain Italy Spain Italy Italy Spain Italy Italy Spain Italy Spain Italy Spain Italy Italy Italy Petroleum gases and other gaseous hydrocarbons other than chemically pure methane Petroleum gases and other gaseous hydrocarbons other than chemically pure methane Lithium chloride Calcium nitrate with a nitrogen content not exceeding 16 % by weight: nitrate of calcium and of magnesium Only calcium nitrate Perborate of sodium Organic compounds of radioactive isotopes Only those destined for use as power or heating Ethylene destined for use as fuel or heating Other non-saturated acyclic hydrocarbons destined for use as fuel or heating Butylxylene for the manufacture of musk , xylene and divinylbenzene Chloromethane Bromides , excluding ethylene dibromide Sulphonated derivatives only Propyl alcohol Other , excluding isobutyl alcohol Excluding geraniol Halogenated , sulphonated, nitrated or nitrosated derivatives of polyhydric alcohols , excluding chloral hydrate 1,3,5-trioxane (trioxymethylene ) Diisooctyl phthalates Dicycloecyl orthophthalates Excluding dehydrocolic acid and its salts Only N,N  dimethylaniline and its hydrogenated derivatives Aminoarylethanols and their salts 4-aminosalycyclic acid and its salts and esters Tetraethyl-lead Other carboxylic acids with simple or complex oxygen functions No L 292/94 Official Journal of the European Communities 23 . 10 . 91 CN code Member State Exact product description ex 2933 40 90 ex 2934 90 90 ex 3003 10 00 ex 3101 00 00 ex 3102 40 10 ex 3102 50 90 ex 3102 50 90 ex 3102 70 00 ex 3102 70 00 ex 3104 30 00 ex 3203 0019 ex 3206 20 90 ex 3206 30 00 ex 3206 30 00 ex 3206 41 00 ex 3206 42 00 ex 3206 43 00 ex 3206 49 90 ex 3307 49 00 ex 3405 10 00 ex 3405 20 00 ex 3405 30 00 ex 3405 40 00 ex 3405 90 90 ex 3407 00 00 ex 3407 00 00 ex 3603 00 90 ex 3801 90 00 ex 3808 30 90 ex 3809 99 00 ex 3812 20 00 ex 3812 30 80 ex 3823 50 90 ex 3904 40 00 ex 3904 90 00 ex 3909 10 00 Italy Italy Italy Spain Germany Benelux Spain Spain Benelux Spain Spain Spain Spain Italy Spain Spain Italy Spain Spain Spain Italy Spain Italy Italy Italy Spain Spain Spain Spain Spain Other, excluding quinoline and its salts Excluding 6-aminopenicillanic acid Excluding those containing streptomycin and its derivatives Only those containing chemically treated materials Mixtures of ammonium nitrate and calcium carbonate Sodium nitrate other than natural sodium nitrate with a nitrogen content equal or inferior to 16,3% by weight Only with a nitrogen content equal or inferior to 16,3 % by weight Calcium cyanamide with a nitrogen content equal or inferior to 25 % by weight Calcium cyanamide with a nitrogen content equal or inferior to 25 % by weight Only with a content in K20 superior to 52 % Natural indigo Other pigments and preparations based on chromium compounds , excluding molybdenum reds Other than pigments based on chrome oxides or chromates Pigments based on zinc chromates Pigments and preparations based on cadmium compounds, excluding those based on cadmium salts Preparations based on colouring matter of a kind used for colouring in the mass artificial plastics , rubber or similar materials or as ingredients in preparations for printing textiles Only preparations Other, excluding soluble Vandyke brown similar products Other, having disinfectant properties Plastics covered, coated or impregnated with polishes , creams for footwear, polishes for coachwork; scouring pastes and powders and similar scouring preparations Only of plastic Preparations for use in dentistry with a basis of plaster (of calcine gypsum or calcium sulphate) Other than electric detonators Carbon (excluding those of subheading 3801 10 00) in metallographic or other compounds , in the form of plates , bars or other semi-manufactures Excluding herbicides and activated substances Of types used in the fashion and fur industries Excluding plastifiers hardeners and stabilizing compounds for artificial plastic materials Other, excluding non-refractory mortars Only copolimers of vinylidene vinylochloride chloride Only politetrahaloethylenes and sulfohalogenated polimers of ethylene Urea glues 23 . 10 . 91 Official Journal of the European Communities No L 292/ 95 CN code Member State Exact product description ex 3911 10 00 ex 3914 0000 ex 3915 90 13 ex 3915 90 19 ex 3917 10 10 ex 3917 10 90 ex 3917 10 90 ex 3917 23 10 ex 3917 29 99 ex 3917 32 99 ex 3917 33 90 ex 3917 39 99 ex 3917 40 90 ex 3917 32 35 ex 3917 39 15 ex 3918 10 10 ex 3918 10 90 ex 3918 90 00 ex 3919 10 10 ex 3919 10 90 ex 3919 90 10 ex 3919 90 39 ex 3919 90 90 ex 3920 10 11 ex 3920 10 19 ex 3920 10 90 Spain Italy Spain Spain Spain Spain Spain Spain Spain Spain Spain Spain Spain Spain Spain Spain Spain Spain Spain Spain Spain Coumarone, indene or coumarone-indene resins Only cellulose Waste and scrap Waste and scrap from the manufacture of polytetrahaloethylenes; polysulfohaloethylenes ; polyisobutilene; vinylidene polychloride; copolymers of vinylidene with vinyl chloride; polyvinyl acetate ; copolymers of vinyl chloride with vinyl acetate; alcohols , acetates and polyvinyl ethers; coumarone resins , indene resins; coumarone-indene resins Excluding casings derived directly in final form, including surface finishing but without other work Excluding casings derived directly in final form, including surface finishing but without other work ( 18 ) Only casings derived directly in final form, including surface finishing but without other work ( S4 ) Only polyvinyl chloride Excluding those of vulcanized fibres or chemical derivatives of natural rubber Only vinyl polychloride ( 51 ) Only polychloride of vinyl and chloride of vinyl acetate of vinyl ( 44 ) Only those of polychloride of vinyl , except those of copymer chloride of vinyl  acetate of vinyl Only those of square or rectangular shape , including surface working, but without other work ( 54 ) Excluding those of square or rectangular shape, including surface working, but without other work (40 ) Only those Of square or rectangular shape, including surface working , but without other work  of copolymers of chloride of vinyl  acetate of vinyl  of PVC ( 54) Excluding those of square or rectangular shape , including surface working, but without other work ( 18 ) Only of PVC (S1 ) Only those of polyvinyl acetate, square or rectangular in shape , whether or not surface worked, but not otherwise worked ( S4 ) Excluding those of square or rectangular shape , whether or not surface-worked, but not otherwise worked ( 18 ) . Other than condensation , polycondensation or polyaddition products , of a width not greater than 10 cm (37 ) Only those of regenerated cellulose , and those of other cellulosic plastics (except of vulcanized fibre ) with or without applied adhesive ( S4 ) Excluding those of vulcanized fibre and chemical derivatives of natural rubber Excluding those of phenolic resins , aminic resins , polyamides, polyurethanes and silicones ' Only those of regenerated cellulose , and those of other cellulosic plastics (except of vulcanized fibre) with or without applied adhesive Only of polyethylene No L 292/ 96 Official Journal of the European Communities 23 . 10 . 91 Member State Exact product descriptionCN code Spain Only of polypropylene Spain Spain Only of polychloride of vinyl ( 51 ) Only of polychloride of vinyl or of copolymers of chloride of vinyl  acetate of vinyl Only of polychloride of vinylidene; polyethylene or polypropylene ; copolymers of vinyl chloride  vinyl acetate; acrylic polymers; vinyl polyacetate; polyvinylic alcohols, acetales and ethers; derivatives of cellulose; polytetrahaloethylenes, polysulphohaloethylenes , polyisobutylene, polyvinyl-formal , polyvinyl-butyral , coumarone resins, indene resins, coumarone-indene resins Excluding those of polyamides , polyurethanes and silicones Only of PVC Excluding cisterns Excluding those of vulcanized fibre and chemical derivatives of natural rubber Excluding those of chemical derivatives of natural rubber Excluding those of vulcanized fibres or chemical derivatives of natural rubber Spain Spain Spain Spain Spain Spain ex 3920 20 10 ex 3920 20 50 ex 3920 20 71 ex 3920 20 79 ex 3920 20 90 ex 3920 41 11 ex 3920 41 19 ex 3920 4211 ex 3920 42 19 ex 3921 19 90 ex 3921 90 50 ex 3921 90 60 ex 3922 90 00 ex 3923 10 00 ex 3923 29 90 ex 3923 30 10 ex 3923 30 90 ex 3923 40 10 ex 3923 40 90 ex 3923 50 10 ex 3923 50 90 ex 3923 90 10 ex 3923 90 90 ex 3924 10 00 ex 3924 90 90 ex 3925 10 00 ex 3925 20 00 ex 3925 30 00 ex 3925 90 10 ex 3925 90 90 ex 3926 30 00 ex 3926 40 00 ex 3926 10 00 ex 3926 20 00 ex 3926 90 91 ex 3926 90 99 ex 4005 99 00 ex 4010 91 00 ex 4010 99 00 ex 4011 91 00 ex 4012 90 10 ex 4012 90 90 Spain Excluding those of vulcanized fibres or chemical derivatives of natural rubber Spain Spain Spain Spain Excluding those of vulcanized fibres or chemical derivatives of natural rubber ( 18 ) Excluding helmets for protection against radiation or radioactive contamination , not combined with breathing apparatus Excluding products for medicinal chirurgical odontological and veterinary use Only boning for corsets , other articles of clothing or clothing accessories or similar; articles for use in medicine , surgery, dentistry or veterinary medicine ; other manufactures except those of vulcanized fibre or of chemical derivatives of natural rubber Synthetic rubber latex , pre-vulcanized synthetic rubber latex; synthetic rubber ; factice obtained from oils Conveyor or transmission belts or belting except articulated, of vulcanized rubber Spain Italy Greece Greece New pneumatic tyres having a 'herring-bone' or similar tread , only of the kind used on agricultural tractors Solid or cushion tyres and interchangeable tyre treads and tyre flaps , only of the kind used on motor cars, lorries , buses or agricultural tractors Greece 23 . 10 . 91 Official Journal of the European Communities No L 292/97 CN code Member State Exact product description ex 4104 39 90 ex 4202 19 91 ex 4202 19 99 ex 4202 31 00 ex 4202 39 00 ex 4303 90 00 ex 4409 10 90 ex 4409 20 99 ex 4415 10 90 ex 4421 90 99 ex 4602 10 99 ex 4602 90 90 ex 4802 20 00 ex 4802 51 90 ex 4802 52 00 ex 4802 53 90 ex 4802 60 10 ex 4802 60 90 ex 4803 00 31 ex 4803 00 39 ex 4804 11 90 ex 4804 19 90 ex 4804 41 91 ex 4804 41 99 ex 4804 42 90 ex 4804 49 90 ex 4804 51 90 ex 4804 52 90 ex 4804 59 90 ex 4805 21 00 ex 4805 22 10 ex 4805 22 90 ex 4805 23 00 ex 4805 29 10 ex 4805 29 90 ex 4805 60 10 ex 4805 60 90 ex 4805 70 19 Italy Spain Spain Spain Spain Spain Spain Spain Spain Spain Spain Spain Greece .Greece Greece Greece Italy Spain Greece Italy Spain Greece Greece Greece Greece Greece Greece Greece / Greece Greece Excluding parchment-dressed leather Only those of card excluding briefcases and executive cases Only those of card Excluding leather spectacle cases Excluding iron or steel (") ( 1S ) Other articles of fur skin, excluding those for technical use Excluding wood not planed or sanded, nor finger jointed ; parquet tiles , not assembled and similar boards Excluding wood not planed or sanded , nor finger jointed Cable-drums , excluding those of fibreboard Wooden linen tongs ( 33 ) Only wooden paving setts , frames for fans and articles for domestic use (40) Excluding manufactures of loufa Only manufactures of basketwork Paper and paperboard of a kind used as a base for heat-sensitive or electrosensitive paper or paperboard Other paper and paperboard not containing fibres , excluding stencil duplicating paper ( 8 ) and 'pressepahn' paperboard ( I7 ) Other paper and paperboard of which more than 10% by weight of the total fibre content consists of fibres obtained by a mechanical process ( I7 ), excluding paper for stencil duplicating paper ( 8 ) Webs of cellulose fibres (tissues) Cellulose wadding and webs of cellulose fibres (tissues ) Other kraftliner board Other paperboard Saturating kraft Other paperboard Other kraft paperboard Other uncoated paperboard, in rolls or sheets Strawpaper Wrapping paper made from wastepaper Strawpaper and wrapping paper made from wastepaper 23 . 10 . 91No L 292/98 Official Journal of the European Communities CN code Member State Exact product description Excluding 'pressepahn' paperboardGreece Spain France Benelux Only those covered or coated with PVC to a thickness greater than 50% of the total thickness Journals and periodicals (other than dailies) in French ofwhich at least half the copies printed are intended to be imported into France Exclusively boots and overshoes with outer soles and uppers of rubber Benelux Footwear with outer soles of rubber, plastics or leather for men , boys or other children  for men and boys ( 39 )  for men and other children ( z9 ) ex 4805 80 19 sx 4809 90 00 ex 4814 20 00 ex 4814 9010 ex 4902 10 00 ex 6401 10 10 ex 6401 91 10 ex 6401 92 10 ex 6401 99 10 ex 6402 30 10 ex 6402 91 10 ex 6402 99 10 ex 6403 11 00 ex 6403 19 00 ex 6403 20 00 ex 6403 30 00 ex 6403 40 00 ex 6403 51 11 ex 6403 51 91 ex 6403 5911 ex 6403 59 31 ex 6403 59 50 ex 6403 59 91 ex 6403 91 11 ex 6403 91 91 ex 6403 9911 ex 6403 99 31 ex 6403 99 50 ex 6403 99 91 ex 6403 99 95 ex 6403 99 99 ex 6404 11 00 ex 6404 19 10 ex 6404 19 90 ex 6404 20 10 ex 6404 20 90 ex 6405 19 90 ex 6405 90 10 ex 6405 10 90 ex 6405 90 10 ex 6505 10 00 ex 6506 91 90 ex 6907 10 00 ex 6907 90 10 ex 6907 90 91 ex 6907 90 93 ex 6908 10 00 ex 6908 90 31 ex 6908 90 51 ex 6908 90 91 ex 6908 90 93 Benelux Italy Spain Benelux Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of textile materials , for men, boys or other children  for men and boys ( 39 )  for men and other children ( 29 ) Other footwear with outer soles of rubber, plastics, leather or artificial , except 'espadrilles' [Regulation (EEC) No 1219 / 84 (Oj No L 117, 3 . 5 . 1984)] Only those with uppers of natural, artificial or rejgenerated leather, of rubber or plastic Other footwear with outer soles of rubber, plastics, leather or artificial leather for men , boys or children  for men and boys ( 39 )  for men and other children ( 29 ) Hair-nets , knitted, crocheted, or made up from lace, felt or other fabric Excluding disposable headgear, of plastics , intended for use in the shower or in hair-dressing salons Paving, hearth or wall tiles , of stoneware , earthenware or fine pottery United Kingdom United Kingdom Benelux Benelux Paving , hearth or wall tiles , of stoneware, earthenware or fine pottery 23 . 10 . 91 Official Journal of the European Communities No L 292/ 99 CN code Member State Exact product description ex 6911 90 00 ex 6911 10 00 ex 6911 90 00 ex 6912 00 50 ex 7004 90 91 ex 7004 90 93 ex 7004 90 95 - ex 7004 90 99 ex 7006 00 90 ex 7010 90 31 ex 7010 90 21 ex 7010 90 31 ex 7010 90 41 ex 7010 90 43 ex 7010 90 45 ex 7010 90 47 ex 7010 90 51 ex 7010 90 53 ex 7010 90 55 ex 7010 90 57 ex 7010 90 61 ex 7010 90 67 ex 7010 90 71 ex 7010 90 77 ex 7010 90 81 ex 7010 90 61 ex 7010 90 67 ex 7010 90 71 ex 7010 90 21 ex 7010 90 31 ex 7010 90 45 ex 7010 90 55 ex 7010 90 71 ex 7010 90 81 ex 7010 90 87 ex 7013 10 00 ex 7013 21 11 ex 7013 21 19 ex 7013 21 91 ex 7013 21 99 ex 7013 29 10 ex 7013 29 51 ex 7013 29 59 ex 7013 29 91 ex 7013 29 99 ex 7013 31 10 ex 7013 31 90 ex 7013 39 10 ex 7013 39 91 ex 7013 39 99 ex 7013 91 10 ex 7013 91 90 ex 7013 99 10 ex 7013 99 90 ex 7013 99 90 ex 7010 90 81 ex 7010 90 87 ex 7010 90 99 Germany Ireland Germany Benelux Italy Denmark Portugal Denmark Benelux Benelux Benelux Denmark Spain Tableware and other articles of a kind commonly used for domestic purposes Tableware and other articles of a kind commonly used for domestic purposes Tableware and other articles of a kind commonly used for domestic purposes , other than of porcelain or china Other glass, except glass for slides Glass other than engraved , painted or otherwise decorated Balls of a capacity of 2,5 litres to 25 litres Carboys and bottles Other containers of a kind commonly used for the conveyance or packing of goods , excluding coloured , engraved, irisated , cut , marbled , opaque, opaline or painted containers and tubes for pills Balls of a capacity of 0,055 litres to 2,5 litres; bottles of a capacity of 0,15 litres to 2,5 litres Excluding bottles and flasks , of blown or pressed glass not otherwise worked, of a capacity greater than 0,25 1 and less than 2,5 1 - Others of blown or pressed glass , excluding feeding bottles and aquariums Glasses, decorative articles and frames for photographs ( 34 ) Balls of less than 2,5 litres capacity Bottles of capacity 0,15 to 2,5 litres Of blown or pressed glass 23 . 10 . 91No L 292/ 100 Official Journal of the European Communities CN code Member State Exact product description ex 7013 10 00 ex 7013 21 91 ex 7013 21 99 ex 7013 29 10 ex 7013 29 91 ex 7013 29 99 ex 7013 31 90 ex 7013 32 00 ex 7013 39 10 ex 7013 39 99 ex 7013 91 90 ex 7013 99 90 ex 7013 99 10 ex 7017 20 00 ex 7017 90 00 ex 7117 90 00 ex 7117 90 00 ex 7117 90 00 ex 7202 41 10 ex 7207 20 19 ex 7207 20 39 ex 7207 20 59 ex 7207 20 79 ex 7207 20 90 ex 7208 90 90 ex 7209 90 90 ex 7210 11 90 ex 7210 12 90 ex 7210 20 90 ex 7210 31 90 ex 7210 39 90 ex 7210 41 90 ex 7210 49 90 ex 7210 50 90 ex 7210 60 90 ex 7210 70 90 ex 7210 90 10 ex 7210 90 90 ex 7211 90 19 ex 7211 90 90 ex 7212 10 93 ex 7212 10 99 ex 7212 21 19 ex 7212 21 90 ex 7212 29 19 ex 7212 29 90 ex 7212 30 19 ex 7212 30 90 ex 7212 40 93 ex 7212 40 99 ex 7212 50 10 Spain Spain Spain Spain Spain Germany United Kingdom Germany Spain Spain Articles of blown or pressed glass , excluding feeding bottles and aquariums ( 33 ) Only articles ofblown or pressed glass of low expansion coefficient , other than feeding bottles and aquariums ( 33 ); Other than articles of glass of low expansion coefficient (70 ) Laboratory glassware of pressed or blown glass Other hygienic or pharmaceutical glassware, of blown or pressed glass Excluding those of natural , artificial or composite leather, ceramic materials or products falling within heading No 9601 or 9602 , or of wood, and articles of beadwork, artificial stone and the like ( 18 ); only of ceramics and of materials other than wood with parts of glass (excluding articles of beadwork , artificial stone and the like) (") Other imitation jewellery with parts of glass Other imitation jewellery of common pottery, porcelain or china or other ceramic materials Ferro-chromium containing by weight not less than 4% but less than 6% of carbon Fine carbon steel Fine carbon steel 13 . 10 . 91 Official Journal of the European Communities No L 292 / 101 CN code Member State Exact product description Spain (cont'd) Excluding those of fine carbon steel Wire of iron or non-alloy steel containing by weight less than 0,25 % of carbon with a maximum cross-sectional dimension of 0,8 mm or more , not plated or coated Excluding unwelded pipes of diameter less than or equal to 168,3 mm United Kingdom Germany Benelux Portugal ex 7212 50 39 ex 7212 50 59 ex 7212 50 71 ex 7212 50 73 ex 7212 50 75 ex 7212 50 91 ex 7212 50 93 ex 7212 50 97 ex 7212 50 98 ex 7212 60 19 ex 7212 60 93 ex 7212 60 99 ex 7214 10 00 ex 7215 90 90 ex 7216 60 11 ex 7216 60 19 ex 7216 60 90 ex 7216 90 50 ex 7216 90 60 ex 7216 90 91 ex 7216 90 93 ex 7216 90 95 ex 7216 90 97 ex 7216 90 98 ex 7210 60 90 ex 7217 11 90 ex 7304 20 91 ex 7304 31 10 ex 7304 31 91 ex 7304 31 99 ex 7304 39 10 ex 7304 10 90 ex 7304 20 91 ex 7304 20 99 ex 7304 31 10 ex 7304 31 91 ex 7304 31 99 ex 7304 39 20 ex 7304 39 51 ex 7304 39 59 ex 7304 39 91 ex 7304 39 93 ex 7304 39 99 ex 7304 41 10 ex 7304 41 90 ex 7304 49 30 ex 7304 49 91 ex 7304 49 99 ex 7304 51 11 ex 7304 51 19 ex 7304 51 30 ex 7304 51 91 ex 7304 51 99 ex 7304 59 31 ex 7304 59 50 ex 7304 59 91 ex 7304 59 93 ex 7304 59 99 ex 7304 90 10 ex 7304 90 90 ex 7305 11 00 ex 7305 12 00 ex 7305 19 00 Unworked or painted , varnished , enamelled or otherwise treated (including Mannesmann tubes and tubes obtaining by swaging), whether or not with sockets or flanges , but not otherwise worked, of a wall thickness of 4,5 mm or less 23 . 10 . 91No L 292/ 102 Official Journal of the European Communities Member State Exact product descriptionCN code Portugal (cont'd) Straight and of uniform wall-thickness , unworked , seamless , of circular cross-section, for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thicknesses : of a wall-thickness of 2,2 mm or less Excluding those of alloy steel ex 7305 20 10 ex 7305 20 90 ex 7305 31 00 ex 7305 39 00 ex 7305 90 00 ex 7306 10 11 ex 7306 10 19 ex 7306 10 90 ex 7306 20 00 ex 7306 30 10 ex 7306 30 21 ex 7306 30 29 ex 7306 30 30 ex 7306 30 51 ex 7306 30 59 ex 7306 30 71 ex 7306 30 79 ex 7306 30 90 ex 7306 40 10 ex 7306 40 91 ex 7306 40 99 ex 7306 50 10 ex 7306 50 91 ex 7306 50 99 ex 7306 60 10 ex 7306 60 31 ex 7306 60 39 ex 7306 60 90 ex 7306 90 00 ex 7304 39 10 ex 7304 49 10 ex 7304 59 10 ex 7304 60 10 ex 7306 60 31 ex 7306 60 39 ex 7306 60 90 ex 7305 90 00 ex 7306 30 71 ex 7306 30 79 ex 7306 30 90 ex 7306 40 99 ex 7306 50 99 ex 7306 90 00 ex 7305 31 00 ex 7305 39 00 ex 7305 31 00 ex 7305 39 00 ex 7305 90 00 ex 8110 00 11 ex 8204 20 00 ex 8204 20 99 ex 8207 30 90 ex 8207 40 19 ex 8207 40 39 ex 8207 40 90 ex 8207 60 39 ex 8207 60 50 ex 8207 60 79 ex 8207 60 90 ex 8207 70 31 Portugal Benelux Greece Tubes with fast-assembly fittings for irrigation purposes Other welded tipes and tubes, excluding pressed steel conducts , including hooped of the type used in hydroelectric installations ' Excluding those with an external diameter greater than 421 mm and a wall thickness greater than 10,5 mm Benelux Spain Spain Spain Excluding raw antimony Of base metals 23 . 10 . 91 Official Journal of the European Communities No L 292/ 103 CN code Member State Exact product description ex 8207 70 39 ex 8207 80 19 ex 8207 80 90 ex 8207 90 30 ex 8207 90 50 ex 8207 90 91 ex 8207 90 99 Spain (cont'd) ex 8207 50 30 Spain Only of fine carbon steel ex 8207 50 70 Spain Only of alloy steel (except high-speed steel ) ex 8215 91 00 ex 8215 99 10 ex 8215 99 90 Spain Excluding knives with handles of base metal ex 8401 20 00 Italy Apparatus for the production of products of heading No 2845 ex 8407 29 10 ex 8407 29 30 ex 8407 33 10 ex 8407 34 10 ex 8407 90 10 ex 8407 90 50 Greece Two-stroke petrol engines of a cylinder capacity of more than 10 cc ( 16 ) ex 8407 29 30 ex 8407 90 91 ex 8407 90 93 Greece Two-stroke petrol engines of a cylinder capacity of more than 10 cc, excluding spark ignition engines ( 48 ) ex 8408 10 10 ex 8408 10 25 Greece Of a power of less than 37 kW ex 8408 20 10 ex 8408 20 31 ex 8408 90 29 ex 8408 90 35 Greece Diesel and semi-diesel engines used for land or marine propulsion including those for tractors of a power of37 kW or less , which is the normal power given out by the engine at 1750 r/min under normal combustion ex 8409 91 00 Greece Parts and accessories for two-stroke petrol engines of a cylinder capacity of more than 10 cc and for four-stroke petrol engines of a cylinder capacity of 150 cc or more and of a power of 16 hp at least ex 8426 12 00 Spain Straddle carriers ex 8426 41 00 Spain Other self-propelled machinery, on tyres, excluding machinery and mechanical appliances specially designed for dealingwith highly radioactive substances (Euratom) and self-propelled cranes on wheels ex 8426 49 00 Spain Other self-propelled machinery , excluding track-mounted machinery ex 8427 10 10 ex 8427 10 90 ex 8427 20 11 ex 8427 20 19 ex 8427 20 90 ex 8427 90 00 Spain Trucks fitted with lifting gear excluding those specially designed for the transport of highly radioactive products ex 8431 20 00 Spain Parts of machinery of heading No 8427: only parts of self-propelled carriers ex 8480 30 90 Spain Only of plastic ex 8501 10 93 ex 8501 10 99 ex 8503 00 90 ex 8504 31 90 France Exceptmotors andmeans ofmechanical operation , their parts and accessories , puzzles consisting of flexibly interconnected three-dimensional components and toys consisting of jointed triangles , which can be made to form different geometric shapes ex 8501 10 99 Spain DC motors for toys No L 292 / 104 Official Journal of the European Communitiies 23 . 10 . 91 CN code Member State Exact product description ex 8501 20 10 ex 8501 31 10 ex 8501 32 10 ex 8501 33 10 ex 8501 32 91 ex 8501 32 99 ex 8503 00 10 ex 8503 00 91 ex 8503 00 99 Excluding generators (29 ) Only multiphase motors (") Only multiphase motors ( 37 ) Only multiphase motors and generators (65 ) Excluding motors and other generators whose performance is not specified in kW nor in kVA and traction engines Motors of an output exceeding 0,37 kW but not exceeding 370 kW Only for toys ( 71 ) Motors of an output exceeding 0,37 kW but not exceeding 370 kW and for toys ( so ) Only for toys Spam Spain Spain Spain Spain Spain France Greece ex 8504 31 31 ex 8504 31 39 ex 8504 31 90 ex 8504 90 11 ex 8504 90 19 ex 8504 90 19 Other parts of transformers and inductors , excluding those forming part ofmotors and means of mechanical operation Primary cells and primary batteries of the type R6 , R14 , R20 of 1,5 V and 3R12 of 4,5 V (international specifications IEC 86-2 /77) ex 8506 ex 8506 ex 8506 ex 8506 ex 8506 ex 8506 ex 8506 ex 8506 11 10 11 90 12 00 13 00 19 10 19 90 20 00 90 00 ex 8520 90 90 Spain Spain Spain Greece France France Only magnetic tape recorders whether or not incorporating a sound reproducing device, other than those for recording on soft disks (2S ) Other than those incorporating optical recording or reproducing systems (40 ) Excluding those destined for cinematographic sound recording and reproducing apparatus Other radio remote-control apparatus , only for toys or for reduced size ( scale ) models _ for recreational use Radio-broadcast receivers capable of operating without an external source of power , combined with sound recording or reproducing apparatus , excluding those for radio-broadcasting, radio-telephony or radio-telegraphy , for use in civil aircraft Radio-broadcast receivers capable of operating without an external source of power Other radio-broadcast receivers ex 8522 90 99 ex 8526 92 90 ex 8527 11 10 ex 8527 11 90 ex 8527 11 10 ex 8527 11 90 ex 8527 19 00 ex 8527 ex 8527 ex 8527 ex 8527 ex 8527 ex 8527 ex 8527 ex 8527 ex 8527 31 10 31 91 31 99 32 10 32 90 39 10 39 91 39 99 9010 ex 8529 10 50 ex 8529 10 50 France Greece Portugal Other aerials , excluding those forming part of motor operating mechanisms Miniature aerials forming part of mechanism for use in leisure activities Electrical resistors (including rheostats and potentiometers), other than heating resistors for less than 1 000 V and/ or with a unit weight not exceeding 2 kg ex 8533 ex 8533 ex 8533 ex 8533 ex 8533 ex 8533 ex 8533 10 00 21 00 29 00 31 00 39 00 4010 40 90 23 . 10 . 91 Official Journal of the European Communities No L 292 / 105 CN code Member State Exact product description ex 8534 00 11 ex 8534 00 19 ex 8534 00 90 Portugal Printed circuits with a unit weight not exceeding 3 kg ex 8536 10 00 Portugal Fuses ex 8536 20 10 ex 8536 20 90# ex 8536 50 00 Portugal Automatic circuit breakers and other switches with a unit weight not exceeding 3 kg ex 8536 50 00 Portugal Other swiches with a unit weight not exceeding 2 kg , of materials other than ceramic or glass ex 8536 61 11 ex 8536 61 90 ex 8536 69 00 Portugal Lamp-holders of unit weight not exceeding 2 kg ex 8536 90 90 Portugal Other apparatus with a unit weight not exceeding 2 kg ex 8541 21 90 United Kingdom Excluding germanium transistors ex 8543 89 90 Italy Other machines and apparatus, excluding those specially designed for the separation of irradiated nuclear fuels , for the treatment of radioactive waste or for the re-cycling of irradiated nuclear fuels (Euratom) ex 8544 20 10 Greece Conducting cables for television aerials ex 8544 49 10 Greece Excluding conducting cables for television aerials ex 8544 70 00 Spain Unmounted optical fibre cables ex 8545 11 00 Spain Excluding amorphous carbon electrodes for electric furnaces ex 8546 90 90 Spain Insulators of other material , other than hardened rubber ex 8701 10 10 ex 8701 10 90 Spain Only for internal combustion or explosion engines ( 49 ) Excluding those for internal combustion or explosion engines ( 54 ) ex 8701 90 11 ex 8701 90 15 ex 8701 90 21 ex 8701 90 25 ex 8701 90 31 ex 8701 90 35 ex 8701 90 39 ex 8701 90 50 Spain Of a cylinder capacity of 4 000 cc or less ex 8702 10 91 ex 8702 10 99 ex 8702 90 31 ex 8702 90 39 ex 8703 10 10 ex 8703 21 10 ex 8703 21 90 ex 8703 22 10 ex 8703 22 90 ex 8703 23 10 ex 8703 23 90 ex 8703 24 10 ex 8703 24 90 ex 8703 31 10 ex 8703 31 90 ex 8703 32 10 ex 8703 32 90 ex 8703 33 11 ex 8703 33 19 ex 8703 33 90 ex 8703 90 90 Greece Vehicles seating more than six ex 8707 10 10 Greece Seating more than six and less than 15 No L 292/ 106 Official Journal of the European Communities 23 . 10 . 91 CN code Member State Exact product description ex 8707 10 90 ex 8707 90 10 ex 8707 90 90 ex 8711 30 00 ex 8712 00 90 ex 8714 20 00 ex 8712 91 10 ex 8714 91 30 ex 8714 91 90 ex 8714 92 10 ex 8714 92 90 ex 8714 93 10 ex 8714 93 90 ex 8714 94 10 ex 8714 94 30 ex 8714 94 90 ex 8714 95 00 ex 8714 96 10 ex 8714 96 30 ex 8714 96 90 ex 8714 99 10 ex 8714 99 30 ex 8714 99 50 ex 8714 99 90 ex 8903 99 91 ex 8903 99 99 ex 8904 00 10 ex 9001 10 90 ex 9014 10 10 ex 9014 10 90 ex 9014 2011 ex 9014 20 13 ex 9014 20 15 ex 9014 20 19 ex 9014 20 90 ex 9016 00 10 ex 9025 19 10 ex 9025 20 10 . ex 9025 20 90 ex 9025 80 10 ex 9026 10 10 ex 9026 20 10 ex 9026 80 10 ex 9027 20 10 ex 9027 20 90 ex 9027 50 00 ex 9029 10 90 ex 9029 20 10 ex 9029 20 31 ex 9029 20 39 ex 9030 10 90 ex 9030 31 90 ex 9030 40 90 ex 9030 81 90 ex 9031 10 00 ex 9031 20 00 ex 9031 80 10 ex 9032 10 10 Greece Greece Spain Italy Italy Spain Spain Spain Spain Spain Bodies for vehicles of headings No 8701 , 8702, 8704 or 8705 and cabs seating more than six and less than 15 Other metal bodies and cabs for vehicles of heading No 8701 , 8702 , 8704 or 8705 , excluding those for motor vehicles for the transport of persons seating six or less Only those of a cylinder capacity not exceeding 380 cc Bicycles and other cycles , not motorized , excluding delivery tricycles Parts and accessories of non-liberalized vehicles of heading No 8711 or 8712 Vessels other than for pleasure or sports Tugs of a power exceeding 700 hp , and hulls of tugs Excluding optical fibres without connecting parts Only electric or electronic 23 . 10 . 91 Official Journal of the European Communities No L 292/ 107 CN code Member State Exact product description ex 9032 20 10 ex 9032 20 90 ex 9032 89 10 Spain (cont'd) ex 9014 80 00 Spain Excluding material for submarine acoustic sounding ex 9015 10 90 ex 9015 20 90 ex 9015 30 90 ex 9015 40 90 ex 9015 80 91 ex 9015 80 93 ex 9015 80 99 ex 9024 10 91 ex 9024 10 93 ex 9024 10 99 ex 9024 80 99 ex 9025 19 99 ex 9025 80 99 ex 9026 10 91 ex 9026 10 99 ex 9026 20 90 ex 9026 80 99 ex 9027 10 90 ex 9027 40 00 ex 9027 80 99 ex 9030 39 99 ex 9030 89 99 ex 9031 80 99 Spain Only electric ex 9027 30 00 Spain Only electronic ex 9031 80 91 Spain Only electric ultrasonic resonators ex 9032 89 90 Spain Excluding electric automatic regulating equipment ex 9113 90 90 Spain Only of textile materials ; excluding those of textile materials and pearls or precious or semi-precious stones except those coated or combined with precious metals , unless forming part of locking mechanisms or bracelets for watches ( 18 ) ex 9305 29 90 ex 9305 90 90 Spain Only of textile materials Excluding those of natural , artificial or composition leather or of textile materials ex 9401 90 90 Denmark Spain Parts of seats, excluding those for use in motor vehicles ex 9404 21 00 Ireland Mattresses of expanded foam or sponge artificial plastic material , whether or not covered ex 9404 90 10 ex 9404 90 90 Ireland Quilts and eiderdowns; cushions other than of cellular rubber ex 9405 10 21 ex 9405 10 29 ex 9405 2011 ex 9405 20 19 ex 9405 40 31 ex 9405 40 35 ex 9405 40 39 ex 9405 60 91 Spain Excluding those of vulcanized fibres and those of natural rubber derivatives ex 9405 10 99 ex 9405 20 99 Spain Lamps and other lighting fittings ex 9405 40 91 ex 9405 40 95 ex 9405 40 99 United Kingdom Electric lamps and lighting fittings , and parts thereof, of common pottery, porcelain or china or other ceramic materials No L 292/ 108 Official Journal of the European Communities 23 . 10 . 91 CN code Member State Exact product description ex 9405 40 91 ex 9405 40 95 ex 9405 40 99 Spain Only those of ceramic materials ex 9405 50 00 Spain Only those of ceramics (") Only those of basketwork (40 ) Only those ofplastics other than those of vulcanized fibre or of chemical derivatives of natural rubber ( 1S ) ex 9405 99 90 Spain Only those of ceramics ( 33 ) Only those of textile materials (48 ) Only those of basketwork (40 ) ex 9405 92 90 Spain Other than those of vulcanized fibre, of chemical derivatives of natural rubber and those intended for use in projectors ex 9406 00 90 Spain Prefabricated buildings of plastics ex 9503 50 00 ex 9503 80 90 Germany Toy musical instruments and apparatus , of wood ex 9605 00 00 Benelux Travel sets containing brushes ex 9605 00 00 Spain Excluding those of plastics ex 9615 90 00 Spain Excluding those of vulcanized fibre and those of chemical derivatives of natural rubber 23 . 10 . 91 Official Journal of the European Communities No L 292 / 109 PRODUCTOS TEXTILES  TEKSTILVARER  TEXTILWAREN  YÃÃ NTOYPÃ IKA IIPOIONTA  TEXTILE PRODUCTS  PRODUITS TEXTILES  PRODOTTI TESSILI  TEXTIELPRODUKTEN  PRODUTOS TÃ XTEIS CapÃ ­tulos  Kapitler  Kapitel  Ã Ã µÃ Ã ¬Ã »Ã ±Ã ¹Ã ±  Chapters  Chapitres  Capitoli  Hoofdstukken  CapÃ ­tulos 50  63 NB: En lo que se refiere a los productos contemplados en los acuerdos sobre el comercio de productos entre la Comunidad y Bulgaria , China , HungrÃ ­a , Polonia , Rumania , Chequoslovaquia y URSS, los regÃ ­menes regionales de importaciÃ ³n que se indican o continuaciÃ ³n se sustituirÃ ¡n , respecto de dichos paÃ ­ses , por los regÃ ­menes comunes de importaciÃ ³n previstos por los citados acuerdos (vÃ ©ase el tercer guiÃ ³n del apartado 1 del Reglamento). NB: Hvad angÃ ¥r produkter omfattet af FÃ ¦lleskabets aftaler om handel med tekstiler med Bulgarien , Kina , Ungarn, Polen , RumÃ ¦nien , Tjekkoslovakiet og Sovjetunionen, erstattes de nedenfor anfÃ ¸rte regionale importordninger over for disse lande med de fÃ ¦lles importordninger fastsat i aftalerene ( jf. forordningens artikel 1 , stk. 1 , tredje afsnit). NB: FÃ ¼r die durch die Abkommen Ã ¼ber den Handel mit Textilwaren zwischen der Gemeinschaft und Bulgarien , China , Ungarn , Polen , RumÃ ¤nien, Tschechoslowakei und Sowjetunion erfaÃ ten Erzeugnisse werden die nachfolgenden regionalen Einfuhrregelungen den genannten LÃ ¤ndern gegenÃ ¼ber durch die in den betreffenden Abkommen vorgesehenen gemeinsamen Einfuhrregelungen ersetzt (vgl . Artikel 1 Absatz 1 dritter Gedankenstrich der Verordnung). NB: Ã Ã Ã ¿Ã ½ Ã ±Ã Ã ¿Ã Ã ¬ Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã ± Ã ¿ÃÃ ¿Ã ¯Ã ± Ã ÃÃ ¬Ã ³Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¹Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ¯Ã µÃ  Ã ¼Ã µÃ Ã ±Ã ¾Ã  Ã Ã ·Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ·Ã  Ã Ã ¿Ã Ã »Ã ³Ã ±Ã Ã ¯Ã ±Ã , Ã Ã ·Ã  Ã Ã ¯Ã ½Ã ±Ã , Ã Ã ·Ã  Ã Ã Ã ³Ã ³Ã ±Ã Ã ¯Ã ±Ã  , Ã Ã ·Ã  Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ±Ã , Ã Ã ·Ã  Ã ¡Ã ¿Ã Ã ¼Ã ±Ã ½Ã ¯Ã ±Ã  Ã Ã ·Ã  Ã ¤Ã Ã µÃ Ã ¿Ã Ã »Ã ¿Ã ²Ã ±Ã ºÃ ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ·Ã  Ã Ã £Ã £Ã  Ã Ã Ã ¿ Ã µÃ ¼ÃÃ Ã Ã ¹Ã ¿ Ã Ã Ã ½ Ã Ã Ã ±Ã ½Ã Ã ¿Ã Ã Ã ³Ã ¹Ã ºÃ Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½, Ã Ã ± Ã Ã ¿ÃÃ ¹Ã ºÃ ¬ Ã Ã Ã Ã Ã ®Ã ¼Ã ±Ã Ã ± Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã Ã ½ ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ºÃ ±Ã Ã Ã Ã ­Ã Ã  Ã ±Ã ½Ã Ã ¹Ã ºÃ ±Ã ¸Ã ¯ ­ Ã Ã Ã ±Ã ½Ã Ã ±Ã ¹, Ã Ã Ã ¿Ã ½ Ã ±Ã Ã ¿Ã Ã ¬ Ã Ã ¹Ã  Ã µÃ ½ Ã »Ã Ã ³Ã  Ã Ã Ã Ã µÃ , Ã ±ÃÃ  Ã Ã ± Ã ºÃ ¿Ã ¹Ã ½Ã ¬ Ã Ã Ã Ã Ã ®Ã ¼Ã ±Ã Ã ± Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã Ã ½ Ã Ã ¿Ã ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¹Ã  Ã ±Ã ½Ã Ã Ã ­Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ¯Ã µÃ  (Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã Ã ¯Ã Ã · ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã ). NB: As concerns products covered by the Community's Agreement on trade in textile products with Bulgaria , China , Hungary, Poland , Romania , Czechoslovakia and the Soviet Union, the regional import regimes mentioned below are replaced , with regard to those countries, by the common import regimes provided for in those Agreement ( see the third indent of subparagraph 1 , Article 1 of the Regulation). NB: En ce qui concerne les produits couverts par les accords entre la CommunautÃ © et la Bulgarie, la Chine, la Pologne, la Roumanie , la TchÃ ©coslovaquie et l'Union soviÃ ©tique, les rÃ ©gimes rÃ ©gionaux d'importation indiquÃ ©s ci-aprÃ ¨s sont remplacÃ ©s , Ã l'Ã ©gard desdits pays, par les rÃ ©gimes communs d'importation prÃ ©vus par lesdits accords (voir article 1 er paragraphe 1 troisiÃ ¨me tiret du rÃ ¨glement). NB: Per quanto attiene ai prodotti coperti dagli accordi tra la ComunitÃ e la Bulgaria, la Cecoslovacchia , la Cina , la Polonia , la Romania , l'Ungheria e l'URSS sul commercio di prodotti tessili , i regimi regionali di importazione indicati qui di seguito sono sostituiti , nei confronti di detti paesi , dai regimi comuni di importazione previsti dai suddetti accordi (vedi articolo 1 , paragrafo 1 , terzo trattino del regola ­ mento). NB: Voor de produkten die vallen onder de overeenkomsten tussen de Gemeenschap enerzijds en Bulgarije , China , Hongarije , Polen , RoemeniÃ «, Tsjechoslowakije en de USSR anderzijds betreffende de handel in textielprodukten , zijn de hierna vermelde regionale invoerregelingen ten opzichte van de vorengenoemde landen vervangen door de gemeenschappelijke invoerregelingen voorzien door genoemde overeenkomsten (vgl . artikel 1 , lid 1 , derde streepje , van de verordening). NB: No que respeita aos produtos abrangidos pelos acordos entre a Comunidade e a BulgÃ ¡ria, a China , a Hungria , a PolÃ ³nia , a RomÃ ©nia , a ChecoslovÃ ¡quia , e a URSS , sobre o comÃ ©rcio dos produtos tÃ ªxteis , os regimes regionais de importaÃ §Ã £o a seguir indicados sÃ £o substituÃ ­dos, em relaÃ §Ã £o aos referidos paÃ ­ses , pelos regimes comuns de importaÃ §Ã £o estabelecidos nÃ ³s referidos acordos (ver n? 1 , terceiro travessÃ £o , do artigo 1 ? do regulamento). No L 292 / 110 Official Journal of the European Communities 23 . 10 . 91 C6digo /Kode/Code/ Ã Ã Ã ´Ã ¹Ã ºÃ Ã /Codice BNL DEU DNK ESP FRA GBR GRC ITA IRL PRT ( 1 ) (2) ( 3 ) (4 ) (5 ) ( 6 ) (7 ) ( 8 ) ( 9 ) ( 10 ) ( 11 ) 0010 T T T 0 ) T T (97 ) T T T T 0020 T T T T T (97) T T T T 0020 l l \ ( 104 ) p I 0030 T T T T T (97 ) T T T T 0040 T T T T T ( 97) y T ( 2 ) T T 0050 T T T T T (97) T T ( 3 ) T T 0060 T T T T T (97) J T T T 0070 T T T T T (97 ) -J" T T T 0080 T T T T T ( 97 ) T T T T 0090 T T T T T (97) T T T T 0100 I l T T (97 ) T T 0100 \ ( 4 ) P \ ( 107 ) p I 0120 T ( 6 ) T T ( i ) T ( 6 ) T ( 97) T T ( 7) T T 0120 I ( 8 ) P I 0130 T T T T T ( 97) X T T T 0140 T (') T T T T (97 ) T T T T 0150 T T T T T ( 97 ) X T ( 10 ) x T 0160 T T T T T ( 97 ) X T T T 0170 T T T T T (97) T T T T 0180 T ( ii ) x T T ( 12 ) T ( 97 ) T T T T 0180 Il Il|| (109 ) p 0190 T T T T (97) X T T T 0190 IIIl IIIl "(109 ) p II 0200 T T T T T (97) X T T T 0210 T T T T (97 ) T T T T 0220 T Il T T Il (97) X T T T 0230 T II T T Il (97) T T T T 0240 T T T T T ( 97 ) X T II T 0260 T T T T T ( 97 ) T T T T 0270 T T T T T (97) T T T T 0280 T T T T T ( 97 ) X T II T 0290 T T T T T ( 97 ) X T T T \ 0310 II T Il T II (97) X T T 0320 T II (,3 ) P ( 97 ) T T || 0330 T T T ( 97) T T T T 0340 T II T T T ( 97) T Il T T 0350 T || T T T ( 97) T T T 0360 T ( 14 ) J T T T ( 97 ) X (!4 ) X T T I 0370 T T T T T ( 97 ) T T T T 0381 T ( 97 ) T T li T 0382 lili T T T (104) p T T T 0390 T T T T T ( 97 ) T T T T \ 0390 Il || ( 104 ) p IIII\ 0400 II|| T (15 ) P II ( 97 ) T T T T I 0410 ( 16 ) J i 1 ) T III T 0420 ( 16 ) T li (') T lili T 0490 T II 0 ) T II\\ II 0500 T II T C ) T T ( 97) T T T T 0500 IIIl (17) P IIli||li 0530 II T Il ( »7 ) T I T \ 0540 \ li 0) T li l T \ 0550 li II n T IIII T II 0580 \ II ( 18 ) T IIII|| 0590 Il ( 19 ) P T II\ II 0590 \ (2 ° ) p Il l 0610 \ ( 22 ) T ( 21 ) P T I ( 97 ) T II I 0610 l ( 23 ) J li ( »3) p \ 0620 II|| (24 ) J II (97) X \\ 0620 \ I ( 25 ) p l II 0630 \ ( 97 ) X || 23 . 10 . 91 Official Journal of the European Communities No L 292/ 111 (2 ) ( 11 )( 1 ) ( 3 ) ( 31 ) ( 3S ) ( 39 ) ( 41 5 ( 43 ) (") P T T T T T T T T T T P T T T T T T T T T T T T T T T T T P T P T (4) (5 ) (6 ) ( 7 ) ( 8 ) (9 ) ( 10 ) (27 ) P ( 97 ) X ( 28 ) p l T \ ( 97 ) T T l T T 0 ) P ( 97 ) X T T (29 ) p I I ( 30 ) J 0 ) T ( 32 ) X ( 97 ) X ( 30 ) X ( 33 ) T T ( 34 ) p \ \ \ I T T T (97 ) T T ( 3S ) T T T T (35 ) T ( 97 ) T T || T T 0 ) T T (97 ) T ( 38 ) p ( 37 ) P T (*) T l l I T T T (97 ) X T || T T T T ( 97 ) T T T T T T (97 ) X T || T T T T (97 ) T T T T T T T (97 ) X T (22 ) T T ( 40 ) J (24 ) X ( 40 ) X ( 97 ) T (40 ) T (40 ) x ( 40) X I (42 ) T IIIIIIII (43) X (24 ) T ( 43 ) T ( 97 ) X ( 43 ) T II ( 43 ) T \ ( 44 ) T li 1 T ( 97 ) X \\ T ( 109 ) p II|| T I IIII\ T T II ( 97 ) X IIII T \ T \\ ( 97 ) T \\ T II ( 109 ) p I Il I T II ( 109 ) p IIII (57) T T H T Il T H T II ( 97 ) X IIIl T li ( 112 ) p I T ( 45 ) P ( 11 .) p I II T (4  ¬ ) T Il li n p IIIIIIIIII ( 49 ) p IIIIIIII T 0 ) T ( 97 ) T III II li (95 ) X IIII (*) T li ( 97 ) T T T II\\ ( 112 ) p IIII V ) T II ( 97 ) X T T II ( 97 ) X IIII T ( 104 ) T IIIIII T T II ( 97 ) X T II T (? ° ) P ( 51 ) P T ( 51 ) p ( i3 ) P IIli H T T (") T II T T (54 ) T li T T T ( «) T T T T T T (") T T T I n T ( «) T IlliII ( «) P IIIIIIIIII T \ (") T T li T (SS ) T \ Il (60 ) p 0 ) T I I I T T (") P I I II 0) T T I n T IIII T II 1 ( «) p IIIIIl I-I ( 4S ) T Il (") T II (") P n p ||IIII ( 65 ) p II ( «) p Il ( 67 ) p II (68 ) p \ \ I II n p \ 0650 0650 0660 0670 0670 0680 0680 0690 0700 0720 0720 0730 0740 0750 0760 0770 0780 0780 0830 0830 0840 0840 0850 0860 0870 0870 0880 0900 0910 0910 0930 0970 0970 0990 1000 1010 1090 1090 1110 1120 1120 1130 1140 1140 1170 1170 1180 1200 1210 1220 1230 1240 1251 1252 1260 1271 1272 1301 1302 1330 1340 1350 ( 30 ) ( 40 ) (43 ) ( 1S ) ( 16 ) n ( 94 ) No L 292/ 112 Official Journal of the European Communities 23 . 10 . 91 ( ID( 1 ) (2) (3 ) (4) (5 ) (6 ) ( 7 ) ( 8 ) . (9 ) ( 10) 1360 T \ ( 97 ) X T T ( ?0 ) p 1360 \ ( 71 ) P I ( 115 ) p I \ 1370 T \ ( 95 ) P I ( 73 ) p 1380 l ( 74 ) X I ( 104 ) p I ( 75 ) p 1400 \ T I T \ T 1410 I T \ T T 1420 I \ \ (') T T \ I \ I 1420 I ( 7S ) T I I I I 1420 I \ I ( 77 ) P I \ I ! l 1450 \ \ T ( 7S ) P I (") T. I \ 1461 \ \ ( l ) T I ( 95 ) T I \ 1462 I l 0 ) T I ( 95 ) X I I I 1463 II\ \ 0 ) T I ( 95 ) X I \ \ 1481 ( 80 ) X 1 II 0 ) T II I l \ 1490 ( 80 ) X ( 81 ) p T ( 95 ) X II T T 1490 IlII ( 82 ) P IIIIIl 1500 IIIl ( 83 ) p T ( 107 ) T II (84 ) p (*) T 1511 ||II (4S) T T ||II || 1511 Il II ( 76 ) X III I l 1512 IIII (1 ) T. T II II 1512 Il Il (7S) T IIIIIlII 1512 IIIl (77) T IIIIIIII 1530 IIIlII T T Il Il (') T 1540 III-III ( 86 ) X IIII 1560 Il|| T T T II li T 1570 III T ( 24 ) T T T 1570 IIIl (87) P II ( 95 ) T IIIl 1590 IIII (88 ) p T T Il II T 1600 IIIl T II ( 89 ) T T 1610 ( 90 ) X ( 95 ) X T ( 24 ) X T ( 109 ) p ( 90 ) X ( 90 ) X T 1610 D p IIII ( 92 ) p II (91 ) X ( 91 ) X 1610 I I ( 93 ) T Notas  Noter  FuÃ noten  Ã £Ã ·Ã ¼Ã µÃ ¹Ã Ã Ã µÃ ¹Ã   Notes  Notes  Note  Aantekeningen  Notas 0 ) AL, BG , SU, RPC, VN, COR, MO. ( 2 ) H , PL , R, CS : esclusi 6105 20 90 , 6105 90 10 , 6109 90 10. ( 3 ) H , PL , R, CS : esclusi 6101 10 90 , 6101 20 90 , 6101 30 90 , 6102 10 90 , 6102 20 90, 6102 30 90 . ( 4 ) H, PL , R, CS , excepto :  ex 6111 10 10 , ex 6111 20 10 y ex 6111 30 10: excluidos los de tejidos distintos del punto no elÃ ¡stico o sin cauchutar;  ex 6111 90 00 : excluidas las materias distintas de las fibras artificiales de punto no elÃ ¡stico o sin cauchutar . ( 5 ) H, CS: excluding ex 6111 90 00 , ex 6116 10 10 : other than gloves both knitted or crocheted to shape , not elastic or rubberized , and woven , or flax: 6116 99 00 . ( e ) H, PL , R, CS : ausgenommen / con exclusion de / Ã l'exclusion de 6115 93 10 . ( 7 ) H, PL , R, CS : esclusi 6115 19 10, 6115 19 90. ( 8 ) H, PL, R, CS , excepto ex 6115 93 10 : excluidas las de punto cauchutado o con un contenido de hilos de caucho igual o superior al 5 % en peso . ( ») H, PL , R, CS , RPC: nur 6201 11 00 , ex 6201 12 10 , ex 6201 12 90 , ex 6201 13 10 , 6201 13 90 . ( 10 ) H, PL, R, CS , RPC: solamente 6202 11 00 , ex 6202 12 10 , ex 6202 12 90 , ex 6202 13 10 , 6202 13 90 , 6204 31 00, 6204 32 90, 6204 33 90 , 6204 39 19 . ( n ) H,PL,R,CS: ausgenommen ex 6207 91 00 , ex 6207 92 00 , ex 6207 99 00 : SchlafanzÃ ¼ge , BademÃ ¤ntel und -jacken , HausmÃ ¤ntel und Ã ¤hnliche Waren . 23 . 10 . 91 Official Journal of the European Communities No L 292/ 113 ( 12 ) H , PL , R , CS : Ã l'exclusion de 6208 11 00 , 6208 19 10 , 6208 19 90 , 6208 21 00 , 6208 22 00 , 6208 29 00 . ( 13 ) Excepto ex 5802 30 00 : sÃ ³lo de algodÃ ³n, excluidas las superficies de fieltro o de tela sin tejer . ( 14 ) H , PL , R , CS , RPC: ausgenommen / Ã Ã ºÃ Ã Ã  Ã ±ÃÃ  /ex 5408 21 00 , ex 5408 22 10 , ex 5408 22 90 , ex 5408 23 10 , ex 5408 23 90, ex 5408 24 00 , ex 5408 31 00 , ex 5408 32 00, ex 5408 33 00 , 5408 34 00: Gewebe mit Elastomer-FÃ ¤den / Ã ¥Ã Ã ¬Ã Ã ¼Ã ±Ã Ã ± ÃÃ ¿Ã ÃÃ µÃ Ã ¹Ã ­Ã Ã ¿Ã Ã ½ Ã µÃ »Ã ±Ã Ã Ã ¿Ã ¼Ã µÃ Ã ® Ã ½Ã ®Ã ¼Ã ±Ã Ã ± . ( 1J ) Excepto ex 6304 99 00 : excluidas las de fieltro o de tela sin tejer . ( 1S ) AL, BG , H, PL, R , CS , SU . ( 17 ) H , PL , R, CS: sÃ ³lo los tejidos elÃ ¡sticos que no sean de punto formados por materias textiles asociadas a hilos de caucho . ( 18 ) AL, BG , SU, RPC, CS , VN COR, MO, R: apartado 5 del artÃ ­culo 177 [letra a ) del Anexo XVI] del Acta de adhesiÃ ³n. ( 19 ) AL , BG , SU, RPC , VN, COR, MO , excepto :  ex 5705 00 10 , ex 5705 00 31 , ex 5705 00 39 , ex 5705 00 90: excluidas las de telas sin tejer;  ex 5704 10 00 , ex 5704 90 00 : excluidos los productos distintos de los fieltros en pieza , o simplemente cortados en forma cuadrada o rectangular. ( 20 ) Apartado 5 del artÃ ­culo 177 [letra a) del Anexo XVI] del Acta de adhesiÃ ³n , excepto :  570210 00:  P. A. 5704:  ex 5705 00 10 , ex 5705 00 31 , ex 5705 00 39 , ex 5705 00 90: excluidas las de tela sin tejer . ( 21 ) AL, BG, H, PL, R, CS , SU , VN , COR, MO : undtagen ex 5806 20 00 : med indhold af elastiske monofilamenter . (") AL, BG , H, PL , R , CS , SU , VN , COR, MO. ( 23 ) H , PL , R, CS: ausgenommen ex 5806 20 00 : Gewebe mit Elastomer-FÃ ¤den . ( 24 ) Solo AL, BG , SU, VN, COR, MO. ( 25 ) H , PL , R, CS , RPC, sÃ ³lo:  5606 00 91 , 5606 00 99 ;  ex 5808 10 00 , ex 5808 90 00: sÃ ³lo tejidos elÃ ¡sticos que no sean de punto, formados por materias textiles asociadas a hilos de caucho . 26 Ex 6001 10 00 , 6002 20 31 , 6002 43 19 . ( 27 ) AL , BG, CS, SU , RPC, VN, COR, MO, R, excepto :  6002 10 10 , 6002 30 10 ;  ex 5606 00 10: excluidos los elÃ ¡sticos y cauchutados y los que contengan hilos de elastÃ ³meros . (28 ) H , PL , excepto:  6002 10 10 , 6002 30 10 ;  ex 5606 00 10: excluidos los elÃ ¡sticos y cauchutados y los que contengan hilos de elastÃ ³meros ;  ex 6001 22 00 , ex 6001 92 10 , ex 6001 92 30 , ex 6001 92 50 , ex 6001 92 90: excluidos los elastÃ ³me ­ ros . ( 2S ) H , PL , R, CS , excluÃ ­do 6117 80 10 . ( 30 ) H , PL , R, CS , RPC: undtagen / Ã Ã ºÃ Ã Ã  Ã ±ÃÃ  / excluding / Ã l'exclusion de / met uitzondering van ex 6209 10 00 , ex 6209 20 00 , ex 6209 30 00 , ex 6209 90 00 : beklÃ ¦dningsgenstande / Ã Ã ¾Ã µÃ Ã ¿Ã Ã ¬Ã  Ã µÃ ½Ã ´Ã Ã ¼Ã ¬Ã Ã Ã ½ / accessoires for garments / accessoires du vÃ ªtement / kledingtoebehoren. ( 31 ) Nur RPC: ex 6111 10 90 , ex 6111 30 90 , ex 6111 20 90 , ex 6111 90 00 : StrÃ ¼mpfe , UnterziehstrÃ ¼mpfe , Socken , SÃ ¶ckchen , Strumpfschoner und Ã ¤hnliche Wirkwaren, fÃ ¼r SÃ ¤uglinge. ( 32 ) H , PL , R , CS , RPC : Ã l'exclusion de ex 6111 10 90 , ex 6111 20 90, ex 6111 30 90, ex 6111 90 00, ex 6209 10 11 , ex 6209 1000, ex 6209 20 00 , ex 6209 30 00, ex 6209 90 00 : accessoires du vÃ ªtement pour bÃ ©bÃ ©s . ( Ã ­3 ) H, PL , R , CS , RPC: excepto 6111 10 90 , 6111 20 90, 6111 30 90 . ( 34 ) H, PL , R, CS , excepto ex 6111 10 90 , ex 6111 20 90, ex 6111 30 90, ex 6111 90 00 : excluidos los de punto elÃ ¡stico o cauchutado. ( 35 ) H, PL , R, CS , RPC: excepto 6108 11 10 , 6108 11 90 , ex 6108 19 90 : de lana o de pelos finos . (") H, PL , R, CS , excepto 6112 31 10, 6112 39 10, 6112 41 10 y 6112 49 10. ( 37 ) 6211 11 10 , 6211 12 10 . ( 3 «) 6112 31 90 , 6112 39 90 , 6112 41 90 , 6112 49 90 . (") AL, BG, SU, VN, COR, MO. No L 292 / 114 Official Journal of the European Communities 23 . 10 . 91 ( 40 ) H , PL , R, CS , RPC: undtagen / Ã Ã ºÃ Ã Ã  Ã ±ÃÃ  / excluding / con exclusiÃ ³n de / Ã l'exclusion de / escluso / met uitzondering van ex 6203 42 59 , ex 6203 43 39 , ex 6203 49 39 , ex 6204 62 59 , ex 6204 62 90 , ex 6204 63 39 , ex 6204 63 90 , ex 6204 69 39 , ex 6204 69 50 : beklÃ ¦dningsgenstande , sÃ ¥som cowboytÃ ¸j til udklÃ ¦dning og legebrug , af handelsstÃ ¸rrelse under 158 / Zogenaamde cowboykleding en dergelijke kleding voor verkleding en vermaak , met een handelsmaat kleiner dan 158 / Ã Ã ½Ã ´Ã Ã ¼Ã ±Ã Ã ± Ã Ã ÃÃ ¿Ã «cowboy » Ã ºÃ ±Ã ¹ Ã ¬Ã »Ã »Ã ± ÃÃ ±Ã Ã Ã ¼Ã ¿Ã ¹Ã ± Ã µÃ ½Ã ´Ã Ã ¼Ã ±Ã Ã ± Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±Ã ¼Ã Ã ¯Ã µÃ Ã · Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã ±Ã Ã ºÃ ­Ã ´Ã ±Ã Ã ·, Ã µÃ ¼ÃÃ ¿Ã Ã ¹Ã ºÃ ¿Ã  Ã ¼Ã µÃ ³Ã ­Ã ¸Ã ¿Ã Ã  Ã ¼Ã ¹Ã ºÃ Ã Ã Ã µÃ Ã ¿Ã Ã Ã ¿Ã 158 / Prendas de tipo vaquero y demÃ ¡s prendas similares para disfraz y diversiÃ ³n , de una talla comercial inferior a la 158 / VÃ ªtements du genre «cowboy » et autre vÃ ªtements similaires pour le dÃ ©guisement et le divertissement, d'une taille commerciale infÃ ©rieure Ã 158 / Indumenti da «cowboy » ed altri simili indumenti per il travestimento ed il divertimento , di misura commerciale inferiore a 158 . (41 ) H, PL, R, CS , RPC: ausgenommen ex 6203 42 59 , ex 6203 43 39, ex 6203 49 39 , ex 6204 62 59 , ex 6204 62 90 , ex 6204 63 39 , ex 6204 63 90 , ex 6204 69 39 , ex 6204 69 50 : Cowboy- und Ã ¤hnliche Kleidung zum Verkleiden und Spielen mit einer HandelsgrÃ ¶Ã e von weniger als 158 . Kleidung bestrichen mit Kautschuk usw. (42 ) H , PL , R,CS,RPC , excepto ex 6211 31 00 , ex 6211 32 90 , ex 6211 33 90, ex 6211 41 00, ex 6211 42 90 , ex 6211 43 90: excluida la ropa para disfraz o diversiÃ ³n de talla inferior a 158 (estatura en centÃ ­me ­ tros). (43 ) H , PL, R, CS , RPC: undtagen / ausgenommen / Ã Ã ºÃ Ã Ã  Ã ±ÃÃ  / excluding / con exclusiÃ ³n de / Ã l'exclusion de / esclusi / met uitzondering van ex 6101 20 10 , ex 6101 30 10 , ex 6102 20 10 , ex 6102 30 10 , ex 6103 32 00 , ex 6103 33 00, ex 6103 39 00 , ex 6104 32 00 , ex 6104 33 00 , ex 6104 39 00: Zogenaam ­ de cowboykleding en dergelijke kleding voor verkleding en vermaak , met een handelsmaat kleiner dan 158 / Cowboy- und Ã ¤hnliche Kleidung zum Verkleiden und Spielen mit einer HandelsgrÃ ¶Ã e von weniger als 158 / Ã Ã ½Ã ´Ã Ã ¼Ã ±Ã Ã ± Ã Ã ÃÃ ¿Ã «cowboy » Ã ºÃ ±Ã ¹ Ã ¬Ã »Ã »Ã ± ÃÃ ±Ã Ã Ã ¼Ã ¿Ã ¹Ã ± Ã µÃ ½Ã ´Ã Ã ¼Ã ±Ã Ã ± Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±Ã ¼Ã Ã ¯Ã µÃ Ã · Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã ±Ã Ã ºÃ ­Ã ´Ã ±Ã Ã · , Ã µÃ ¼ÃÃ ¿Ã Ã ¹Ã ºÃ ¿Ã  Ã ¼Ã µÃ ³Ã ­Ã ¸Ã ¿Ã Ã  Ã ¼Ã ¹Ã ºÃ Ã Ã Ã µÃ Ã ¿Ã Ã Ã ¿Ã 158 / Garments of the 'cowboy' type and other similar garments for amusement and play, less than commercial size 158 / Prendas de tipo vaquero y demÃ ¡s prendas similares para disfraz y diversiÃ ³n, de una talla comercial inferior a la 158 / VÃ ªtements du genre «cowboy » et autres vÃ ªtements similaires pour le dÃ ©guisement et le divertissement , d'une taille commerciale infÃ ©rieure Ã 1 58 / Indumenti da «cowboy » ed altri simili indumenti per il travestimento ed il divertimento , di misura commerciale inferiore a 158 . ( 44 ) H , PL, R, CS, RPC, excepto ex 6114 10 00 , ex 6114 20 00 y ex 6114 30 00: excluida la ropa para disfraz o diversiÃ ³n de talla inferior a 158 (estatura en centÃ ­metros). ( 45 ) ex 6305 39 00 . (4S ) SÃ ³lo AL, BG , CS , SU , VN, COR, MO, RPC, R. (47 ) H , PL, s61o :  5608 19 19 , 5608 19 39 ;  ex 5608 90 00: sÃ ³lo redes confeccionadas de algodÃ ³n , lana o pelos finos , distintas de la redes para la pesca y de las de cordeles , cuerdas o cordajes . ( 4g ) RPC only: 5901 10 00 , 5901 90 00 . ( 49 ) AL, GB , SU , RPC, VN, COR, MO , sÃ ³lo :  5901 10 00 , 5901 90 00 :  ex 5906 10 10 , ex 5906 10 90: sÃ ³lo de tela de punto . ( s0 ) AL, BG , SU , RPC, VN, COR, MO , sÃ ³lo :  5902 10 10 , 5902 10 90 , 5902 20 10 , 5902 20 90 , 5902 90 10 , 5902 90 90;  ex 5911 20 00: excluÃ ­das las de seda o de borra de seda (schappe). ( 51 ) ex 5902 10 90 , ex 5902 20 90 , ex 5902 90 90: pour pneumatiques / per pneumatici . (") RPC only : 5902 10 10 , ex 5902 10 90 , 5902 20 10 , ex 5902 20 90 , 5902 90 10 , 5902 90 90 : fabric for tyres . (") H, PL, R, CS : ex 5902 10 90 , ex 5902 20 90 , ex 5902 90 90 : excluidas las impregnadas de plÃ ¡stico. ( Ã ­4 ) H , PL, R, CS , sÃ ³lo ex 5309 11 11 , ex 5309 11 19 , ex 5309 11 90 , ex 5309 19 10, ex 5309 19 90 , ex 5309 21 10, ex 5309 21 90 , ex 5309 29 10 , ex 5309 29 90 , ex 5311 00 10 : sÃ ³lo tejidos elÃ ¡sticos que no sean de punto formados por materias textiles asociadas a hilos de caucho. (") H, PL, R, CS , RPC: ausgenommen 6302 29 10 , 6302 39 10 , 6302 39 30 . ( ss ) SÃ ³lo ex 6305 90 00 : sÃ ³lo de ramio. (") RPC only : ex 6209 10 00 , ex 6209 20 00 , ex 209 30 00 , ex 6209 90 00 . ( 5 «) AL, BG , SU , RPC, VN, COR, MO , excepto 5505 10 10 , 5505 10 30 , 5505 10 50 , 5505 10 70 , 5505 10 90 . (") AL, BG, SU, RPC, VN, COR, MO , s61o :  ex 5604 20 00 : sÃ ³lo de rayÃ ³n viscosa sin acondicionar para la venta al por menor;  ex 5604 90 00: sÃ ³lo sin acondicionar para la venta al por menor . ( s0 ) 5501 10 00, 5501 20 00 , 5501 30 00 , 5501 90 00 , 5503 10 11 , 5503 10 19 , sauf / uitgezonderd 5502 00 10, 5502 00 90 . 23 . 10 . 91 Official Journal of the European Communities No L 292 / 115 (") AL, BG, SU , RPC, VN, COR, MO , sÃ ³lo ex 5604 90 00 : sÃ ³lo sin acondicionar para la venta al por menor . ( «) AL, VN, COR, MO, RPC . (") Excluso ex 5006 00 10 . (M ) AL, BG , CS , SU , RPC, VN, COR, MO, R, sÃ ³lo : - 5005 00 10 , 5005 00 90;  ex 5006 00 90: sÃ ³lo hilados de desperdicios de seda . (") Excluso ex 5006 00 90: pelo de messina . ( «) AL, BG, SU , RPC, VN, COR, MO, sÃ ³lo ex 5308 20 10. ( «7 5308 20 10 . ( « ¢) AL, BG, SU , VN, COR, MO, sÃ ³lo ex 5605 00 00 : sÃ ³lo los entorchados. ( &lt;9 ) SÃ ³lo tejidos elÃ ¡sticos que no sean de punto, formados por materias textiles asociadas a hilos de caucho . , ( 70 ) 500710 00 , 5007 2010 , 5007 20 31 , 5007 20 39 , 5007 20 41 , 5007 20 51 , 5007 20 59 , 5007 20 61 , 5007 20 69,5007 20 71 . ( 71 ) H , PL, R , CS , s61o :  ex 5007 10 00: sÃ ³lo los tejidos elÃ ¡sticos que no sean de punto, formados pormaterias textiles asociadas a hilos de caucho:  ex 5803 90 10 , ex 5905 00 90 : sÃ ³lo de seda o de borra de seda ( schappe). ( 72 ) Woven fabric of silk , of noil or of other waste silk, of a weight. Exceeding 58,5 mg/m2 if undischarged or exceeding 48,5 mg/m2 if discharged or partly discharged. RPC: excluding woven fabrics of silk containing not less than 50% . (73 Ex 5801 90 90 . ( 74 ) AL, BG, SU , RPC, VN, COR, MO, sÃ ³lo :  5905 00 90;  ex 5311 00 90: sÃ ³lo de cÃ ¡Ã ±amo. H , PL, R , CS, s61o :  ex 5311 00 90: sÃ ³lo de cÃ ¡Ã ±amo;  ex 5905 00 90: sÃ ³lo de algodÃ ³n, de yute o de las demÃ ¡s fibras textiles del lÃ ­ber. ( 7S ) Fabrics of true hemp/Tessuti di vera canapa . ( 7S ) AL , BG, CS , SU , RPC, VN, COR, MO, R, apartado 5 del artÃ ­culo 177 [Anexo XVI] del Acta de adhesiÃ ³n . (77 ) R, CS , excepto ex 5702 39 00 , ex 5702 49 90 : excluidas las alfombras axminster. ( 78 ) AL, BG, SU , RPC, VN, COR, MO, sÃ ³lo ex 5607 30 00: sÃ ³lo las de abaca (cÃ ¡Ã ±amo de manila). ( 79 ) AL, BG, SU , RPC, VN, COR, MO, sÃ ³lo ex 5607 90 00: sÃ ³lo las de cÃ ¡Ã ±amo, lino o ramio. ( 80) AL, BG, H, PL, SU, VN, COR, MO, RPC . ( 81 ) AL, BG, CS , SU , RPC, VN, COR, MO, R, excepto ex 5310 10 90: excluidos los tejidos elÃ ¡sticos que no sean de punto, formados por materias textiles asociadas a hilos de caucho . ( 82 ) AL, BG, CS , SU, RPC, VN, COR, MO, R, excepto ex 5310 90 00 : excluidos los tejidos elÃ ¡sticos que no sean de punto, formados por materias textiles asociadas a hilos de caucho . ( 83 ) AL, BG, CS , SU, RPC, VN, COR, MO , R, excepto ex 5310 10 10 , ex 5310 90 00: excluidos los tejidos elÃ ¡sticos que no sean de punto , formados por materias textiles asociadas a hilos de caucho. ( 84 ) 5310 10 10 , ex 5310 10 90: tessuti di iuta o di altre fibre tessili liberiane del codice 5303 greggi di larghezza superiore a 150 cm . ( 85 ) 6305 10 90: only AL, BG, SU , DDR, VN, COR, MO, RPC . ( 8S ) AL, BG, SU , RPC, VN, COR, MO, sÃ ³lo 5001 00 00 y 5002 00 00 . CS, R, s61o 5002 00 00 . ( 87 ) H , PL, R, CS, excepto:  ex 61 1 1 90 00: excluidos los de tejidos distintos al punto no elÃ ¡stico o sin cauchutar ;  ex 6114 90 00: excluida la ropa para disfraz o diversiÃ ³n de talla inferior a 158 (estatura en centÃ ­metros). RPC: excepto ex 6114 90 00: excluida la ropa para disfraz o diversiÃ ³n de talla inferior a 158 (estatura en centÃ ­metros). 88 6204 49 10 , 6206 10 00 . (") AL, BG, H, PL, CS, SU , VN, COR, MO. (90 ) AL, BG , H , PL, R, CS, SU , VN, COR, MO. (91 ) H , PL, R , CS: ausgenommen / Ã Ã ºÃ Ã Ã  Ã ±ÃÃ  / Ã l'exclusion de / esclusi / met uitzondering van 6201 19 00 , 6202 19 00 , 6203 19 90 , 6203 29 90 , 6203 49 90 , 6204 19 90 , 6204 29 90 , 6204 39 90 , 6204 49 90 , 6204 59 90 , 6204 69 90 , 6211 20 00, 6211 39 00 , 6211 49 00 . No L 292/ 116 Official Journal of the European Communities 23 . 10 . 91 ( 92 ) H , PL , R , CS , RPC, excepto ex 61 1 1 39 00 , ex 61 1 1 49 00 : excluida la ropa para disfraz o diversiÃ ³n de talla inferior a 158 (estatura en centÃ ­metros). (") RPC: limitatamente a 6205 90 10 , 6205 90 90 , 6206 90 10 , 6206 90 90 . ( 94 ) Sauf / uitgezonderd 5502 00 10 , 5502 00 90 , 5503 10 90 , 5503 20 00 , 5503 40 00 , 5503 90 16 , 5503 90 90 . (") AL , SU, VN, COR, MO, RPC . ( 9Ã  ) AL , COR, MO, R, RPC, SU, VN. ( 97 ) AL , COR, MO, VN. ( » · ) AL , COR, H, MO, VN. (") AL , COR, MO, VN. ( ,0 ° ) AL , COR, CS , H, MO, PL, R , RPC , SU, VN. ( 101 ) AL, COR, CS , MO, PL, R, RPC, SU, VN. ( 103 ) AL, COR, MO, R, RPC, SU, VN (ex 5801 ); AL, COR, MO, RPC , SU , VN (ex 5806). ( 104 ) Hemp only: AL, COR, MO, RPC , SU , VN. ( 105 ) AL, COR, MO, R, RPC, SU, VN (ex 6111 90 00 only). ( 10S ) AL, COR, MO, R, RPC, SU, VN; goods wholly or mainly of flax, ramie or hemp . ( 107) AL , COR, MO, SU , VN. ( 109 ) AL, COR, MO, RPC, SU, VN: goods wholly or mainly of flax, ramie or hemp. ( 112 ) AL, COR, MO, SU , VN: goods wholly or mainly of flax, ramie hemp or jute . ( 113 ) RPC and SU only: ex 5806 10 00 , ex 5806 20 00 , 5806 39 00 , 5806 40 00 . ( » «) AL, COR, MO, RPC, SU , VN: ex 5608 90 00 only. ( 115) RPC only: except crepes of silk or for silk waste .